 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGourmet Foods, Inc. and Warehouse Employees ofSt. Paul, Minnesota, Local Union No. 503,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Cases 18-CA-6947, 18-CA-7081, 18-CA-7144, and 18-CA-725114 May 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN, HUNTER, AND DENNISOn 26 April 1982 Administrative Law Judge Mi-chael 0. Miller issued the attached decision. TheRespondent filed exceptions and a supporting brief.The General Counsel and the Charging Party filedcross-exceptions and supporting briefs. The Re-spondent subsequently filed an answering brief totheir cross-exceptions.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision, and to adopt the recommended Order asmodified.As fully set forth in the attached decision, thejudge found that the Respondent committed nu-merous 8(a)(3) and (1) violations. We agree withhis findings.2We also agree with the judge that the GeneralCounsel failed to demonstrate the Union's majoritystatus and hence failed to support its argument fora remedial bargaining order predicated on majoritystatus. In so doing, we specifically affirm his find-ing, for the reasons he stated, that an appropriateunit including the general warehouse employeesI The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findings2 In specific reference to the judge's findings about the 8(a)(3) allega-tions involving employee Krenner, we interpret the judge's analysis ofthe element of knowledge as a finding that the Respondent acted on thebelief that Krenner had been engaged in union activity when it warnedand discharged him. See, e.g., Riverfront Restaurant, 235 NLRB 319, 320(1978). While the evidence did not demonstrate the Respondent knewwhich particular prounion activities Krenner participated in (for example,the Respondent was not shown to have known Krenner signed a unionauthorization card), there was reliable evidence, described by the judge,which provides a sound basis for finding that the Respondent believedKrenner was engaged in union activity. Further, as stated by the judge,the circumstances surrounding both the warning and the discharge rein-force this finding. Thus, the Respondent knew about the existence ofunion activity before the warning and the discharge, and was found tohave verbalized and unlawfully acted on its union animus both beforeand after the warning and discharge. Also, the timing of the warning co-incided with the Respondent's explicitly antiunion "get tough" policy,the reason for the warning was appropriately found to be pretextual, andthe reason given by the Respondent for Krenner's discharge was correct-ly found to evidence disparate treatment.270 NLRB No. 113must also have included at least the sewing roomemployees.3Their inclusion negates the numericalpossibility of the General Counsel's having demon-strated majority status.4Therefore, because the in-3 Our dissenting colleague would reverse the judge, find the sewingroom employees excluded from the appropriate unit, and therefore findthe Union represented a majority of unit employees as of the demanddate. In our view, the exclusion of the sewing room employees wouldrepresent an unjustifiable fragmentation of an appropriate unit for the ap-parent purpose of limiting the size of the unit to conform to the Union'sorganizing efforts and to achieve majority status for the Union. As foundby the judge such exclusion can be justified neither by the number ofhours worked by the sewing room employees nor by the fact that theyare also students. During the relevant period, they were regularly em-ployed for a sufficient number of hours to warrant their unit inclusion asregular part-time employees. And the record reflects that several of thepart-time general warehouse employees, indisputably in the unit, werestudents from the same school as the sewing room employees. Moreover,what the dissent attempts to obscure in its detailed description of thesewing room employees' conditions of employment is that the job ofsewing room employees is to perform warehouse functions under the su-pervision of the warehouse supervisor. While the sewing room employ-ees' wage rate is lower than that of the part-time general warehouse em-ployees, explained at least in part by the lighter, less physically rigorouswork in the sewing room, the record does not demonstrate that eithergroup of part-time employees has actually received fringe benefits. Whileon a different schedule of hours, the sewing room employees performtheir work while general warehouse employees are also working. Theirminimal contact with general warehouse employees is explained by theirseparate work area, not closed off by a door from the general warehousearea, which is, in turn, explained by the location of the units on whichthey work in that room. In light of the commonality of function and su-pervision between the sewing room employees and the general ware-house employees, the insubstantial distinctions between the two groups ofemployees, as well as the fact that the sewing room employees do notshare a community of interest with any other employees at the Respond-ent's facility, we can see no legitimate justification for excluding thesewing room employees from the general warehouse unit4 There were 24 general warehouse employees, 9 sewing room em-ployees, and 4 sales trainee/cooler employees in the appropriate unitfound by the judge. The judge found there were 16 valid authorizationcards as of the demand date; the 16 card signers were all general ware-house employees. The General Counsel and the Charging Party bothargue that sewing room employee Herschel Foster should be excludedfrom the unit and the Charging Party alone argues that sewing room em-ployee Debbi Ross should be excluded from the unit; both employeeswere included in the judge's count of sewing room employees. They con-tend that Foster and Ross may be "presumed" to have begun their em-ployment after the 14 October 1980 demand date because they begantheir employment at some time during the 2-week payroll period ending18 October 1980 and because Foster and Ross respectively worked 15and 42 hours during that payroll period Their exclusion on this basis wasnot raised to the judge; the General Counsel did not raise it in its brief tothe judge and the Charging Party did not file a posthearing brief to thejudge. Further, at the hearing the parties stipulated to the joint introduc-tion in evidence of the Respondent's payroll records as reflecting thegeneral warehouse, the sewing room, and the sales trainee/cooler em-ployees. Also, the General Counsel introduced in evidence a list of ware-house employees which the Respondent submitted to the Region on 21October 1980; that list included the names of Foster and Ross There wasno evidence submitted by the General Counsel or the Charging Partyshowing that Foster or Ross began working after 14 October 1980. Theonly rationale for exclusion now urged on exception is what the GeneralCounsel and the Charging Party refer to as a "presumption" of ineligibil-ity. We find this to be an insufficient basis for concluding that Foster andRoss should be excluded from the unit as of the demand date. It is theGeneral Counsel's burden to establish the Union's majority status if itseeks a bargaining order remedy predicated on that status As part of thatburden, the General Counsel must establish the number of employeeswithin the appropriate unit on the critical date. See, e.g., Sumco Mfg. Co.,251 NLRB 427 at fn. 2 (1980). Yet here, the General Counsel introducedevidence indicating Foster and Ross may have been employed on thecritical date Considering the number of hours Foster and Ross workedContinued578 GOURMET FOODSclusion or exclusion of an additional category ofemployees in dispute-the sales trainee/cooler em-ployees-is numerically nondeterminative and be-cause that category of employees ceased to existseveral months after the Union's demand for recog-nition, we do not find it necessary to decide herewhether they would have been appropriately in-cluded in or excluded from the general warehouseemployees unit.Having determined that the Union was not atany relevant time the majority representative of theRespondent's employees in an appropriate unit, thejudge apparently considered the matter of a bar-gaining order remedy foreclosed. He found it un-necessary to determine whether the Respondent'smisconduct would have warranted a bargainingorder remedy had majority status been demonstrat-ed.5Further, while referring to the SupremeCourt's dictum in NLRB v. Gissel Packing Co.,6about "imposing a bargaining order, without needof inquiry into majority status ...in 'exceptional'cases marked by 'outrageous' and 'pervasive' unfairlabor practices," the judge refrained from examin-ing the appropriateness of granting a nonmajoritybargaining order,7apparently because the GeneralCounsel did not specifically raise the issue.8The Charging Party contends that a bargainingorder remedy is warranted here, even absent ashowing of the Union's majority status, because ofwhat it characterizes as the Respondent's "outra-geous" and "pervasive" unfair labor practices. Hadmajority status been demonstrated we would haveagreed with both the General Counsel and theCharging Party that a remedial bargaining orderwas warranted. The Respondent embarked on anapproximately 5-month campaign of unfair laborpractices almost immediately after it learned of thelikelihood its employees would seek union repre-sentation. The campaign intensified following theper payroll period through the end of the year there is a likelihood thattheir employment during their first payroll period spanned the entire 2-week period. In contrast, as emphasized above, the General Counsel andthe Charging Party introduced no evidence to support a presumption oftheir nonemployment on the critical date. The General Counsel has thusnot demonstrated that the unit was conclusively limited to 31 employees.Consequently, it has not shown that the 16 valid cards constitute a major-ity showing in the unit.6 Because he found no majority, the judge did not find the Respondentviolated Sec. 8(a)(5) by a refusal to bargain upon demand and by a subse-quent unilateral change in attendance policies. We affirm the dismissal ofthose 8(aX5) allegations.6 395 U.S. 575, 613-614 (1969)' Our reference to a nonmajority bargaining order is limited to thosesituations in which a union has not been shown to have had majority sup-port at any relevant time.I The judge's decision here issued after United Dairy Farmers Coopera-tive Assn., 257 NLRB 772 (1981) (herein United Dairy 1), in which theBoard, for the first time, imposed a bargaining order in the absence ofany showing of majority support, but before Conair Corp., 261 NLRB1189 (1982), in which the Board next imposed such a remedy and specifi-cally asserted the Board's authority to do so.Union's withdrawal of an election petition and con-tinued throughout an unfair labor practice strikeand the period of reinstatement. The violationshere include discriminatory discharge; discrimina-tory discipline; threats of discharge and plant clo-sure; and the retaliatory imposition of harsherworking conditions. All these violations directly af-fected a number of employees. The impact of theviolations was likely heightened by the relativelysmall size of the unit and by their orchestration andcommission by high-level management officials andsupervisory personnel. The Respondent's presi-dent's statement early in the campaign that he"would do anything to keep a union out" coupledwith the continuation and intensification of unfairlabor practices indicates the Respondent's predispo-sition to engage in unlawful misconduct in responseto union activities. Given the circumstances of thiscase, we would in all likelihood have found thatthe possibility of erasing its effects and ensuring afair election by the use of traditional remedies wasslight and that the sentiment of a majority of theemployees, reflected by valid authorization cards,would probably have been better protected by abargaining order than by an election. We do not,however, now determine whether we would haveviewed the Respondent's misconduct as an "excep-tional" case, within the description of the Gisselcategory one, that is, "marked by 'outrageous' and'pervasive' unfair labor practices" and "so coercivethat, even in the absence of an 8(a)(5) violation, abargaining order would have been necessary torepair the unlawful effects" of the misconduct.99 Gissel Packing Co., supra at 613-615. In Gissel, the Supreme Courtapproved the Board's use of a bargaining order remedy where "theBoard finds that the possibility of erasing the effects of past practices andof ensuring a fair election (or a fair rerun) by the use of traditional reme-dies, though present, is slight and that [majority] employee sentimentonce expressed through cards would, on balance, be better protected by abargaining order." (395 U.S. at 614.) The Court specifically limited theeffect of its holding to approval of a bargaining order involving "less ex-traordinary cases marked by less pervasive practices which nonethelessstill have the tendency to undermine majority strength and impede theelection process." However, in its general discussion of possible factualcircumstances meriting the exercise of Board remedial authority, theCourt referred to a "third category of minor or less extensive unfair laborpractices, which, because of their minimal impact on the election machin-ery, will not sustain a bargaining order." (395 U.S. at 615.) The Court didnot itself similarly define the characteristics of more extraordinary casesmarked by more pervasive practices-what have come to be known, andwill be referred to here, as Gissel category one cases. It instead began itsdiscussion by noting that, despite its reversal of the Fourth Circuit on allmajor issues. the actual area of disagreement was not large since althoughthe Fourth Circuit did not "validate the general use of a bargaining orderin reliance on cards [it] nevertheless left open the possibility of imposinga bargaining order, without need of inquiry into majority status on thebasis of cards or otherwise, in 'exceptional' cases marked by 'outrageous'and 'pervasive' unfair labor practices." (395 U.S. at 613.) The Court fur-ther continued to quote the Fourth Circuit decision in NVLRB v LoganPacking Co., 386 F.2d 562, 570 (4th Cir. 1967), as saying that a bargainingorder would be appropriate if the unfair labor practices were of "such anature that their coercive effects cannot be eliminated by the applicationContinued579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board's post-Gissel cases show an array of fac-tual circumstances that have been determined tofall within the Gissel category one, including somewhich appear of equivalent or less severity1°thanthe circumstances involved here and some whichare of clearly greater severity. Under these cir-cumstances, we are not disposed to decide this caseon the narrower issue of a Gissel category determi-nation since we have come to the conclusion thatwe would, under no circumstances, issue a nonma-jority bargaining order. 12I.The Board and two courts of appeals, the ThirdCircuit and the D.C. Circuit, have directed atten-tion to the nonmajority bargaining order issue onseveral occasions within the past several years.13of traditional remedies, with the result that a fair and reliable electioncannot be had." (395 U.S. at 614.) The Court then went on to comparethe Fourth Circuit's statements to the established and "similar" Boardpolicy of issuing bargaining orders "in the absence of a § 8(a)(5) violationor even a bargaining demand, when that was the only available, effectiveremedy for substantial unfair labor practices." (395 U.S. 614.) It is theCourt's statements about the Fourth Circuit's statements that have been amajor element in the controversy over the Board's authority to issue non-majority bargaining orders.i' See, e.g., the three cases remanded by the Supreme Court to theBoard pursuant to its decision in Gissel. Heck's Inc., 180 NLRB 530(1970), and 166 NLRB 674 (1967); General Steel Products, 180 NLRB 56(1969), and 157 NLRB 636 (1966); Gissel Packing Co., 180 NLRB 54(1969), and 157 NLRB 1065 (1966). See also Winco Petroleum Co., 241NLRB 1118 (1979); Curtin Matheson Scientific, 228 NLRB 996 (1977)."' See, e.g., Conair Corp., 261 NLRB 1189 (1982). But see United Su-permarkets, 261 NLRB 1291 (1982), wherein the Board found the circum-stances to "fall short" of the Gissel category one despite 7 discriminatorydischarges and approximately 31 additional independent violations of Sec.8(aX 1).12 Were we to determine simply that the Respondent's misconduct didnot fall within the Gissel category one, we would conceivably leave themisimpression that the issuance of a nonmajority bargaining order was afuture possibility, and thereby engender needless litigation on the issue.Were we to determine that the Respondent's misconduct did not fallwithin Gissel category one and also state that we were not thereby ex-pressing an opinion on the continued viability of nonmajority bargainingorder remedies, we would conceivably leave the impression that we nolonger adhered to Conair without providing our reasoning. We think thebetter practice is to directly reach the issue and to state our position andsupporting rationale.Is The first extensive examination of the issue was in the 1979 case ofUnited Dairy Farmers Cooperative Assn., 242 NLRB 1026 (herein UnitedDairy I). Further examination, as well as the shift of a United Dairy I dis-senting position to the majority position, occurred in United Dairy II,supra, and Conair Corp., 261 NLRB 1189 (1982). Prior to United Dairy 1,the Board had repeatedly declined to issue bargaining orders absent ashowing of majority support for the union. See, e.g., Fuqua Homes Mis-souri, Inc., 201 NLRB 130 (1973); GTE Automatic Electric, 196 NLRB902 (1972); Loray Corp., 184 NLRB 557 (1970); Scott's, Inc., 159 NLRB1795 (1966), enfd. as modified sub nom. Electrical Workers IUE v. NLRB,383 F.2d 230 (D.C. Cir. 1967), cert. denied 390 U.S. 904; J. P. Stevens &Co., 157 NLRB 869 (1966), enfd. as modified 380 F.2d 292 (2d Cir. 1967),cert. denied 389 U.S. 1005; W. H. Elson Bottling Co., 155 NLRB 714(1965), enfd. as modified 379 F.2d 223 (6th Cir. 1967). In determining notto impose bargaining orders in those cases, even in the face of character-izations of respondents' conduct as "outrageous" and "pervasive," it em-phasized the absence of showings of the unions' majority status. More-over, in W. H. Elson, the Board stated: ". .in consideration of the ma-jority principle in Section 9(a) of the Act, we are not convinced that thepolicies of the Act require or even permit the issuance of a bargainingorder where majority status has not been attained." Thereafter, the BoardThat attention has by no means led to a sustainedconsensus among Board members or the courts.That lack of consensus together with the compara-tive recency of Board precedent asserting authorityto issue such orders led us, as a four-member Boardwith two new members who had not earlier ad-dressed the issue, to review the area.Beginning with United Dairy I, 242 NLRB 1026,a variety of differing positions have been articulat-ed concerning whether the Board has the remedialauthority under Section 10(c) of the Act to imposenonmajority bargaining orders and whether, assum-ing its authority in that regard is not specificallylimited by statute, it should exercise any such au-thority in view of the majority rule principle em-bodied in the Act and of other policy consider-ations. The following review provides an under-standing of the parameters of the dispute as well asof the particular points of contention.In United Dairy I, a Board majority consisting ofMembers Penello, Murphy, and Truesdale agreedon the result not to impose a nonmajority bargain-ing order. Members Murphy and Truesdale, basedon the above-quoted language from Gissel andother Supreme Court comment about the breadthof the Board's remedial authority under Section10(c), found that the Board "may" have the statu-tory authority to issue nonmajority bargainingorders. However, while finding the respondent'sconduct in that case to fall within the "outrageous"and "pervasive" category described in Gissel, theychose not to exercise their "discretion" to grantsuch a bargaining order because, under the facts ofthe particular case, they deemed it "less destructiveof the Act's purposes" (most importantly the prin-ciple of majority rule) to provide an election than"risk negating [employee] choice ...by imposinga bargaining representative upon employees with-out some history of majority support for theUnion." Id. at 1028. They stated that they wouldcontinue to balance the competing interests, leavingopen the possibility they would issue a nonmajoritybargaining order in other circumstances. In con-trast, Member Penello asserted that the Boardlacked remedial authority to issue a nonmajoritybargaining order. He noted the evolution of Boardprecedent eschewing nonmajority bargaining orderremedies. He reviewed the majority rule principleas a dominant theme in the Act's construction andsubsequent interpretation. He analogized the princi-ple to another-freedom of contract-which wasfound to preclude the Board from ordering a partyto agree to a contract provision. H. K. Porter Co. v.continued to cite W H. Elson and to specifically refer to that statementabout its remedial authority.580 GOURMET FOODSNLRB, 397 U.S. 99 (1970). He concluded that theprinciple of majority rule, recognized as a funda-mental policy of the Act, necessarily limits theBoard's authority under Section 10(c). He inter-preted Gissel as at most leaving open the issue ofthe Board's authority to issue nonmajority bargain-ing orders. Then Chairman Fanning and MemberJenkins would have granted a nonmajority bargain-ing order. They did not perceive any congressionalintent to limit the Board's broad remedial authorityby the principle of majority rule. They looked tothe Gissel language as Supreme Court recognitionof the Board's authority to grant a nonmajoritybargaining order remedy. They also looked to cir-cuit court references and descriptions of the Gissellanguages as confirmation of that interpretation.Moreover, they considered it appropriate to ac-knowledge, consider, and then balance the princi-ple of majority rule against the objective of fash-ioning a remedy to best effectuate the policies ofthe Act. Their balancing analysis led to their con-clusion that, when the employer's misconduct hasfrustrated employee free choice and prevented theascertainment of the majority's wishes, the only ef-fective remedy is to enable the employees to expe-rience the fruits of the alternative choice denied tothem so that they may ultimately make a freechoice.On petition for review and cross-application forenforcement of United Dairy I, the Third Circuitannounced that the Board had remedial authorityto issue nonmajority bargaining orders. It addedthe caveat that in that case there existed a reasona-ble possibility that the union would have attainedan election majority but for the action of the em-ployer, and it was not deciding whether "theBoard lacks the authority" when such a reasonablepossibility is absent. ' 5While referring to the Gissellanguage as dictum and while also questioningwhether the Supreme Court's purpose in includingsuch dictum was to guide lower courts or tosimply raise an issue of intellectual interest, thecourt determined to follow its own prior descrip-tions of the Gissel categories as including the requi-site authority.'6The court's further analysis ap-14 In none of those cases cited was the court involved being calledupon to enforce a nonmajority bargaining order. See NLRB v. Montgom-ery Ward & Co., 554 F.2d 996, 1002 (10th Cir. 1977); NLRB v. ArmcorIndustries, 535 F.2d 239 (3d Cir. 1976); J. P. Stevens & Co., 441 F.2d 514(5th Cir. 1971).Ia United Dairy Farmers Cooperative Assn. v. NLRB, 633 F.2d 1054 (3dCir. 1980).'t The court acknowledged that its own prior descriptions of theBoard's authority, as derived from Gissel, occurred only in review ofcases in which the Board had found majority status. United Dairy Farm-ers, supra at 1066.pears to have focused on the effects of denying theBoard such authority-that is, what it perceived asthe insufficiency of other remedies to redress theinterference with employee free choice and theconcurrent potential incentive for employers to ille-gally prevent the attainment of majority status. Itmaintained that these same concerns motivated theCourt and that the rationale of Gissel "suggests thatthe mere absence of such indicia of majority sup-port does not in itself preclude the issuance of abargaining order by the Board." (Id. at 1068.) Thecourt remanded the case to the Board for findingsas to whether the respondent's misconduct was"outrageous" and "pervasive" and therefore war-ranted issuance of a nonmajority bargaining order.On remand, a three-member Board17focused oncategorizing the misconduct and evaluating itsimpact on the possibility of a fair election. On theissue of the Board's remedial authority, then Chair-man Fanning and Member Jenkins adhered to theirposition in the case's orginal Decision and Orderwhile Member Zimmerman found it unnecessary todetermine whether the Board had such authorityalthough he recognized the Third Circuit's decisionas binding on the Board for the purposes of thecase.The Board next addressed the issue in ConairCorp., supra, 261 NLRB 1189 (1982). There, for thefirst time, a majority of the full five-memberBoard'8asserted the Board's authority to issue anonmajority bargaining order. They reiterated ad-herence to the Fanning-Jenkins position of UnitedDairy I. They rearticulated (id. at 1194) their ra-tionale that "in the exceptional Gissel category Icase, we find that the risk of imposing a minorityunion on employees for an interim remedial bar-gaining period is greatly outweighed by the riskthat, without a bargaining order, all employeeswould be indefinitely denied their statutory right tomake a fair determination whether they desireunion representation." They also c"mmented onthe subject which had caused the court in UnitedDairy to place a reservation on its holding-thesubject of whether a certain measure of union sup-port, albeit less than a majority, would have toexist as a basis for concluding that a respondent'smisconduct precluded, in fact, a union's enjoymentof majority status. They stated (ibid.) they wouldnot "necessarily withhold a bargaining order in theabsence of a close election vote, a high majoritypercentage card showing, or any other affirmative17 At that time, the only participating Board members were thenChairman Fanning and Members Jenkins and Zimmerman.is Member Zimmerman joined with Members Fanning and Jenkins,while then Chairman Van de Water and Member Hunter wrote separateopinions dissenting on the nonmajority bargaining order remedy.581 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshowing of a reasonable basis for protecting aunion's majority support."'9They described the"critical predicate" of a nonmajority bargainingorder as a finding that an employer's unlawful con-duct falls within Gissel category one. In his dissent,then Chairman Van de Water followed the positionof Member Penello in United Dairy I that the"[h]oldings of the Supreme Court, the plain wordsof the statute, and its legislative history ...estab-lish that the Board's remedial authority is limitedby the majority rule doctrine." (Id. at 1195.) Headded that "even if the Board did not lack the req-uisite statutory authority, [he] could not concludethat employee free choice is best effectuated by im-posing a labor organization upon employees with-out their consent." (Ibid.) He also detailed his dis-agreement with the Third Circuit opinion in UnitedDairy. First, to explain what he perceived as aninapt analogy between United Dairy and Gissel, hepointed to the "fundamental difference" betweenthe expressed purpose of bargaining order remediesin Gissel-to restore the status quo ante-and thefact that a nonmajority bargaining order in UnitedDairy did not reestablish preexisting conditions butrather, based on speculation, created a bargainingrepresentative which was not designated or select-ed by a majority of employees in accord with Sec-tion 9(a). Second, he considered the court's "rea-sonable possibility" standard and limitation to haveno support in Gissel and to lack empirical supportin view of the number of elections lost by unionswhich have had a preelection 30-percent showingof interest. Third, he referred to a 1981 opinion ofthe Court of Appeals for the District of Colum-bia,20in which that court, although finding it un-necessary to decide the nonmajority bargainingorder issue, expressed potential disagreement withthe Third Circuit's United Dairy decision. Whileexpressing a "deep concern" that the majority's as-sumption of authority was proscribed by the Act,Member Hunter focused on "important policy rea-sons" for declining to issue nonmajority bargainingorders. (Id. at 1198.) He stated that public confi-dence in the Board as an impartial agency wouldbe eroded if the Board were perceived as imposinga choice on employees instead of protecting theemployees' right to choose. Moreover, he contest-ed the majority's characterization of the nonmajor-19 Despite this assertion, the majority first noted (ibid.) that the "riskof even temporarily contravening the wishes of an employee majority"was lessened by an authorization card showing from approximately 46percent of the respondent's employees and an election showing, whichfollowed the respondent misconduct, of approximately 33 percent of theparticipating voters. They then found a reasonable basis existed for con-cluding that the union would have enjoyed majority support but for therespondent's unfair labor practices.20 Teamsters Local 115 (Haddon House Food Products) v. NLRB, 640F.2d 392 (1981), cert. denied 102 S.Ct. 141 (1981).ity bargaining order as one which "best vindicatesthe employees' right of self-determination."''2 Inhis view, the damage to employees'. right of freechoice is exacerbated by the imposition of a choice.Finally, he raised questions about potential difficul-ty in applying any consistent standard in assessingthe seriousness of employer misconduct and theconsequent possibility that what would begin as anexceptional remedy would become a commonplaceremedy.In the most recent development regarding thisissue, the D.C. Circuit, on 15 November 1983,issued its opinion based on Conair's petition forreview and the Board's cross-petition for enforce-ment of its Order.22The court declined to enforcethe Board's nonmajority bargaining order remedy.The court described the nonmajority bargainingorder issue as presenting the following dilemma(721 F.2d at 1378):...if the Board lacks authority to issue them,employers who offend the law most egregious-ly will escape the most stringent remedy in theNLRB's arsenal; if the Board has the authorityand exercises it to sanction patent and inces-sant unfair labor practices, employees may besaddled for a prolonged period with a unionnot enjoying majority support.Its response to the dilemma followed along thelines of Member Penello's opinion in United Dairy Ito the conclusion that "[g]iven the current shape ofthe statute, however, we believe Congress has notplaced nonmajority bargaining orders within theNLRB's remedial discretion."23(Id. at 1384.)In contrast, noting that Gissel and subsequent ju-dicial interpretations of that decision were themainstay of the Board's claim of statutory author-ity, the dissenting judge (Wald) agreed that suchprecedent supports the Board's authority to issuenonmajority bargaining orders. She goes on to findthat (1) neither statutory language nor legislative21 Conair Corp., supra at 1194.22 Conair Corp. v. NLRB, 721 F.2d 1355 (D.C. Cir. 1983) (Wald, J.,dissenting).'a An additional point made by the court in its analysis of the Act andits legislative history is that Congress has been explicit in the one circum-stance in which it has authorized a union's selection as exclusive bargain-ing agent absent advance approval by a majority of employees-Sec. 8(f),the building and construction industry provision. Further, it was notedthat Congress had expressly limited "prehire" agreements permitted bythat section by negating the agreements' effect as a bar to an election. Itwas also noted that both the Board and the Supreme Court had subse-quently stressed the voluntary, voidable character of 8(f) agreements andmade clear that all the benefits and legal rights attached to exclusive col-lective-bargaining status only exist for a union party to an 8(f) agreementwhen its majority status has been demonstrated. See, e.g., NLRB v. IronWorkers Local 103, 434 U.S. 335 (1978); Dee Cee Floor Covering, 232NLRB 421, 422 (1977); R. J. Smith Construction Co., 191 NLRB 693(1971).582 GOURMET FOODShistory "contains anything to show that Congressintended to prohibit the Board from issuing a non-majority bargaining order if it is truly necessary 'toeffectuate the purposes of the Act,"' (2) "the fun-damental statutory policy of protecting employees'freedom to choose by majority rule ...is not un-dermined but rather is advanced by a temporarynon-majority bargaining order where it is reasona-ble to conclude that the union would have gainedmajority support but for the employer's outrageousand pervasive unfair labor practices, and where noother remedial measures available will remove thetaint of those practices so as to permit a fair elec-tion in the foreseeable future,"24and (3) by deny-ing the Board such authority, "the Board is de-prived of its only effective means to remedy anddeter a massive campaign of coercive and illegalconduct by an employer bent on crushing inchoateunion organization."As is apparent from this review, the majorityrule principle has been the focus for Board oppo-nents of nonmajority bargaining orders. In contrast,the imposition of nonmajority bargaining orders asthe only effective remedy for "pervasive" and"outrageous" unfair labor practices has been thefocus for Board proponents. Our own review ofthe statute, its legislative history, Board and courtprecedent, and legal commentary have convincedus that the majority rule principle is such an inte-gral part of the Act's current substance and proce-dure that it must be adhered to in fashioning aremedy, even in the most "exceptional" cases. Weview the principle as a direct limitation on theBoard's existing statutory remedial authority aswell as a policy that would render improper exer-cise of any remedial authority to grant nonmajoritybargaining orders which the Board might possess.We are thereby endorsing Member Penello's con-curring and dissenting position in United Dairy I, asexpressed in parts I and II of that opinion, and asfurther discussed by then Chairman Van de Waterin his Conair opinion, as well as Member Hunter'sposition in Conair.25There is substantial similaritybetween these two positions in their acknowledge-ment of the predominance of the majority ruleprinciple. The latter position may invite broaderexamination of whether the remedial authority to"effectuate the policies of the Act" warrants issu-" In reaching this position Judge Wald relies on what she regards as a"critical" finding of the Board: that a reasonable basis existed to concludethat the union would have enjoyed majority status but for the respond-ent's unfair labor practices. She appears to consider that such a findingaverts the strict dichotomy of the issue between employee freedom ofchoice and majority rule on the one hand and the Board's evaluation ofan effective remedy and deterrent on the other hand.25 For further explication of Member Hunter's position, see Hunter,Conair. Minority Bargaining Orders Usher in 1984 at NLRB, 33 Lab. L.J.571 (1982).ance of such an order, but it finds its definitiveanswer in the majority rule principle.2:According-ly, we overrule those cases in which the Board hasfound that it has statutory remedial authority toissue nonmajority bargaining orders and in whichthe Board has exercised that authority.27II.Although we have stated our conclusions andgeneral endorsement of certain positions, we con-sider it incumbent to further explicate the course ofour analysis. We start with the authority Congressgranted the Board to remedy unfair labor pacticesunder Section 10(c) "to take such affirmativeaction ...as will effectuate the policies of thisAct." That authority though undeniably "broad"and "subject to limited judicial review"28has beenrecognized as limited when its exercise would "vio-late a fundamental premise on which the Act isbased."29H. K Porter Co. v. NLRB, supra at 108.In H. K Porter, the fundamental premise violatedwas freedom of contract. There a Board order af-firmed by the Court of Appeals for the D.C. Cir-cuit required an employer to grant a union a con-tractual dues-checkoff provision in response to theemployer's refusal to bargain in good faith aboutthe provision. As described by Member Penello inUnited Dairy I, the Supreme Court "rejected thecourt of appeals' approach of balancing conflictingpolicy considerations and declined to examine themerits of the remedy" and found that the Boardlacked the power to impose the remedy in dispute26 We do not endorse the balance-of-competing-interests test proposedby Members Murphy and Truesdale in United Dairy I. Adoption of thattest would require a case-by-case determination of whether, in the ab-sence of a prior showing of majority support, it is less destructive of theAct's purposes to provide for an election, even in the face of "outra-geous" and "pervasive" unfair labor practices, than it is to risk negatingemployee choice altogether by imposing a bargaining representative onemployees. See United Dairy 1, supra at 1028. We do not think such acase-by-case balancing could ever be warranted. In our view the balanceis now conclusively weighted against issuing a nonmajority bargainingorder by the majority rule principle.'I Conair Corp., 261 NLRB 1189 (1982). While we do not agree withthe Board's decision in United Dairy II, we do not expressly overrule it,as it followed from the remand direction of the Third Circuit; we shallnot however consider it of precedential value.2z Fibreboard Paper Products v. NLRB, 379 U.S. 203, 216 (1964).20 Our dissenting colleague argues that the Board's remedial authorityincludes the power "to devise remedies which will deter employers andunions from engaging in unfair labor practices" and suggests that a deter-rent effect justifies the use of nonmajority bargaining order remedies.But, as stated in Republic Steel Corp. v. NLRB, 311 U.S. 7, 12 (1940):". .. it is not enough to justify the Board's requirements to say that theywould have the effect of deterring persons from violating the Act. Thatargument proves too much, for if such a deterrent effect is sufficient tosustain an order of the Board, it would be free to set up any system ofpenalties which it would deem adequate to that end." Thus the deter-rence value alone, a value which remains nonquantifiable, cannot be thebasis for creation of a remedy. Further, because of what we view as thestatutory and policy impediments to the imposition of a nonmajority bar-gaining order remedy, any potential deterrent value of such a remedy be-comes an abstract and irrelevant consideration.583 DECISIONS OF NATIONAL LABOR RELATIONS BOARDas that authority resided solely with Congress.30He drew what we consider to be several convinc-ing analogies between H. K. Porter and the issue in-volved here. Thus, in both cases (1) "it is claimedthat the Board can issue a remedial order that con-flicts with a fundamental principle of the Act," (2)"it is argued that violation of the basic preceptmust be tolerated in order to further the policy ofthe Act of securing employees' rights to bargaincollectively," and (3) "support for the extraordi-nary remedy is allegedly found in the inadequacyof less dramatic measures and Respondent's priorviolations of the Act."31We agree with MemberPenello that "the policy of majority rule ...cannot be seriously contended to be ...any lessfundamental than freedom of contract" (id.), andthat the rationale of H. K. Porter must be appliedhere.The principle of majority rule is written intoSection 9(a) of the National Labor Relations Act:"Representatives designated or selected ...by themajority of the employees in a unit ...shall be theexclusive representatives of all the employees insuch unit for the purposes of collective bargaining...." (Emphasis added.) It is this standard of ma-jority rule that enables the Act's policies of "pro-tecting the exercise by workers of. ..designationof representatives of their own choosing"32and"encouraging the practice and procedures of col-lective bargaining"33to be realized. For it is theculmination of choice by a majority of employeesthat leads to the process of collective bargaining;the choice by a majority gives legitimacy and ef-fectiveness to a union's role as exclusive bargainingrepresentative and correlatively gives rise to anemployer's obligation to deal exclusively with thatrepresentative.34As Senator Wagner stated in sup-port of the bill which became the foundation forour current Act: "[C]ollective bargaining can bereally effective only when workers are sufficientlysolidified in their interests to make one agreementcovering all. This is possible only by means of ma-30 United Dairy 1, supra, 242 NLRB at 1041.3' Id.32 National Labor Relations Act, 29 U.S.C. § 151.3S Id.34 In a discussion of the Wagner Act's legislative history in her dis-senting opinion in Conair, Circuit Judge Wald asserted that the principleof majority rule was therein discussed in the context of an employer'sbargaining obligations or the employees' representation choices but not asa limitation on the Board's powers. She further asserted that "[i]n general...non-majority bargaining orders as remedial measures were not dis-cussed," and cited to a House report setting forth "examples of remedialmeasures within [the] Board's power." Conair Corp. v. NLRB, supra, 721F.2d at 1395. We note, however, that among the examples given in thatreport of affirmative remedial actions to effectuate the policies of the billwas that of "recognition of the agency chosen by the majority for the pur-poses of collective bargaining" (emphasis added). H.R. Rept. No. 972,74th Cong., Ist Sess. 21 (1935), reprinted in 2 Leg. Hist. of the NationalLabor Relations Act, 1935, at 2978 (1949).jority rule."35In Senate debate on the bill, SenatorWagner further stated:36Collective bargaining is not an artificial pro-cedure devoted to an unknown end. Its objectis the making of agreements which will stabi-lize employment conditions and promote fairworking standards. It is well nigh universallyrecognized that it is practically impossible toapply two or more sets of agreements to oneunit of workers at the same time or to applythe terms of one agreement to only a portionof the workers in a single unit. For this reasoncollective bargaining means majority rule. Thisrule is conducive not only to agreements, butalso to friendly relations. Workers find it easierto approach their employers in a spirit of goodwill if they are not torn by internal dissent.And employers, wherever majority rule hasbeen given a fair chance, have discovered itmore profitable to deal with a single groupthan to be harassed by a constant series of ne-gotiations with rival factions.Majority rule makes it clear that the guaran-ty of the right of employees to bargain collec-tively through representatives of their ownchoosing must not be misapplied so as topermit employers to interfere with the practi-cal effectuation of that right by bargainingwith individuals or minority groups in theirown behalf after representatives have beenpicked by the majority to represent all. [Empha-sis added.]37As pointed out by the court majority inConair,38 another aspect of the Act's legislativehistory that supports our view relates to the Taft-Hartley Act's amendment to Section 7 providingthat employees "shall also have the right to refrainfrom any or all such [concerted] activities."39Thecourt quoted a House Report's comments on thatlanguage:A committee amendment assures that whenthe law states that employees are to have therights guaranteed in section 7, the Board will beprevented from compelling employees to exer-cise such rights against their will .... In35 Hearings on S. 1958 before the Senate Comm. on Education andLabor, 74th Cong., Ist Sess. (1935), reprinted in I Leg. Hist. of the Na-tional Labor Relations Act, 1935, at 1419 (1949).30 Member Penello excerpted additional statements from the legislativehistory to show the centrality of the majority rule principle in collectivebargaining and its derivation from the same principles as democracy ingovernment. See discussion in United Dairy I, supra at 1040.37 79 Cong. Rec. 7565 (1935), reprinted in 2 Leg. Hist. of the NationalLabor Relations Act, 1935, at 2336 (1949).a8 Conair Corp. v. NLRB, supra at 721 F.2d at 1382.39 Labor Management Relations Act, Ch. 120, § 101.61 Stat. 136, 140(1947).584 GOURMET FOODSother words, when Congress grants to employ-ees the right to engage in specified activities, italso means to grant them the right to refrainfrom engaging therein if they do not wish todo so. [Emphasis added.]40The court gleans from the report a legislativeintent "to preclude the Board from imposing theagency's choice on the employees." We view thispoint as significant since in granting a nonmajoritybargaining order the Board indisputably would besubstituting its own designation and selection of anexclusive representative for that of the employees.We agree with Member Penello that the themeof majority rule and minority rights has been domi-nant in the legal development of the Act and weadopt his analysis in that regard.41We similarly agree with Member Penello thatthe Gissel category one dictum does not dispose ofthe issue here and we adopt his entire analysis ofthe import of that dictum.42Thus, we agree withhis interpretation43that[T]he Court's description of category onecases was limited to approving the Board's"policy of issuing a bargaining order, in the40 H.R. Rept. No. 245, 80th Cong., 188 Sess. 27 (1947).4 United Dairy I, supra, 242 NLRB at 1040-1041."4 United Dairy I, supra, 242 NLRB at 1038-1040.4S Member Penello found support for this interpretation of Gissel, interalia, in the Court's holding with regard to Sinclair Ca, 164 NLRB 261(1967), one of the four cases involved therein. The Court found in Sin-clair, where the union had a valid card majority, that the Board did nothave to make the determination called for in category two cases becausethe Board had already found that the employer's misconduct was "so co-ercive that, even in the absence of an 8(aXS) violation, a bargaining orderwould have been necessary to repair the unlawful effect of those threats."NLRB P. Gissel Packing Co., supra, 395 U.S. at 615. The majority anddissenting opinions of the D.C. Circuit in Conair debate the proper inter-pretation of that Court finding, with the dissent asserting that "theCourt's language may be read to mean that the Court did not feel it nec-essary to inquire into the majority status of the union in disposing of theSinclair case." (Conair Corp. v. NLRB, supra, 721 F.2d at 1392.) Refer-ence back to the trial examiner's decision in Sinclair, summarily affirmedby the Board at 164 NLRB 261 (1967), reveals that the dissent's interpre-tation is not supportable. In his decision, the trial examiner found the re-spondent violated Sec. 8(aX5) and (1) by its refusal to bargain with theunion, which represented a majority of the respondent's employees, andrecommended a bargaining order issue. He added that even if the recordhad warranted the conclusion, contended for by the respondent, that itrelied on a bona fide doubt of the union's majority in refusing to bargain,he would nonetheless recommend the same bargaining order; in the latterregard, he reasoned that the union had represented a clear majority whenthe respondent began its unlawful campaign directed at destroying themajority and that any loss of support revealed by the subsequent electionwas attributable to the respondent's unfair labor practices. Sinclair Co.,164 NLRB at 269. At the time of the Board's Sinclair decision, a neces-sary element of the General Counsel's case in proving an 8(aX5) allega-tion of refusal to recognize and bargain on the request of a majority-sup-ported union was the respondent's bad faith in rejecting the union's re-quest. Sinclair Co., 164 NLRB at 269 fn. 16. By his alternative analysis,the trial examiner in Sinclair was clearly postulating a failure of proof onthe bad-faith element alone and not on the element of majority status.Thus, when the Court's discussion of Sinclair is viewed in relation to thespecific Board findings in that case there is no foundation for assertingthat the Court was authorizing bargaining orders without regard to ma-jority status.absence of a §8(a)(5) violation or even a bar-gaining demand, when that was the only avail-able, effective remedy for substantial unfairlabor practices. ...."44We further agree that "even under the interpreta-tion of Gissel most favorable to [Board proponentsof nonmajority bargaining orders], all that can befairly said is that the Court left open the issue ofwhether the Board has the statutory authority toissue a bargaining order in the absence of a show-ing that the union ever enjoyed majority sup-port."45Following from the above discussion we con-clude that nonmajority bargaining order remediesare not within our remedial discretion.46In reach-ing this conclusion we are cognizant of the ap-proaches to the majority rule principle taken byBoard proponents of nonmajority bargaining ordersand the Third Circuit and Judge Wald of the D.C.Circuit. Neither of these approaches convinces usthat issuance of a nonmajority bargaining orderfalls within an application of the majority rule prin-ciple. Rather, attempts to stretch the majority ruleprinciple to accommodate an absence of proof ofmajority status or speculation about proof of ma-jority status serves only to reinforce how centralthe majority rule concept is in the framework ofthe Act.In United Dairy I, then Chairman Fanning andMember Jenkins argued that the Board regularlydeparts from the majority rule principle. They gen-erally characterized the departures as the Board'sfailure to require conclusive proof of current majori-ty support when issuing bargaining orders,47andsought to classify a nonmajority bargaining ordersituation as simply another situation in which con-clusive proof of current majority status would notbe required. However, the fact that the Board andthe courts have accepted different modes of proofof majority status under different circumstances48ii United Dairy I, supra, 242 NLRB at 1039.': Id. at 1040.6 See Conair Corp. v. NLRB, supra, 721 F.2d at 1391; Conair Corp.,261 NLRB at 1198; United Dairy 1, 242 NLRB at 1042.47 They pointed to the "recognized limitations of authorization cardsas absolute proof of majority support for the union." They pointed to thefact that a "union may be certified even though less than a majority ofthe unit employees cast ballots." They pointed to the issuance of a bar-gaining order "after a union, which bases its claim ..on signed authori-zation cards, has lost an election following flagrant unfair labor prac-tices." United Dairy 1, supra at 1034.48 See the Court's statement in Gissel (395 U.S. at 603), "that the cards,though admittedly inferior to the election process, can adequately reflectemployee sentiment when that process has been impeded, needs no ex-tended discussion." See also Regal 8 Inn, 222 NLRB 1258 (1976); PiperIndustries, 212 NLRB 474 (1974); Stiefel Construction, 65 NLRB 925(1946), for an explanation that the Board will permit an election to bedecided by a majority of the valid votes cast in an election so long as aContinued585 DECISIONS OF NATIONAL LABOR RELATIONS BOARDis not equivalent to and cannot justify dispensingentirely with reliable proof of some sort that a ma-jority of employees in a unit, at some relevant time,in some recognized form, asserted their choice andselected and designated a union as their respresen-tative.49The Third Circuit and Judge Wald of the D.C.Circuit appear to have attempted to satisfy the ma-jority rule principle when they limited their con-clusions about the Board's remedial authority tothose situations in which a "reasonable possibility"or a "reasonable basis" exists for concluding theunion would have enjoyed majority support but fora respondent's unfair labor practices.50General cri-teria for determining what evidence would consti-tute a "reasonable possibility" or "reasonable basis"were not promulgated. In our view application ofsuch standards would result in the substitution ofguesswork and speculation for objective evidence,thereby eroding the majority rule principle. Asstated by the court majority in Conair, absent ob-jective evidence of majority status "the Boardcannot estimate with any degree of reliability howthe employees would have responded in a freeelection."51We now turn from our position on the scope ofour statutory remedial authority to our position re-garding those policy considerations which wouldcompel us to decline to issue a nonmajority bar-gaining order even if we had the authority to doso. As described above, Member Hunter has al-ready forcefully charted out this position in hisConair opinion. Thus he stated:representative complement of eligible employees participates in the elec-tion. These cases indicate that the Board considers assent to abide by theresults of an election implicit in the consent of the parties to the conductof the election, and considers that employees who do not vote acquiescein the majority choice of those voting, absent interference with the rightto vote or exercise of free choice.49 We note that then Chairman Fanning and Member Jenkins pointedto one case in which the Board issued a bargaining order without a dem-onstration of majority status among the employees affected by the bar-gaining order. Garwin Corp., 153 NLRB 664 (1965). In that case, an em-ployer had attempted to avoid its statutory bargaining obligation towarda union, whose majority status had been long established, by relocating toa distant site. The Board's bargaining order remedy at the new locationwas not enforced precisely because it "depriveld] employees of a basicright of free choice on the theory that this is the best way-or at least apermissible way-to deprive the Employer of the fruits of his proscribedconduct." Garment Workers Local 57 v. NLRB, 374 F.2d 295 (D.C. Cir.1967). On remand the Board appeared to retreat from its earlier positionby accepting that the Act's objectives could be achieved, consistent withthe Court's decision, without resort to an unconditional bargaining order.It fashioned a variety of remedies designed to provide employees a freeatmosphere in which to formulate their representational desires but or-dered bargaining only upon proof that a majority of employees in the unitaffected had designated the union as their representative. Garwin Corp.,169 NLRB 1030 (1968).so Conair Corp. v NLRB, supra, 721 F.2d at 1401; United Dairy Farm-ers Cooperative Assn. v. NLRB, supra, 633 F.2d at 1069 and fn. 16.1i Conair Corp. v. NLRB, supra, 721 F.2d at 1378....the principle of majority rule is so much apart of established Board policy and Boardprecedent, and looms so large in the public'sunderstanding and acceptance of this Board'sfunction in industrial life, that undercuttingthat principle by issuing a nonmajority bar-gaining order can serve only to diminish theheretofore widely held public view of theBoard as an impartial agency that protects theemployees' right to choose under Section 7 ofthe Act, but does not make that choice for em-ployees.When all is said and done, it is the particularemployees involved here who will have to livewith the Board's selection of a bargaining rep-resentative for them. And this selection hasbeen accomplished without benefit of an elec-tion or any other clear and objective manifes-tation that the selection of that representativereflects the wishes of a majority of the em-ployees.52We reiterate simply that the undesirable and unac-ceptable results of forsaking the majority rule prin-ciple and granting a nonmajority bargaining orderremedy are governmental imposition of a choice ofrepresentative in lieu of governmental protection ofthe right to choose that representative and the neg-ative impact of such imposition on the public's per-ception of the Board as an impartial agency. Wehave considered the essential policy argument ofBoard proponents of nonmajority bargainingorders, i.e., that "where the employer's misconducthas prevented the ascertainment of the wishes ofthe majority ...the only effective remedy tooffset this unlawful action is a bargaining order."53We seriously question however whether a nonma-jority bargaining order, in practice, is an effectiveremedy. The bargaining environment established atthe Board's instigation alone does not replicate thatwhich arises from employees' impetus. What islacking is the leverage normally possessed by ex-clusive bargaining representatives that derives fromunions' and employers' knowledge that a majorityof employees at one time, in some form, united intheir support for a union and may do so again insupport of bargaining demands. To gain that lever-age, employees may be called on to demonstrateactive support for a representative in a far moreopen way than a secret-ballot election. According-ly, in imposing a representative on employees, theBoard may be changing only the sphere of employ-52 Conair Corp., 261 NLRB at 1198.:' United Dairy 1, supra at 1036 (concurring and dissenting opinion ofthen Chairman Fanning and Member Jenkins).586 GOURMET FOODSees' choice. And yet the Board can be no morecertain that, in this new sphere of employee choice,employees can more freely exercise their choicewithout regard to any lingering effects of massiveunfair labor practices54than it can be if a newelection is directed after the Board has applied tra-ditional as well as appropriate extraordinary reme-dies. The Board can be certain, however, of thepossibility that it is forcing a majority of employeeswho do not have an interest in participating in thecollective-bargaining process into that process and,potentially and consequently, into undesired termsand conditions of employment negotiated by an un-chosen representative. Given these policy consider-ations we do not believe we would ever be justi-fied in granting a nonmajority bargaining orderremedy.While we have determined that nonmajority bar-gaining orders cannot be considered a remedialoption, we emphasize that in response to flagrantand repeated violations of the statute we will con-tinue to impose all appropriate traditional and ex-traordinary remedies at our disposal. In this case,for example, in addition to adopting those remediesrecommended by the judge,55we shall also requirethe Respondent to mail copies of the notice to em-ployees to all those employees who have been onthe payroll since 10 October 1980. That is the datewhen the Respondent began its campaign of unfairlabor practices. Because this case involves exten-sive violations which, as the judge found, exhibit"a general disregard for the employees' fundamen-tal rights," we thereby seek to ensure that all of theRespondent's employees who may have been di-rectly affected by the violations or by knowledgeof the violations throughout the long period thiscase has been pending are assured that such unlaw-ful acts are being remedied and will not be repeat-ed.56AMENDED CONCLUSIONS OF LAWDelete paragraph 5 of the judge's "Further Con-clusions of Law" and renumber the subsequentparagraph.1' A similar argument is made in a recent law review article in whichit is concluded that the "promise [of Gissel-type bargaining orders in gen-eral) has proved-and must inevitably prove-illusory." Weiler, Promisesto Keep: Securing Workers' Rights to Self-Organization under the NLRA, 96Harv. L. Rev. 1769 (1983) We believe, however, that the value of major-ity bargaining orders lies in restoring employees to their previously dem-onstrated choice.5. We modify the judge's recommended order and notice to employeesto conform to his findings and recommended remedy by adding the nameMichael Pettis to the list of those employees to be made whole for thefailure to reinstate them to their former positions and by ordering therevocation of all warnings given involving the failure to meet the 1200case production quota. We have also added appropriate expunction lan-guage. Sterling Sugars, 261 NLRB 472 (1982)' Eaastern Maine .ledical Center, 253 NLRB 224 (1980).ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Gourmet Foods, Inc., St. Paul, Minneso-ta, its officers, agents, successors, and assigns, shalltake the action set forth in the Order as modified.1. Substitute the following for paragraphs 2(c),(e), and (f)."(c) Make unfair labor practice strikers MichaelPettis, Wayne Kolberg, James Ricker, and StevenSchoenecker whole for any loss of earnings theymay have suffered as a result of the Respondent'sfailure to reinstate them at the conclusion of thestrike to their former positions, in the manner setforth in the section of the judge's decision entitled'The Remedy."'"(e) Remove from its files any reference to theunlawful warning and the termination of employeeRichard Krenner; to the warning given to employ-ee Lloyd Schmotter on or about 12 November1980 for failure to meet the unlawfully increased1200 case production quota and to warnings givento any other employees for failure to meet suchquota; and to fines for misperformance of jobduties in relation to specific employees; and notifyin writing each employee affected by the describedconduct that the Respondent has complied withthis provision and that its unlawful conduct willnot be used as a basis for future personnel actionagainst such employees."(f) Post at its place of business in St. Paul, Min-nesota, copies of the attached notice marked "Ap-pendix."55Copies of said notice, on forms provid-ed by the Regional Director for Region 18, afterbeing signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consec-utive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other material."Copies of said notice shall also be mailed to thehomes of all present employees and all employeeson the Respondent's payroll since 10 October1980."2. Substitute the attached notice for that of theadministrative law judge.MEMBER DENNIS, concurring.The Charging Party's exceptions raise the issuewhether the Board possesses the statutory author-ity to remedy an employer's unfair labor practicesby requiring it to bargain with a union that doesnot represent the majority of the employer's work-587 DECISIONS OF NATIONAL LABOR RELATIONS BOARDers. The Third Circuit decided that we do havesuch power under the Act.' The District of Co-lumbia Circuit held to the contrary.2After consid-ering the issue in light of these court decisions, aswell as the conflicting opinions expressed in the un-derlying Board cases,3I am persuaded that theConair court carefully and correctly analyzed theissue in section V,A of its decision. I therefore relyon that court's reasoning that the imposition ofnonmajority bargaining orders is inconsistent withthe Act's bedrock principles of employee freechoice and majority rule.4One supporting argument against granting non-majority bargaining orders that the Conair courttouched on only briefly deserves elaboration.5Inhis separate opinion in United Dairy,6formerMember Penello drew an apt analogy between theissue presented here and the one the SupremeCourt addressed in H. K. Porter.7In H. K. Porter,the Board and the court of appeals ordered an em-ployer to accept a dues-checkoff provision in itslabor contract to remedy its refusal to bargain ingood faith with the union. The Supreme Court re-versed, stating:8The Board's remedial powers under § 10 ofthe Act are broad, but they are limited to car-rying out the policies of the Act itself. One ofthese fundamental policies is freedom of con-tract. While the parties' freedom of contract isnot absolute under the Act, allowing theBoard to compel agreement when the partiesthemselves are unable to agree would violatethe fundamental premise on which the Act isbased-private bargaining under governmentalsupervision of the procedure alone, withoutany official compulsion over the actual termsof the contract. [Footnotes omitted.]United Dairy Farmers Cooperative Assn. v. NLRB, 633 F.2d 1054(1980).2 Conair Corp. v. NLRB, 721 F.2d 1355 (1983).3 United Dairy Farmers Cooperative Assn., 242 NLRB 1026 (1979), re-manded 633 F.2d 1054 (3d Cir. 1980), supplemental decision 257 NLRB772 (1981); Conair Corp., 261 NLRB 1189 (1982), enf. denied in pertinentpart 721 F.2d 1355 (D.C. Cir. 1983).4 I agree with my colleagues' unfair labor practice findings and theirnotice-mailing requirement.I agree with the judge's inclusion of the sewing room employees in theunit for the reasons he stated, but find it unnecessary to decide whetherhe also properly included the sales trainee/cooler employees, becausetheir exclusion would leave the Union with only 16 valid cards in a 33-employee unit.Even if, contrary to my reading of the Act, the Board had the statuto-ry authority to issue a nonmajority bargaining order, I would decline toissue one here because, on the facts of this case, I do not believe thatsuch an order would best effectuate the policies of the Act.6 721 F.2d at 1381, 1384 fn. 93.e 242 NLRB 1038, 1041-1042.7 H. K. Porter Co. v. NLRB, 397 U.S. 99 (1970).8 Id. at 108.Put differently, the Court concluded that theBoard's remedial authority extends only to theextent that it does not impinge on principles Con-gress embodied elsewhere in the Act. Nor was theCourt swayed by the possibility that such a limita-tion left the Board with inadequate authority todeal with significant labor problems, stating:9[I]t is the job of Congress, not the Board orthe courts, to decide when and if it is neces-sary to allow governmental review of propos-als for collective-bargaining agreements andcompulsory submission to one side's demands.The present Act does not envision such aprocess.In language echoing that of the Supreme Courtin H. K. Porter, the court of appeals in Conair iden-tified the fundamental statutory principles at stakehere and noted their incompatibility with nonma-jority bargaining orders, as follows:'0Our national labor relations policy is de-signed to "effectuat[e] ascertainable employeefree choice" and "expressed" majority senti-ment. NLRB v. Gissel, 395 U.S. 575 at 614. Anonmajority bargaining order departs from thisdesign. Absent a union election victory orsome other concrete manifestation of majorityassent to union representation, it is impossibleto project the employees' choice reliably; im-position of a bargaining order in these circum-stances runs a high risk of opposing the major-ity's will.... Without a clear direction fromCongress, we are not prepared to recognizeadministrative authority, or arrogate power toourselves, to remedy one possible injustice bytaking the substantial chance of imposing an-other.MEMBER ZIMMERMAN, dissenting.My colleagues in the majority have erred twicein one decision. First, they have determined thatfor statutory and policy reasons the Board lacksthe authority to remedy an employer's egregiousunlawful conduct with a bargaining order unlessthe union involved has at some relevant timeachieved a showing of majority status in an appro-priate employee bargaining unit. Second, they haveheld that the Union here never achieved a majorityshowing in an appropriate unit. I dissent on bothcounts.On the paramount issue of the remedial nonma-jority bargaining order, for reasons discussed insections I through III of this opinion, I adhere to9 Id. at 109.i0 721 F.2d at 1383.588 GOURMET FOODSthe view expressed by the majority in Conair Corp.,261 NLRB 1189 (1982), and shared by severalcourts of appeals,' that the Board has the authorityunder Section 10(c) of the Act to impose such anorder in exceptional unfair labor practice cases, de-scribed by the Supreme Court in NLRB v. GisselPacking Co., 395 U.S. 575, 613-617 (1969). Notonly does the Board have such authority, it shouldexercise that authority in cases of the most flagrantand egregious unfair labor practices. Otherwise, theBoard will fail to fulfill its statutory mandate toprevent unfair labor practices and its obligation topreserve employee rights to self-organization andfree choice of a collective-bargaining representa-tive. Those rights cannot be adequately protectedif, in exceptional cases, employers are permitted bythe Board to engage in unlawful acts that are socoercive as to prevent majority support from everdeveloping. The contrary view of the majority inoverruling Conair rests on a questionable interpre-tation of the Court's famous dictum in Gissel, on adistortion of the principle of majority rule, and onan inappropriate disclaimer of restitutional and de-terrent powers vested in the Board through theAct.On the issue of the Union's majority status atsome relevant time in this case, I would reverse thejudge's unit findings, exclude sewing employeesand sales trainee/cooler employees from the gener-al warehouse employee unit that the Union soughtto represent, and find that the Union achieved anauthorization card showing of majority supportwithin the described appropriate unit. Based on thisshowing, I would issue a bargaining order toremedy the Respondent's 6-month campaign ofunfair labor practices which followed the Union'sachievement of majority status and its demand tothe Respondent for recognition. On this issue,Chairman Dotson and Member Hunter do not findthat a majority-based bargaining order would be in-appropriate. They disagree with me only as to theappropriate unit for measuring the Union's majorityclaim.2i United Dairy Farmers Cooperative Assn. v NLRB, 633 F.2d 1054 (3dCir. 1980); NLRB v. S. S. Logan Packing Co., 386 F.2d 562 (4th Cir.1967); J. P Stevens Co. v. NLRB, 441 F.2d 514 (5th Cir. 1971); N.LRB vMontgomery Ward & Co., 554 F.2d 996 (10th Cir. 1977); Ona Corp. v.NLRB., 729 F.2d 713, 714 fn. 4 (11th Cir. 1984). Contra Conair Corp. v.NLRB, 721 F.2d 1355 (D.C. Cir. 1983) (Wald, J., dissenting).2 Because I would find that the Union did in fact have majority sup-port at the onset of the Respondent's unfair labor practices. I find noneed to decide whether those unfair labor practices were of such severityas would justify issuance of a remedial nonmajority bargaining order Ac-cordingly, I will focus only on the authority and, in appropriate circum-stances, necessity for such an order.I.Fifteen years ago, the Supreme Court identifiedin Gissel a class of "outrageous" and "pervasive"unfair labor practices of "such a nature that theircoercive effects cannot be eliminated by the appli-cation of traditional remedies, with the result that afair and reliable election cannot be had." In "ex-ceptional" cases involving such unfair labor prac-tices, now often denominated Gissel category onecases, the Court agreed with the Fourth Circuit inNLRB v. S. S. Logan Packing Co., supra, 386 F.2dat 570 (1967), about "the possibility of imposing abargaining order, without need of inquiry into ma-jority status on the basis of cards or otherwise."'The Gissel Court's direct ruling on remedial bar-gaining orders was limited to holding that theBoard had the authority to issue bargaining ordersbased on a prior showing of the union's majoritystatus in "less extraordinary cases marked by lesspervasive practices which nonetheless still have thetendency to undermine majority strength andimpede the election processes."4Although I appre-ciate the cautionary wisdom of Judge Wald that"as always with Supreme Court dictum and evenwith Supreme Court holdings, what the Courtgiveth it can as easily taketh away,"5both the con-text and source material of the Gissel dictumstrongly suggest the Court's endorsement of a re-medial nonmajority bargaining order in Gissel cate-gory one cases.The argument that the Gissel language is of littleor no precedential value is based on the view thatthe Court did not need to say what it did. That ar-gument rejects dicta by definition, yet lower courtsand administrative tribunals constantly refer to theCourt's dicta for guidance. Moreover, I find re-markable my colleagues' apparent agreement withprecisely the proposition which the Third Circuitin United Dairy posed and rejected: that the GisselCourt's statements about issuing bargaining ordersin exceptional cases "without need of inquiry intomajority status" were merely an "intellectual ex-cursion not intended as a sign post giving direc-tions which lower courts should follow in thefuture."6The Court had no apparent need for "in-tellectual excursion" when faced in the consolidat-ed Gissel proceedings with directly ruling on:whether a union can establish a bargaining obliga-tion by means other than a Board election; whetherunion authorization cards can be reliable indicators395 U.S. at 613-614.395 U.S at 614.Conair Corp. v. NLRB, supra, 721 F.2d at 1391.United Dairy Farmers Cooperative Assn. v. .LRB. supra. 633 F.2d at1065, et seq.589 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof employee sentiment; whether the Board canissue a remedial bargaining order where there is ashowing that the union once had majority support;and whether the first amendment precluded findingcertain employer speech to be violative of the Act.My colleagues in this case have adopted in fullthe analysis of the Gissel dictum contained in thepartial dissent in United Dairy J,7 contending thatthe Court meant something quite different fromwhat it said. This analysis focuses on two passagesin Gissel that followed the Court's discussion aboutthe appropriate circumstances for imposing a reme-dial bargaining order "without need of inquiry intomajority status." In the first passage, the Courtsaid:The Board itself, we should add, has long hada similar policy of issuing a bargaining order,in the absence of a § 8(a)(5) violation or evena bargaining demand, when that was the onlyavailable, effective remedy for substantialunfair labor practices. See, e.g., United Steel-workers of America v. N.L.R.B., 376 F.2d 770(C.A.D.C. 1967); J.C. Penney Co., Inc. v.N.L.R.B., 384 F.2d 479, 485-486 (C.A. 10thCir. 1967). [395 U.S. at 614.]Later, the Court applied its analytical frameworkto the facts in Sinclair, one of four cases consolidat-ed for decision in Gissel, and stated:In Sinclair, No. 585, the Board made a finding,left undisturbed by the First Circuit, that theemployer's threats of reprisal were so coercivethat, even in the absence of a § 8(a)(5) viola-tion, a bargaining order would have been nec-essary to repair the unlawful effects of thosethreats. The Board therefore did not have tomake the determination called for in the inter-mediate situation above that the risks that afair rerun election might not be possible weretoo great to disregard the desires of the em-ployees already expressed through the cards.[395 U.S. at 615, footnote omitted.]The foregoing language and a union's achieve-ment of majority status in each of the three casescited demonstrated that the Court did not reallyictend any waiver of the requirement of majorityshowing, argue my colleagues. Instead, they main-tain, the Court's description of category one bar-gaining order cases was limited to approving exist-ing Board policy. This interpretation, however,I United Dairy Farmers Cooperative Assn., 242 NLRB 1026, 1039-1040(1979). The D.C. Circuit panel majority echoed this analysis in denyingenforcement of the Board's bargaining order in Conair Corp. v. NLRB,supra, 721 F.2d 1355. See also Platt, The Supreme Court Looks at Bargain-ing Orders Based on Authorization Cards, 4 Ga. L. Rev. 779, 793-797(1970).does not square with the precise words of theCourt.In the first quoted passage, the Court said thatthe Board had a "similar" remedial policy, not anidentical one. If the Court were simply approvingmajority-based bargaining orders in the absence ofan 8(a)(5) violation, why did it expressly refer tothe possibility of issuing category one bargainingorders "without need of inquiry into majoritystatus or otherwise"? The more logical interpreta-tion is that the Court was emphasizing the similari-ty between its authorization of nonmajority bar-gaining orders in category one cases and existingBoard policy with respect to the propriety of issu-ing majority-based bargaining orders when they are"the only available, effective remedy for substantialunfair labor practices." The Court's identificationof Sinclair as a category one case is also consistentwith the view that because of the severity of theemployer's threats not only an 8(aX5) finding butalso a prior majority showing was expendable aspredicate to issuing a bargaining order.Were there any doubt about interpreting Gisselas meaning what it says-and I have no suchdoubt-reference to the ideological source of thedictum should dispel the doubt. This source is nomystery. Both the Gissel and Logan Packing opin-ions cite Professor Bok's article on The Regulationof Campaign Tactics in Representation ElectionsUnder the National Labor Relations Act.8In this article, Professor Bok addressed, amongother things, the need for more effective remediesto deter employers from engaging in unfair laborpractices to nullify employees' rights to free choiceof a bargaining representative in Board elections.Focusing on the bargaining remedy, he advocatedexpansion of this remedy based on its approval inthe Supreme Court's decision in Franks Bros. v.NLRB.9In particular, he advocated the use of bar-gaining orders, subject to certain limitations, "incases where the union cannot demonstrate that itwas ever supported by a majority of the employ-ees."10Among the specific limitations proposedwas that the nonmajority bargaining order not beissued "unless the unfair labor practices involvedwere serious and deliberate.... As a general rule,therefore, the order to bargain might well be re-stricted to cases involving discriminatory dis-charges or clear threats of retaliation." 1IThe similarity between the language of the Bokarticle and the judicial language in Gissel andLogan Packing transcends coincidence. It further8 78 Harv. L. Rev. 38 (1964).9 321 U.S. 702 (1944).10 78 Harv. L. Rev. at 133.Id. at 137-138 (citation omitted).590 GOURMET FOODSunderscores what the Third, Fourth, Fifth, Tenth,and Eleventh Circuits have believed about theGissel dictum: it stands as both a definition and im-plicit endorsement of remedial nonmajority bar-gaining orders.II.The plurality opinion summarizes its entire ra-tionale in these sentences:Our own review of the statute, its legislativehistory, Board and court precedent, and legalcommentary have convinced us that the ma-jority rule principle is such an integral part ofthe Act's current substance and procedure thatit must be adhered to in fashioning a remedy,even in the most "exceptional" cases. We viewthe principle as a direct limitation on theBoard's existing statutory remedial authority aswell as a policy that would render improperexercise of any remedial authority to grantnonmajority bargaining orders which theBoard might possess.My rebuttal can as briefly be summarized: (1)Nothing in the Act or its legislative history sub-stantiates interpreting the majority rule principle asa bar to the remedial nonmajority bargaining order.(2) A review of precedent makes clear that the ma-jority rule principle is not absolute and must bebalanced against other principles and policies of theAct. (3) The nonmajority bargaining order entailsonly a minimal interim encroachment, if at all, onthe majority rule principle. Ultimately, the order isthe best available Board remedy to serve un-coerced majority rule.'2Clearly, the principle of majority rule is an im-portant feature of the Act. Section 9(a) states:"Representatives designated or selected for thepurpose of collective bargaining by the majority ofthe employees in a unit appropriate for such pur-poses shall be the exclusive representative of all theemployees in such unit for the purposes of collec-tive bargaining ... ." Section 8(a)(5) defines whenan employer's refusal to bargain with the majority'schoice is an unfair labor practice. Section 8(a)(2)proscribes an employer's recognition of a unionsupported by only a minority of unit employees.Section 8(f) details a construction industry excep-tion to the 8(a)(2) proscription. Finally, Section 7states that employees have the "right to self-organi-zation" and the right "to bargain collectivelythrough representatives of their own choosing," aswell as the "right to refrain from any or all suchactivities."12 I endorse Judge Wald's detailed analysis of the majority rule issue inher dissenting opinion in Conair Corp. v. NLRB, supra, 721 F 2d at 1400.None of these sections of the Act makes explicitreference to the Board's remedial powers underSection 10(c); in particular, they do not expresslylimit those powers. As Judge Wald wrote: "Con-gress most assuredly knew how to limit the Board'sauthority. For example, section 9(b), following di-rectly after section 9(a) and dealing with determi-nation of bargaining units, clearly limits theBoard's power."'3Similarly, Section 10(c) itselfcontains the express limitation against reinstatementor backpay orders for employees "suspended ordischarged for cause."Although not an express limitation, the majorityrule principle might still warrant implying a limita-tion on the Board's bargaining order authority. Thelegislative history, however, contradicts such animplication. 4 Extensive remarks by SenatorWagner defended majority rule in the original Actagainst employer critics who wanted to weaken oravoid collective bargaining altogether by bargain-ing with individuals, with dominated companyunions, or with unions only on the basis of propor-tional representation. 5 The Taft-Hartley Act'samendment to Section 7, making express an em-ployee's "right to refrain" from protected concert-ed activities, must be read in conjunction with itsnew Section 8(b)(1)(A) and was added to preventthe Board from condoning "closed shops" and var-ious forms of union coercion of employees intojoining in concerted activities.'6Finally, Section8(f) was clearly designed as an exception to the8(a)(2) violation when an employer, not the Board,has recognized a union which has not demonstrat-ed majority support.It requires a remarkable distortion of context touse this legislative history as proof of Congress'intent to bar the Board from ordering to bargain anemployer which has violated the Act in order toavoid collective bargaining by preventing majoritysupport for union representation from ever devel-oping. The principle of majority rule has been im-'' Conair Corp. v. NLRB, supra, 721 F.2d 1394.14 The plurality opinion correctly states that there is brief specificmention of Board remedial powers in the legislative history. In the Housereport on the original Act, among the examples given of affirmative rem-edies was "recognition of the agency chosen by the majority for the pur-poses of collective bargaining." 2 Leg. Hist. at 3074. It is clear, however,that specific references to remedies in the Act and in its legislative histo-ry are merely illustrative, not exclusive of other remedies. See PhelpsDodge Corp v. NLRB, 313 U.S. 177, 187-189 (1941)."5 E.g., Hearings on S. 1958 before the Senate Comm. on Educationand Labor, 74th Cong Ist Sess. (1935), reprinted in I Leg. Hist. at 1419-20 (NLRA 1935); Hearings on H.R. 6288 before the House Comm. onLabor, 74th Cong. Ist Sess. (1935), 2 Leg. Hist. at 2490-92; Debates on S.1958 in Senate, 79 Cong. Rec. 7565 (1935), 2 Leg. Hist. at 2336-37. Seealso House Report No. 1147 on S. 1958, Comm. on Labor, 2 Leg. Hist. at3071.'1 House Conf Rept. No. 510 on H.R. 3020, 80th Cong, Ist Sess.(1947), I Leg. Hist. at 543-544.591 DECISIONS OF NATIONAL LABOR RELATIONS BOARDposed on the Act as a limitation on coercion byemployers and unions of employee rights to freechoice and self-organization, not as an absolute lim-itation on the Board's ability to remedy such coer-cion when it occurs.Judicial and Board precedent have been consist-ent with the view that majority rule is not an abso-lute all-encompassing principle in the Act. "Thatprinciple is, unquestionably, an important feature ofthe Act, but it has never been interpreted as stand-ing in supreme isolation from the Board's otherstatutory policies and purposes."17 For example,rather than requiring the existence of actual andabsolute majority support of a collective-bargainingrepresentative at all times, the Board has, with ju-dicial support: adopted irrebutable presumptionsabout majority status during the union representa-tive's certification year,'s or after voluntary recog-nition;'9ordered an employer to bargain after aunion's actual loss of majority status in the wake ofunfair labor practices;20certified a union after anelection in which less than 50 percent eligible unitemployees voted;2' and revoked the certificationof a union as a remedy for the union's discriminato-ry practices without any inquiry into majoritystatus. 22The question really presented then is whatweight the Board should give the majority ruleprinciple in assessing the remedial worth of a non-majority bargaining order. The plurality opinion'sassessment begins with a fallacious characterizationof the employees' situation prior to an employer'soutrageous and pervasive unfair labor practices. Itconcludes without considering the several factorsthat safeguard majority rule in the use of the dis-puted bargaining order. In reality, it is they and notthe proponents of a Gissel category one remedialorder who are obstructing employee free choiceand indefinitely postponing the determination of anuncoerced employee majority preference for oragainst collective-bargaining representation.Confronted with Gissel category one violationsand the absence of an affirmative showing of ma-jority preference, the Board cannot know for cer-tain what was in the hearts and minds of employeesprior to the unfair labor practices. It is equally pos-sible that a majority of employees desired unionrepresentation or that a majority opposed it. Theunion's failure at the time to have garnered an au-thorization card majority is not conclusive.I" Conair Corp., supra, 261 NLRB at 1193.18 Brooks v. NLRB, 348 U.S. 96 (1954).19 Keller Plastics Eastern, 157 NLRB 583 (1966).20 NLRB v. Gissel Packing, supra; Franks Bros v. NLRB, supra.21 Piper Industries, 212 NLRB 474 (1974); and see NLRB v. A. J. TowerCo., 329 U.S. 324 (1946).21 Metal Workers Local I (Hughes Tool Co.), 147 NLRB 1573 (1964).Of paramount significance, however, is thefact that, but for Respondent's unlawful con-duct, its employees would have had the oppor-tunity to express openly their opinions aboutunionism and to resolve the representationdebate by making a free and uncoerced majori-ty choice in a Board-conducted election. Re-spondent, by the massive and numerous viola-tions discussed above, has destroyed any op-portunity for free and open debate of the rep-resentation question.23Under these circumstances, "the risk of imposinga minority union on employees for an interim re-medial bargaining period is greatly outweighed bythe risk that, without a bargaining order, all em-ployees would be indefinitely denied their statutoryright to make a fair determination whether theydesire union representation."24Moreover, severalfactors minimize the risk of even an interim imposi-tion of a minority union. First, the nonmajoritybargaining order is an extraordinary remedy re-served for use in only a few exceptional caseswhere the Board's review of various factors leadsto the conclusion that an employer's violations fallwithin Gissel category one.25Second, most propo-nents of the remedy agree that at least a significantfactor in deciding whether to issue an order is thedegree to which it can be shown likely that theunion would have enjoyed majority support, butfor unfair labor practices.26Third, the wishes of anemployee unit majority will likely be a critical de-terminant in framing bargaining demands, in decid-ing whether to resort to strike action, and in ac-cepting a contract. Finally, as the Gissel Courtitself stressed,27the bargaining order is temporary,designed to insure only a reasonable period ofgood-faith bargaining and to dissipate the lingeringeffects of the employer's unfair labor practices.28Itis not intended to guarantee a prolonged collective-bargaining relationship, only the right of employeesfreely to choose or reject this relationship.23 Conair Corp., supra, 261 NLRB at 1193-1194.24 Ibid. at 1194.25 Compare Conair Corp., supra, with United Supermarkets, 261 NLRB1291 (1982), where the Board found a nonmajority order inappropriate.26 E.g., Conair Corp. v. NLRB, supra, 721 F.2d at 1400 (Wald, J., dis-senting); United Dairy Farmers Cooperative Assn. v. NLRB, supra, 633F.2d at 1060; Conair, supra, 261 NLRB at 1194; Bok, supra at 138.27 "There is, after all, nothing permanent in a bargaining order, and if,after the effects of the employer's acts have worn off, the employeesclearly desire to disavow the union, they can do so by filing a representa-tion petition." NLRB v. Gissel Packing Co., supra, 395 U.S. at 613.28 The Board has found that a "reasonable period of time" to bargainmay be as little as 3 months. "[T]he issue turns on what transpired during[negotiations] and what was accomplished therein." Brennan's Cadillac,231 NLRB 225, 226 (1977). In addition, it does not necessarily followthat a contract executed in the aftermath of a nonmajority bargainingorder will have the same contract bar effect as contracts executed afterrecognition, certification, or a majority-based bargaining order.592 GOURMET FOODSBased on the foregoing, I remain convinced thatthe principle of majority rule presents neither statu-tory nor policy bar to the issuance of a remedialnonmajority bargaining order. In truth, such anorder represents the "most effective application ofmajority principles" in Gissel category one cases.29III.Section 10(c) of the Act empowers the Board"to take such affirmative action ...as will effectu-ate the policies of the Act." Included among thosepolicies are the prevention of unfair labor practicesand the protection of employees' rights to self-or-ganization and to free choice of a bargaining repre-sentative. By renouncing the use of Gissel categoryone bargaining orders, my colleagues render theBoard powerless to provide full deterrence ofunfair labor practices and full restitution of em-ployee rights in cases of the most egregious mis-conduct, if an employer acts before an organizingunion can achieve majority status. The employerthen is left with the fruits of its lawlessness, defeatof the employees' self-organization; the employeesare left with no redress for their rights. This is animpermissible emasculation of the Board's remedialmandate under Section 10(c).The Board's statutory remedial authority is "abroad discretionary one, subject to limited judicialreview."30It includes the power to devise reme-dies which will deter employers and unions fromengaging in unfair labor practices.31This policy ofdeterrence accords with the general principle thata wrongdoer should not be allowed to benefit frommisconduct.The Supreme Court has repeatedly emphasizedthat this deterrent principle applies under the Act.29 The much-bruited analogy drawn between the remedial nonmajoritybargaining order and the remedy at issue in H. K. Porter v. NLRB, 397U.S. 99 (1970), is inappropriate. In H. K. Porter, the Court denied en-forcement of a Board order to an employer to accept a dues-checkoffprovision in a collective-bargaining agreement as a remedy for a bad-faithrefusal to bargain. The Court held that the Board lacked the statutoryauthority for this remedy because it directly contravened a fundamentalpolicy of the Act, freedom of contract. The Court emphasized that theAct itself contained express language in Sec. 8(d) stating that the bargain-ing "obligation does not compel either party to agree to a proposal orrequire the making of a concession." Explicit legislative history furthersupported the Court's view that Sec. 8(d) precluded the Board from set-ting the terms of a collective-bargaining contract. In the case of nonma-jority bargaining orders, however, there is no comparable express restric-tion in the Act, no comparable legislative history, and ultimately no inter-ference with the fundamental policy of majority rule.so Fibreboard Paper Products v. NLRB, 379 U.S. 203, 216 (1964).Sa The Board may not, of course, prescribe remedies that are purelypunitive in nature. E.g., Republic Steel Corp. v. NLRB, 311 U.S. 7 (1940).The clearest definition of the distinction between proscribed punishmentand permissible deterrence appears in the concurring opinion of JusticesHarlan and Stewart in Carpenters Local 60 v. NLRB, 365 U.S. 651, 658(1961). The Board "must show more than that the remedy will tend todeter unfair labor practices. The Board must establish that the remedy isa reasonable attempt to put aright matters the unfair labor practice setawry." The nonmajority bargaining order meets this standard.In National Licorice Co. v. NLRB, 309 U.S. 350,364 (1940), the Court explained that the Board's re-medial duty extends not merely to the preventionof violations by the employer in the future but also"to the prevention of his enjoyment of any advan-tage which he has gained by violation of the Act...as the means of defeating the statutory policyand purpose." The same remedial deterrent empha-sis appeared in Franks Bros., supra, 321 U.S. at704-705, in which the Court affirmed an order re-quiring an employer to bargain with a union thathad lost its majority support after an unlawful re-fusal to bargain. The Court said that in the absenceof bargaining order authority there would be "re-peated requests for elections, thus providing em-ployers a chance to profit from a stubborn refusalto abide by the law. That the Board was within itsstatutory authority in adopting the remedy which ithas adopted to foreclose a probability of such frus-trations of the Act seems too plain for anything butstatement." Finally, in Gissel, the Court stated thatdenying a bargaining order would "in effect be re-warding the employer" for its own wrongdoing.s2The majority in this case has ignored the ramifi-cations of its decision for the Board's remedial de-terrent policy. As summarized quite accurately byJudge Wald in her Conair dissent:The deterrent value of a bargaining orderagainst an employer who has engaged in egre-gious illegal behavior is apparent. The pros-pect of a remedial bargaining order shouldcreate a strong incentive for the anti-union em-ployer to keep its campaign within legal limits.For even if the company wins the organiza-tional battle, it may lose the collective bargain-ing war. On the other hand, today's decisionthat no bargaining order can ever issue unlessthe union has gained the support of more thanhalf the unit employees at some point in theprocess creates reverse and indeed perverse in-centives. The anti-union employer can avoidever dealing with a union by rushing in at thefirst sign of union sentiment, before employeeshave begun to experience the collectivestrength of numbers, with threats of plant clos-ings, mass discharges and close surveillance,thereby creating an atmosphere of coercionthat outlasts the tenure of current employeesand outdistances the remedial policies of theBoard. 3 3Apart from the question of deterrence, the repu-diation of nonmajority bargaining orders contra-32 395 U.S. at 610.33 Conair Corp. v. NLRB, supra, 721 F.2d at 1400.593 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvenes the Board's mandate to make whole the em-ployee victims of an employer's outrageous andpervasive unfair labor practices. By definition,Gissel category one cases are those in which theunlawful conduct has been so severe as to forecloseany possibility of holding a fair representation elec-tion. In Conair, supra, 261 NLRB at 1193, I joinedthe Board majority in stating:Under these exceptional circumstances, wefind that a remedial bargaining order is theonly way to restore to employees their statuto-ry right to make a free and uncoerced determi-nation whether they wish to be represented incollective bargaining by a labor organization.Anything short of a bargaining order woulddeny employees that right which has been thehallmark of national labor policy for nearlyfive decades.A nonmajority bargaining order is the only po-tentially effective remedy currently available forthe Board to restore to employees in category onecases the uncoerced right ultimately to decide forthemselves whether they desire collective-bargain-ing representation. The majority does not profess abelief that any alternative remedies could be effec-tive. It simply denies our authority to provide thebargaining order because it would allegedly violatethe majority rule principle.The plurality opinion presents only one otherpossible reason for not issuing nonmajority bargain-ing orders in Gissel category one cases. It suggeststhat the orders will not be effective in restoringfree choice. How do my colleagues know this? TheBoard has issued only two nonmajority bargainingorders in its history, in United Dairy and Conair,and the latter order was denied enforcement by theD.C. Circuit panel majority. This fleeting experi-ence with an extraordinary remedy hardly seemssufficient basis for an informed opinion.34Nonma-jority bargaining orders may have the desired resti-tutional value, and surely will have an extra deter-rent value, where other remedies surely will not.3, Chairman Dotson and Member Hunter refer to Weiler, Promises toKeep: Securing Workers' Rights to Self-Organization Under the ,NLRA, 96Harv. L. Rev. 1769, 1793-1795 (1983). In this article, Professor Weilerargues the inadequacy of majority-based Gissel remedial orders. For em-pirical substantiation he relies on a study of 38 Gissel cases in which fewbargaining orders ever led to the execution of a contract and even fewerled to second contracts. Initially, I note that the study did not attempt tomeasure the deterrent effect of the orders in abating unfair labor practicesby the employers involved or by other antiunion employers. Second, anonmajority bargaining order, like a majority bargaining order, does notseek the execution as such of a contract but rather the vindication of em-ployee rights of unimpeded choice. I therefore question whether the"success" of a nonmajority or majority bargaining order can be measuredin terms of contracts executed. Finally, I do not read Professor Weiler'sarticle as an argument for the abandonment of the Gissel remedy; heargues that it is ineffective as compared to the reforms he advocates asgreater safeguards for rights to self-organization.The progenitor of the nonmajority bargainingorder concept expressed a similar view:In the last analysis, however, those whowould resist this remedy in the name of theemployees must answer for the employeeswhose free choice is currently impaired by thelack of adequate remedies. As matters nowstand, there are many workers whose appre-hensions cannot be allayed by notices postedin the plant or by the possibility of reinstate-ment and backpay at some future date. Be-cause of these fears, some elections are lostwhile others must be abandoned for long peri-ods of time. If an order to bargain could helpdeter the commission of flagrant unfair laborpractices, there is good reason to believe thatthe net effect would be to promote, and notimpair, the legitimate interests of employees asa whole. 3 5The choice to me is clear. The Board has the au-thority to issue remedial nonmajority bargainingorders in Gissel category one cases, and the Boardmust exercise that authority to effectuate the poli-cies and purposes of the Act.IV.I turn now to the question whether the Unionhere actually did achieve majority support in anappropriate unit, entitling it to a Gissel categorytwo bargaining order.36My colleagues have adopt-ed as much of the judge's bargaining unit findingsas permits them to agree with the judge that theUnion did not ever have majority support in an ap-propriate unit. The plurality opinion states, howev-er, that "[h]ad majority status been demonstratedwe would have agreed with both the GeneralCounsel and the Charging Party that a [Gissel cate-gory two] remedial bargaining order was warrant-ed." I would reverse the judge's findings whichexpand the unit alleged to be appropriate by theGeneral Counsel and the Union. Changing the con-text from hypothetical to factual, I also agree withChairman Dotson and Member Hunter that a ma-jority-based bargaining order is warranted.a" Bok, supra at 135-136.36 In Gissel, the Court sanctioned the Board's use of a remedial bar-gaining order in "less extraordinary cases marked by less pervasive prac-tices which nonetheless still have the tendency to undermine majoritystrength and impede the election process ... where there is also ashowing that at one point the union had a majority." A bargaining orderis appropriate in this class of cases-commonly referred to as Gissel cate-gory two cases-when "the Board finds that the possibility of erasing theeffects of past practices and of ensuring a fair election (or a fair rerun) bythe use of traditional remedies, though present, is slight and that employ-ee sentiment once expressed through cards would, on balance, be betterprotected by a bargaining order .." 395 U.S. at 614 615.594 GOURMET FOODSThe judge found appropriate a larger warehousebargaining unit than the unit alleged because of theinclusion of the sewing room and salestrainee/cooler employees. Since the judge found 37employees to be in the unit and only 16 valid au-thorization cards from unit employees as of the 14October 1980 date of the Union's demand for rec-ognition, he found that the Union lacked majoritystatus and denied the General Counsel's request fora bargaining order. He found no need to reach theissue of whether the Respondent's conduct war-rants a bargaining order remedy under the balanc-ing test for Gissel category two cases.Both the General Counsel and the ChargingParty contend that the judge erred by includingthe sewing room and sales trainee/cooler employ-ees in an otherwise appropriate warehouse unit.They state that, with the exclusion of those em-ployees from the appropriate unit, the Union didrepresent a majority of unit employees on thedemand date and further contend that a bargainingorder remedy is warranted because of the Re-spondent's numerous unfair labor practices. As in-dicated, I agree with these contentions.As found by the judge, the Respondent has atotal work force-including sales, office, and ware-house-of approximately 125 employees. Its St.Paul, Minnesota warehouse operates on threeshifts. Goods are received on the first shift, stockedon the second shift, and pulled from stock andloaded onto trucks on the third shift.Those employees whose placement within theunit is not in dispute are those who perform thenormal warehouse functions on a full- or part-timebasis within the general warehouse area. Such em-ployees are assigned to one of the three shifts; thepart-time general warehouse employees have regu-lar scheduled starting times. General warehouseemployees are directly supervised by the respectiveforemen on each shift, who are in turn supervisedby the warehouse supervisor.The pay rate for all full-time general warehouseemployees as of the demand date was between$10.28 and $10.43 per hour, with a differential forthird-shift employees; the pay rate for the part-timegeneral warehouse employees varied from $4.50 to$8.50 per hour with the average wage among thepart-timers at approximately $5.80 per hour. Fur-ther, order fillers received incentive pay of ap-proximately $.04 per case for all cases picked over1100 per shift. The full-time employees received avariety of benefits, including hospitalization, dental,disability and life insurance, profit sharing, funeralleave, and paid holidays and vacation. While therewas testimony that part-timers received no fringebenefits, the Respondent's employee manualshowed that part-timers who worked a minimum of1400 hours per year were entitled to the same va-cation benefits, prorated to hours worked, as full-time employees, and those who worked a minimumof 1000 hours per fiscal year were eligible for par-ticipation in the profit-sharing plan.Wages, benefits, and other conditions of employ-ment of the full-time general warehouse employeeswere set forth in the 26 May 1976 "Articles ofAgreement" between the Respondent and the gen-eral warehouse employees. The Respondent had re-quired a majority of the full-time general ware-house employees to sign a memo approving thatagreement before it went into effect. The 1976agreement arose in the wake of a union organizingattempt when the Respondent met with generalwarehouse employee representatives and "set up"the agreement. In May 1980 the Respondent againmet with representatives of the general warehouseemployees to discuss terms and conditions of em-ployment. The Respondent and the employeesreached agreement on several items that were im-mediately implemented but no overall agreementwas ever reached. In October 1980, when the Re-spondent held a meeting with general warehouseemployees and sought their agreement on a new"Working Agreement," neither the sales trainee/-cooler employees nor the sewing room employeeswere present.The judge's finding that the sales trainee/cooleremployees' "basic duties and functions are withinthe warehouse" is the primary basis for their inclu-sion in the unit. An examination of the overall cir-cumstances of their employment leads to a con-trary result.The distinct circumstances of employment ofthese employees began with their hire. When theRespondent advertised for sales trainee/cooler em-ployees, it explicitly sought sales trainees and of-fered sales training and future assignment to a salesroute, salary, and use of a car. Employees hiredinto the position had been interviewed exclusivelyby the sales manager or by the sales manager andthe head of the sales trainee program. During jobinterviews, sales trainee/cooler employees weretold about the duties of salespersons; they werealso told they would be in training for approxi-mately 6 months, they would work in the coolerinitially to learn the business and also go out onsales routes with salespersons, and they wouldeventually be offered a sales route.37On their hire,a" While the Respondent's president testified that sales jobs wereposted and might be filled by anyone from within or without the Compa-ny, the evidence did not show that any nonsales trainee employees actu-ally had an opportunity to bid on or were offered sales positions-595 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe sales trainee/cooler employees were required tosign individual employment contracts. The formcontract stated, among other things, that the "salestrainee" (or "cooler employee") was being em-ployed "to work in various capacities which willserve the purpose of training ...to be a salesperson with the company"; it also stated that theemployee was not permitted to engage in any busi-ness other than employment for the Company andthat the employee would "travel in sales territoriesas required and perform duties related to trainingfor a sales position with the company in accord-ance with instructions of the sales manager." Othercontract provisions set forth terms and conditionsof employment covering salary, expenses, vacationand insurance benefits, personal use of a car, andtermination.The sales trainee/cooler employees38beganwork in the cooler. The approximately 8000 or9000 square foot cooler is enclosed within the gen-eral warehouse area, which is approximately 95,000square feet. Gradually, sales trainee/cooler employ-ees were assigned to accompany salespersons ontheir routes. Estimates of the time sales traineesspent out of the cooler on sales routes varied from8 to 16 hours a month (by the Respondent) to 5 to10 days a month (by the employees); the amount oftime spent accompanying salespersons increasedwith seniority.In the cooler, the sales trainee/cooler employeesreceived and weighed refrigerated products, storedproducts, and filled orders. They worked dayhours and had varied starting times from 7 to 9a.m. so that their hours either overlapped the mid-night and first shifts or the first and second shifts.While working in the cooler, the sales train-ee/cooler employees were supervised by the first-shift warehouse foreman. Occasionally, when therewas insufficient cooler work, the sales trainee/-cooler employees worked in the warehouse. Therecord does not reflect that there were transfers be-tween the sales trainee/cooler and the generalwarehouse employee positions at any materialtime. 39When the sales trainee/cooler employees accom-panied the salespersons on sales routes, they wereunder the supervision of the salesperson. Theyphysically arranged the products on customers'shelves, and occasionally took sales orders and re-3S The Respondent also employed sales trainees who worked in theoffice taking phone orders and dealing with customer complaints duringtheir training period.39 About September 1981, the Respondent eliminated the sales traineeprogram and thereafter assigned the cooler work to general warehouseemployees. By August 1981, all sales trainee/cooler employees employedon the demand date, and one hired thereafter, had left the Respondent'semploy.layed orders to the Respondent. All sales traineesattended monthly sales meetings together with allsalespersons in the Twin City area. They also at-tended training meetings, held at least twice amonth. At the training meetings, sales trainee/-cooler employees were instructed about companypolicies and salespersons' duties. They reviewed atraining manual given to all sales trainees; themanual was specifically addressed to the Respond-ent's sales trainees and described the Respondent'sorganization, the Respondent's expectations aboutsalespersons, selling skills and selling procedures,paperwork, and selling tools furnished by the Re-spondent. The sales trainee/cooler employees werealso given the Respondent's sales manual and per-sonalized business cards.The sales trainee/cooler employees were paid astarting rate of $5 per hour for time worked in thecooler; for those days spent on sales routes, the em-ployees were paid for 9 hours work at their hourlyrate. Under the "sales trainee" employment agree-ment, sales trainee/cooler employees were alsogranted lump-sum "adjustments" ranging from $90to $265 depending on the number of periodsworked. It appears from the payroll records in evi-dence that they received such adjustments at theend of December 1980. They were also reimbursedfor travel expenses, food, and lodging when theyaccompanied salespersons on sales routes. They re-ceived the same fringe benefits as the Respondent'sother full-time employees.There were four sales trainee/cooler employeesemployed as of 14 October 1980. Of those four,one received a sales job in March 1981, afterhaving been a sales trainee/cooler employee sinceApril of the prior year; and one who was em-ployed from October 1980 to May 1981 turneddown a particular sales job offer at some pointduring his employment. Another of the four statedthat during his employment from July 1980 to May1981 he knew of two additional sales trainees whoreceived sales jobs-one a sales trainee/cooler em-ployee and the other a sales trainee/office employ-ee.40I would find that the sales trainee/cooler em-ployees did not share a community of interest withthe general warehouse employees. Their hire as40 In view of the history of sales trainees being offered sales jobs, I donot agree with the judge that their prospect of promotion to sales posi-tions was "at best, speculative." In the case he cited, Cumberland ShoeCorp., 144 NLRB 1268 (1963), the trainee in issue was not told he was intraining for any particular supervisory position and his duties were nototherwise distinguishable from other unit employees.I further place little reliance on the Respondent's characterization ofthe sales trainee program as merely an inducement to secure employeesfor "low paying, generally undesirable work" in view of the Respond-ent's creation of a full-blown program complete with manuals, trainingsessions, and eventual assignment to sales jobs.596 GOURMET FOODSsales trainees, their individual employment con-tracts setting forth particular terms of employment,their training, work schedule, pay rate substantiallylower than full-time warehouse employees, wageadjustments, and expense benefits all distinguishedthem from general warehouse employees.41Whilethey did spend a substantial amount of time work-ing in the cooler, they were told that this workwas merely for interim training.42Moreover, theyspent a significant amount of their worktime ac-copanying salespersons on sales routes and beingtrained in the process. Further, their workplacewas separate from the general warehouse employ-ees, they were not always under warehouse super-vision, and at all material times there were notransfers between the sales trainee/cooler employeeand the general warehouse employee positions. Ac-cordingly, I would exclude them from the unit ofwarehouse employees.I would also find that the sewing room employ-ees do not share a sufficient community of interestwith the general warehouse employees to warranttheir inclusion in the warehouse unit. These em-ployees were all students at a local college and allworked on a part-time basis. The judge found thatall nine of those employed as of the demand dateaveraged five or more hours per week during cer-tain periods of their employment that included thedemand date. Only two of those sewing room em-ployees who worked during the 1979-1980 schoolterm also worked during the 1980-1981 schoolterm, and only one of those two, referred to hereas the leadperson, worked during the summer be-tween the school terms. Most of the sewing roomemployees who worked during the 1980-1981school term began their employment in Septemberor October 1980. The judge focused on their hoursthrough December 1980 only. Some of the sewingroom employees no longer worked thereafter,however, and some did not work during every 2-week pay period.43Further, only one of thesewing room employees employed during the1980-1981 school term was still on the payroll afterSeptember 1981.The sewing room employees do not have a setschedule of hours each week; they usually workhours between 2 and 10 p.m. Individual sewingroom employees work different numbers of hourswithin each week and each employee's total hours41 See, e.g., Wisconsin Bearing Co., 193 NLRB 249, 261 (1971); GarrettSupply Co., 165 NLRB 561 (1967).42 See Garrett Supply Co., supra.14 Looking at the Respondent's payroll records from the beginning of1980, it appears that while there were a few part-time employees paid atsewing room wage rates who consistently worked during each 2-weekpay period for at least a 4-month period, many such employees workedfor short periods and/or did not consistently work during each payrollperiod.vary from week to week. Some of the sewing em-ployees work only on an as-needed basis; for allsewing room employees, the number of hoursworked depends on the amount of available workas well as the desire of the employees to work.44The primary workplace of the sewing room em-ployees is a separate room, known as the sewingroom, in the same building as the general ware-house area. The sewing room employees spendmost of their time in that room filling orders for asewing product; that work involves stringing to-gether individual items that make up an order,price marking the order, and individually boxingeach order for shipment. They also work in thegeneral warehouse area when date-stamping oneparticular product and repacking certain otherproducts. Finally, some sewing room employeesfrequently do filing work in the office.The sewing room employees are directly super-vised by the warehouse supervisor. For the mostpart, however, the sewing room employees workindependently. The order sheets, on which they areto work, are simply left for them in the sewingroom. It appears that the Respondent communi-cates with the sewing room employees primarilythrough the sewing leadperson. For example, whenthe sewing room employees were laid off in March1981, they were notified of the layoff by the lead-person whereas the part-time general warehouseemployees were notified of changes in their statusby formal letters from the warehouse supervisor.The sewing room employees are hourly paid andpunch the same timeclock as the general ware-house employees. As of the demand date, thehourly wage rate of all sewing room employees,except the leadperson, was $3.50; hers was $4.11.Sewing room employees receive no fringe benefits.There was scant support in the record of inter-change of job duties between the sewing room em-ployees and the general warehouse employees. Thedate-stamping and repacking work performed bythe sewing room employees in the general ware-house area was not shown to be work that generalwarehouse employees also perform. Further, whilethere is some evidence that during the strike inJanuary 1981 and thereafter the sewing room em-ployees occasionally pulled orders in the generalwarehouse area, it is clear that such work is nottheir normal assignment. The duties of the generalwarehouse employees do not include sewing roomwork. With respect to ordinary contact betweenthe two groups of employees, while the evidencereflects that warehouse employees must walk44 Sewing room employees were not penalized for absences and no ab-sence policy applied to them prior to May 1981597 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough the sewing room to get to the lunchroom,the warehouse supervisor acknowledged that thesewing room employees had little contact with theother employees.There is no evidence of substantial transfers be-tween the two groups of employees. There was tes-timony that one sewing room employee became afull-time general warehouse employee after thestrike and after both an interim 6-month absencefrom the payroll and a brief tenure as a part-timegeneral warehouse employee. Otherwise, therecord fails to show that any other sewing roomemployee became a full-time or part-time ware-house employee. There also were several poststriketemporary transfers of part-time general ware-housemen into the sewing room. In March 1981, allthe sewing room employees except the leadpersonwere laid off and part-time general warehouse em-ployees were given the option of a layoff or takingthose jobs in the sewing room at reduced wagerates. A few initially chose the sewing roomoption. In July 1981, these part-time general ware-house employees were either recalled or returnedto their general warehouse duties and their wagerates were adjusted to previous levels. This was theonly period when general warehouse employeesworked in the sewing room and it occurred some 6months after the demand date.In analyzing the unit placement of sewing roomemployees, I have, as with the sales trainee/cooleremployees, examined the overall circumstances oftheir employment. I have not focused simply onthe issues of the regular basis of their employmentor their student status. I emphasize that these em-ployees work primarily in a separate room, per-form job functions different from those of the gen-eral warehouse employees at a significantly lowerwage rate, work during a different schedule ofhours, have minimal contact with the general ware-house employees, and have virtually no inter-change. In view of all of the above, I would ex-clude the sewing room employees from the unit ofwarehouse employees.45Based on the foregoing, I would find that the ap-propriate unit consists of all full-time and regularpart-time warehouse employees, but excludingtruckdrivers, sewing room employees, sales train-ee/cooler employees, office clerical employees andguards and supervisors as defined in the Act.46"4 See Institutional Food Services, 258 NLRB 650 (1981) (in referenceto the doughnut maker).46 This warehouse unit comports with traditional appropriate ware-house units. C. P. Clare & Co., 191 NLRB 589 (1971); Pacific AbrasiveSupply Co., 182 NLRB 329 (1970); Garrett Supply Co., 165 NLRB 561(1967).The record and the judge's findings demonstratethat by 10 October 1980 the Union had obtainedvalid cards from 16 unit employees. On that date,and on the date the Union first requested recogni-tion, 14 October 1980, there were 24 full-time andregular part-time warehouse employees. Accord-ingly, by 10 October 1980, the Union represented amajority of employees in the appropriate bargain-ing unit.47The Respondent's campaign of unfair labor prac-tices-which began on the date of the Union's bar-gaining demand and continued for over half a yearuntil the unlawful failure to give proper reinstate-ment to certain unfair labor practice strikers-isfully detailed in the judge's decision and summa-rized in the plurality opinion. I agree with my col-leagues that, for the reasons fully and fairly statedby them, the possibility of erasing the effects of theRespondent's serious misconduct and of ensuring afair election is slight. Because I would also findthat the Union had achieved a majority card show-ing in an appropriate unit when the Respondentlaunched its lawless attack, I believe that "employ-ee sentiment once expressed through cards would,on balance, be better protected" by a Gissel catego-ry two bargaining order.47 Even if the four sales trainee/cooler employees were included in anappropriate unit, the Union had majority support on the demand date.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of these pro-tected concerted activities.WE WILL NOT threaten to take any measuresnecessary to prevent our employees from becomingrepresented by a union.WE WILL NOT falsify payroll records in an effortto prevent our employees from voting in favor ofunion representation.598 GOURMET FOODSWE WILL NOT threaten our employees with lossof their profit sharing if they join a union.WE WILL NOT threaten to impose or imposestricter working conditions, higher productionquotas, fines for production errors, or to reduceworking hours in order to discourage our employ-ees from seeking union representation.WE WILL NOT threaten to discharge employeeswho refuse to agree to the unlawfully increasedproduction quotas; WE WILL NOT issue disciplinarywarnings to employees who fail to meet the unlaw-fully increased production quotas; and WE WILLremove any and all such disciplinary warnings pre-viously given to employees from their personnelfiles.WE WILL NOT threaten our employees with plantclosure because they engage in union activities orto discourage them from seeking to be representedby a union.WE WILL NOT threaten unfair labor practicestrikers with loss of their jobs if they fail to returnto work.WE WILL NOT interrogate prospective employeesas to their union sympathies and activities.WE WILL NOT discontinue benefits previouslygiven to our warehouse employees because theyengage in union activities and WE WILL reinstitutethe floating holiday benefit which was revoked inDecember 1980 and make whole our employees forany moneys deducted from their pay for previouslygranted floating holidays.WE WILL NOT discharge or issue written discipli-nary warnings to our employees because they havejoined or supported Warehouse Employees of St.Paul, Minnesota, Local Union No. 503, Internation-al Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or any otherunion, or because they have engaged in any otherprotected concerted activity.WE WILL NOT discontinue such job practices asthe third-shift job rotation system because our em-ployees engage in union or other protected con-certed activity and WE WILL reinstitute the job ro-tation system previously followed on the thirdshift.WE WILL NOT fail to reinstate unfair labor prac-tice strikers to the positions they held prior to thestrike and WE WILL make Michael Pettis, WayneKolberg, James Ricker, and Steven Schoeneckerwhole for any loss of wages or other benefits theymay have suffered as a result of our discriminationagainst them.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL revoke the increase in the productionquotas and the policy of fining employees for mis-picks.WE WILL make whole those third-shift employ-ees who lost incentive earnings because of theelimination of the job rotation system.WE WILL offer Richard Krenner immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from his discharge, less anynet interim earnings, plus interest.WE WILL remove from our files any referencesto the unlawful warning and the termination of em-ployee Richard Krenner; to the warning given toemployee Lloyd Schmotter on or about 12 Novem-ber 1980 for failure to meet the unlawfully in-creased 1200 case production quota and to warn-ings given to any other employees for failure tomeet such quota; and to fines for misperformanceof job duties in relation to specific employees; andWE WILL notify in writing each employee affectedby the described conduct that we have compliedwith this provision and that the unlawful conductwill not be used as a basis for future personnelaction against such employees.GOURMET FOODS, INC.DECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge.These consolidated cases were heared in Minneapolis,Minnesota, on 11 days between September 21 and No-vember 17, 1981, based on unfair labor practice chargesfiled by Warehouse Employees of St. Paul, Minnesota,Local Union No. 503, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (the Union)' and complaints issued on behalf ofthe General Counsel of the National Labor RelationsBoard (the Board), by the Regional Director and ActingRegional Director of Region 18.2 The complaints allegel The charge in Case 18-CA-6947 was filed on November 12, 1980,and was amended on December 22, 1980. and January 2, 1981. Thecharge in Case 18-CA-7081 was filed on February 10, 1980, and amend-ed on February 20 and March 24, 1981. The charge in Case 18-CA-7144was filed on March 24, 1981, and the charge in Case 18-CA-7251 wasfiled on May 18, 1981. All charges were duly served on or about thedates of their filing.2 The consolidated complaint in Cases 18-CA-6947 and 18-CA-7081issued on March 26, 1981. That complaint was amended and consolidatedwith the complaint issued in Case 18-CA-7144 on May 8, 1981. An orderconsolidating those cases with Case 18-CA-7251 and further amendingthe complaints issued on July 28, 1981. The complaints were amendedfurther at hearing.599 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Gourmet Foods, Inc. (the Respondent) violated Sec-tion 8(a)(1), (3), and (5) of the National Labor RelationsAct (the Act). The Respondent filed timely answers de-nying the substantive allegations of the complaint.All parties were afforded full opportunity to appear, toexamine and to cross-examine witnesses, and to argueorally. The General Counsel and the Respondent hadfiled briefs which have been carefully considered.Based on the entire record, including my observationof the witnesses and their demeanor, I make the follow-ingFINDINGS OF FACT1. THE RESPONDENT'S BUSINESS AND THE UNION'SLABOR ORGANIZATION STATUS-PRELIMINARYCONCLUSIONS OF LAWThe Respondent is a Minnesota corporation engagedin St. Paul, Minnesota, in the wholesale sale and distribu-tion of specialty food products. Jurisdiction is not in dis-pute. The complaint alleges, the Respondent admits, andI find and conclude that the Respondent is an employerengaged in commerce within the meaning of Section2(2), (6), (7) of the Act.The complaint alleges, the Respondent admits, and Ifind and conclude that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.The complaint alleges, the Respondent admits, and Ifind and conclude that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. Background-The Respondent's Knowledge ofEmployee Union Activity and Evidence of its AttitudeTheretoArthur Stone, the Respondent's president, startedGourmet Foods, Inc. about 1963. It now sells and dis-tributes ethnic foods and other specialty items in theMinneapolis-St. Paul, Minnesota area and throughout asix-or seven-state area. It has a total work force, includ-ing sales, office, and warehouse employees, of about 125.Its warehouse, the aspect of its business principally in-volved herein, occupies approximately 100,000 squarefeet and is operated on a three-shift basis. Essentially,goods are received on the first shift, stocked on thesecond, and pulled from stock for shipping on the third.There is, of course, some overlap in duties betweenshifts. The Respondent has also employed truckdriversfor in-town delivery work and has utilized both commonand contract carriers for city and over-the-road driving.The Respondent's general attitude toward the union-ization of its employees is candidly set forth in the em-ployee manual handed out to new employees, includingthose hired in the warehouse.3In a section of the manuala Stone's attempt to establish that the employee manual was not appli-cable to the warehouse employees was unconvincing. That manual washanded out to those employees, as even he acknowledged, describes thebenefits applicable to all full-time employees, and makes reference to thewarehouse workweek in describing the hours of employment.entitled "Non-Union Status Policy" the Respondent'spolicy of treating each employee fairly and individuallyis described. The following is then stated:It is our policy to deal directly with each employeewithout interference from outsiders who do notknow our Company, our industry, our employees,or have any stake in your individual success.Therefore, we have remained non-union since theinception of the Company, and it is our policy toremain non-union in the future.There have been at least two attempts, including theinstant situation, to organize the Respondent's warehouseemployees. The first, for which the record does not indi-cate a date, was unsuccessful.As discussed in somewhat greater detail, infra, the Re-spondent had a practice of signing individual or groupagreements concerning terms and conditions of employ-ment with the full-time warehouse employees. A meetingto discuss such an agreement for the period beginning inMay 1980 was held in that month. In the course of thatmeeting a third-shift warehouse employee, RichardKrenner, told Stone, "You know, there is talk of unionin the warehouse." Stone replied that he had no suchknowledge; Krenner reiterated his assertion.4Stone's May 1980 meetings with the warehouse em-ployees resulted in an agreement for a new wage rate forthe coming year (10 cents per hour more than the ratebeing paid at a nearby unionized warehouse) and two ad-ditional floating holidays (to be taken as "sick days" sothat the office employees would not learn of this addi-tional benefit). Stone agreed to have the understandingdrafted for signing. However, throughout the summerthere were delays or other unexplained problems in itspresentation. This failure to produce a written agreementcontributed to dissension and morale problems amongthe warehouse employees. Also contributing to theseproblems was the employees' concern over the treatmentbeing accorded Jack Rohde, an employee who had beeninjured in December 1979 while working in the ware-house. Pursuant to the procedures of Minnesota's work-men's compensation agency, Rohde was undergoing re-habilitation and was working in the Respondent's office.The warehouse employees questioned whether he wasbeing treated fairly. While there was no overt union or-ganizational activity underway in the warehouse duringthe summer of 1980 there was, to some unspecifiedextent, union talk among the employees.At some point during that summer, a group of the em-ployees, including Krenner, Pettis, Hansen, and O'Brien,went to the home of Warehouse Superintendent LeroyFonteyn and discussed the warehouse problems, particu-larly their inability to get a signed contract from Stone.4 Stone initially testified that he had no recollection of Krenner makingany such statement and said that while he was not sure, he did not be-lieve that this statement had been made. He subsequently denied thatthere had been any such statement. Krenner's testimony was credibly of-fered and was corroborated by at least two other employees who werepresent, Pettis and Hansen. Noting Stone's initial uncertainty and the cor-roboration of Krenner's testimony by other credible witnesses, I creditKrenner.600 GOURMET FOODSFonteyn told them that he had taken the contract toStone for signature and, in the course of his conversationwith the employees, intimated that he was in favor ofhaving the employees represented by a union. WhilePettis testified generally that the Respondent, and par-ticularly Fonteyn, knew that the employees were talkingunion and that the employees were aware of the Re-spondent's knowledge, neither his testimony nor Kren-ner's was any more specific than the above. Fonteyn of-fered no testimony about this meeting and did not specif-ically deny the statement attributed to him. He didadmit, however, that during the summer and fall of 1980he observed that the employees were very quiet, nottalking. He concluded that there was dissension in thewarehouse but claims that he did not ask any of the em-ployees what the problems were. Fonteyn reported hisobservations to Stone.About mid-August 1980, Ben Marz, an industrial andorganizational consultant who had been retained to pro-vide consulting services to the Respondent since 1978,met individually with the third-shift warehouse employ-ees, at Stone's request, in order to identify what wascausing morale problems and to determine what could bedone to improve the organization of the warehouse. Incommissioning these interviews, Stone did not mentionany union activity. Marz, the Respondent's admittedagent, questioned the employees individually, askingthem where they felt improvements could be made. Hedid not question them about their union interest or activi-ties.The General Counsel alleges that the Marz interviewswere an attempt to solicit "employee opinions and griev-ances in order to discover employee attitudes and isolatethose employees with union sympathies" which, in thecontext of "the totality of Respondent's course of con-duct ... constituted impermissible interrogation." Icannot agree. Such union activity as may have existedduring the summer of 1980 was at a low level and theremark attributed to Fonteyn by both Krenner and Pettisis insufficient to establish any significant knowledge thatthe employees were seriously considering unionization.There were other factors contributing to a decay in em-ployee morale such as might warrant the Respondent'sconcern and Respondent's reliance on its consultant tolook into such matters was not inconsistent with its gen-eral practice. Moreover, there was no mention of unionactivity either by Stone to Marz or by Marz to the em-ployees and there were no promises, express or implied,made to the employees in regard to the problems theyrelated. While it is not inconceivable that a perceptiveinterviewer could have determined from such interviewswhich employees were the most disgruntled and themost likely to seek the help of a collective-bargainingrepresentative, this record is insufficient to establish thatsuch was the Respondent's purpose. I shall therefore rec-ommend that this allegation be dismissed.About October 9, 1980,5 Fonteyn called first-shift em-ployee Mike Pettis into his office to discuss warehouses Virtually all of the events herein occurred from the fall of 1980 untilthe spring of 1981. Therefore, all references hereinafter to October. No-morale. Pettis confirmed that there was dissension andattributed it to the employees' concern regarding thetreatment of Jack Rohde. There was no mention ofunion activity in either Pettis' or Fonteyn's testimonyconcerning this meeting. Fonteyn related this conversa-tion to Stone and Stone asked to meet with both ofthem. As they proceeded to Stone's office, Pettis askedwhat Fonteyn had told Stone. Fonteyn replied, "I toldhim that there was talk of union in the warehouse." InStone's office, the three discussed the Rohde situation,Stone's failure to sign the contract with the warehouseemployees, and what Pettis described as "the feelings ofeverybody in the warehouse and stuff like that." Stoneasked Pettis if anything could be done concerning theproblems in the warehouse and whether a meeting withthe employees might help. Pettis told Stone and Fonteynthat he could see no problem in the holding of such ameeting but thought it was "too late." Pettis' testimonycontains no specific reference to the employees' interestin unionizing and Fonteyn, while corroborating thatPettis told them that it was too late to do anything,claimed that the Union was not mentioned. Stone, how-ever, claimed that this meeting was his first knowledgeof the employees' union activity, that Pettis had statedthat the warehouse employees believed that Rohde hadbeen mistreated and would, in all probability, go union.Noting that Pettis' "too late" remark makes little sense inthe absence of some reference to union activity andnoting further that the October 10 meeting, discussedinfra, which was called in response to this conversation,dealt in part with the Respondent's opposition to union-ization, I must conclude that there was in fact some dis-cussion of the possibility of unionization when Pettis metwith Stone and Fonteyn about October 9.B. The October 10 MeetingStone called a meeting of the warehouse employees,excluding the sewing room employees and sales trainees,on October 10.7Stone distributed copies of the agreement purportedlyreached with the employees in May 1980. It covered thefull-time warehouse employees and those of the Re-spondent's drivers who were not already members of alabor organization and set forth, inter alia, the new wagerate and the two additional floating holidays, referred toas "paid days sick leave." Additionally, the agreementset 1200 cases per night as the minimum required oforder fillers, an increase from the earlier minimum 1100.Stone went on to explain the Respondent's position inregard to Jack Rohde who was, at that time, working inthe company offices. He described Rohde as a malinger-er or worse. The employees suggested that Rohde bevember, and December refer to 1980 and all references to January, Feb-ruary, March, and April refer to 1981, unless otherwise specified.6 Fonteyn did not specifically deny this statement.7 In view of Stone's admission that he acquired knowledge of the em-ployees' interest in union organization from his October 9 conversationwith Pettis, and in view of the topics discussed in the October 10 meet-ing, I deem Stone's assertions that this meeting was called to explain theRespondent's position regarding Rohde and was not intended to persuadethe employees not to select a union representative to be self-serving andimplausible.601 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpermitted to work in the warehouse as a permanentorder checker. According to Stone's testimony, as cor-roborated by at least some of the employees who werepresent, Stone made reference to the current practice ofrotating the various warehouse jobs and said that itwould not be fair to future warehouse employees for himto agree with the current employees to give up that rota-tion.The discussion, all agreed, turned to the subject ofunions. Virtually all of the employees recalled Stone stat-ing that if they joined the Union they would lose theirprofit sharing. Stone denied making that outright threat.He told them, he testified, that if the employees wererepresented and had a third party pension plan theywould not qualify for distribution of benefits under theRespondent's profit-sharing plan. However, he said, "ifthey joined an outside bargaining agent while they were...employees of Gourmet Foods, they would be vestedat that point. They would not lose what they had invest-ed in the plan." T'here was, he claimed, no room for mis-understanding. His statement was "You can't have both...that the profit sharing fund would be vested at thepoint people joined a union, and at that point they wouldhave either ours or theirs." Additionally, Stone told theemployees that if they were members of a union theywould be fined for not attending union meetings, thatunion dues were not tax deductible, and that GourmetFoods would not be able to survive if a union came in.There was discussion of the Company's open door policyand an invitation to employees to freely discuss theirproblems with their supervisors.The General Counsel contends that Stone's October 10statements about the profit-sharing plan constituted athreat, in violation of Section 8(a)(1) of the Act. The Re-spondent, however, argues that Stone's statements werenot threatening but were merely accurate statements thatthe employees could not have both a union pension planand the Respondent's profit-sharing plan. I find, in agree-ment with the General Counsel, that Stone's statementsconcerning profit sharing were violative of Section8(a)(l). Clearly, the statement heard and credibly testi-fied to by so many employees was such a threat. More-over, even if Stone's version were to be credited, Iwould find a violation. That statement, by referring tothe vesting of the profit-sharing plan at the point whenemployees join a union, clearly implied that it was theirselection of a union and not subsequent negotiations overthe alternatives of a profit-sharing plan or a union spon-sored pension plan which would determine whether ornot they were covered by the Respondent's profit-shar-ing plan. Included under a union pension plan, however,is a product of collective bargaining, at least to theextent that employer contributions are required, and notan automatic consequence of union membership. Thus,while an employer may lawfully tell employees that col-lective bargaining might result in the substitution of aunion's pension plan for their profit-sharing plan, it nei-ther states nor implies "that unionization would ipso factoresult in loss of the profit-sharing plan, or ...that unionmembers would be ineligible to participate in the plan."See Pressure Science, 227 NLRB 844, 846 (1977). See alsoNLRB v. Gissel Packing Co., 395 U.S. 575, 617 (1969),wherein the Supreme court stated:Any assessment of the precise scope of employerexpression, of course, must be made in the contextof its labor relations setting. Thus, an employer'srights cannot outweigh the equal rights of the em-ployees to associate freely, as those rights are em-bodied in § 7 and protected by § 8(a)(1) and theproviso to § 8(c). And any balancing of those rightsmust take into account the economic dependence ofthe employees on their employers, and the neces-sary tendency of the former, because of that rela-tionship, to pick up intended implications that mightbe more readily dismissed by a more disinterestedear.Stone left the meeting while the employees consideredwhether they would sign his proffered working agree-ment. After some discussion they decided not to sign.Rather, they decided to go to the Union and sign cardsauthorizing union representation. Approximately 12 em-ployees left the Respondent's premises, went to theUnion's office, and did, in fact, sign cards that day. Ap-proximately five other employees signed cards within thesame week.Mike Pettis testified that later that same day, after theemployees had gone to the union hall, second-shift Su-pervisor Ken Reno walked by him and asked, "Did youguys go down there?" Pettis answered "Yes." Renodenied asking Pettis that specific question on October 20and testified that he had asked it months later. However,the remainder of Reno's testimony on this question wasincomprehensible or nonresponsive. On balance, consid-ering the nature of Reno's answer and my impression ofPettis as a candid and straightforward witness, and not-withstanding that the statement attributed to Reno byPettis was not included in Pettis' investigative affidavit, Icredit Pettis.8 The Respondent knew of its employees'visit to the Union's office.On Saturday, October 11, the Respondent's supervi-sors, including Michael Still, the third-shift foreman, metwith Stone, Marz, and an attorney. Stone described hisOctober 10 meeting with the employees and stated thathe did not think that the employees had believed whathe had told them. He told of his anticipation that a rep-resentation petition would be filed that week and askedcounsel whether he could require the employees to signthe contract he had presented them. In regard to thewarehouse, Stone stated, "We were going to have to gettough. There was to be no laxity in the warehouse." Healso stated that a number of the least senior employees ofthe third shift were going to be reassigned from aSunday night through Friday morning shift to a Mondaynight through Saturday morning shift. Still had not par-ticipated in that decision. There was no discussion of re-s While the General Counsel amended the complaints at hearing toallege various statements by Reno as violations of Sec. 8(a)(1), no amend-ment alleging this question to be unlawful interrogation was offered. Ac-cordingly, I reach no conclusion on that issue602 GOURMET FOODSducing those employees' hours.9Still was discharged thefollowing evening. t0Stone had correctly anticipated the filing of a petition.On October 14 the Union demanded recognition. On Oc-tober 15, it filed a representation petition, Case 18-RC-12796, seeking an election in a unit of the Respondent'sfull-time and regular part-time employees excludingtruckdrivers, office clerical, salesmen, sales trainees,casual employees, and supervisors as defined in the Act.C. Shift Changes and Reduced HoursThe orders taken by the Respondent's salespersonswere generally filled by the Respondent's third-shiftwarehouse employees. Their workweek commenced atmidnight on Sunday and concluded at 8 a.m. on Friday.During the first week in October, Stone and Fonteyn de-cided to institute a new order filling shift to accommo-date a large and regularly scheduled shipment which wasshipped from the Respondent's dock on Monday morn-ings. That new shift, made up of the four least seniorthird-shift employees, Groves, Beckjorden, Schmotter,and Schwerha, was to work from midnight on Mondaythrough 8 a.m. on Saturday, thus permitting order pull-ing for Monday shipments to be done after midnight onFridays. Fonteyn told payroll clerk Toni Malik of theschedule change on October 9 and the affected employ-ees on the morning of October 10, prior to their meetingwith Stone. Groves, the most senior of the four and theonly one of them who had not signed a union authoriza-tion card, remained on the newly instituted shift forabout 1 week and was returned to his original shift.Beckjorden, Schmotter, and Schwerha continued towork on the new Monday through Friday shift for about3 or 4 weeks. During at least 2 weeks, the weeks endingOctober 18 and October 25, they were laid off for I ormore days and worked less than a full workweek. TheRespondent submits that there was a slowdown in busi-ness resulting in the short workweeks for these employ-ees and finally resulting in the termination of the newshift experiment. The employees were then transferredback to their original schedule.The General Counsel contends that the assignment ofthese individuals to the new shift and their layoff for oneor more days during some weeks was discriminatorilymotivated. However, the General Counsel was in errorwhen he contended that Stone's testimony establishedthat these people were laid off as the Respondent enteredits busiest season and while all other third-shift employ-ees, including part-time employees, were working 40 ormore hours per week. The busy season, as previouslynoted, occurs in November, by which time these em-ployees had apparently returned to their regular shift.Stone similarly testified that it was in November that allof the third-shift employees were working 40 or morehours per week. Taking note of the fact that the Re-9 Still's testimony concerning the October 11 meeting is uncontradict-ed.'° Based on his specific recollection of the date of his discharge andhis uncontradicted description of the October II meeting (which hewould not have attended had he been discharged earlier), I credit Still'srecollection that his discharge occurred on October 12 over Stone's testi-mony that the discharge took place on October 10.spondent offered a plausible explanation for the shiftchange, and further noting that the employees selectedwere the least senior employees on the third shift, Icannot accept the General Counsel's contention that thecreation of the new shift or the short term reduction inhours of the selected employees was discriminatorily mo-tivated."t Accordingly, I shall recommend that these al-legations of discrimination against Beckjorden,Schwerha, and Schmotter by changing their shift and re-ducing their hours be dismissed.D. Falsification of Payroll RecordsAbout October 17, controller Hagen told payroll clerkToni Malik that Stone needed a list of all the warehouseemployees. She asked Stone specifically what he wanted.Stone told her, "They have petitioned for a union in thewarehouse and I'11 be damned if the union is going to getin. I don't need a union. I don't want a union." Whenquestioned further by the General Counsel about any-thing else Stone said he might do, Malik recalled Stonestating, "I would do anything to keep a union out."t2The Respondent contends that even if Malik's testimo-ny is credited, Stone's remark to her may not be foundviolative inasmuch as she was a confidential employeeexcluded from the Act's protection. The record estab-lishes that Malik was the payroll clerk and personnel sec-retary, supervised by the controller and Office ManagerMayberry and she performed secretarial work for bothof them. According to her job description, she main-tained the personnel files; Stone testified that those filescontained confidential records regarding personnel.The Board has long and consistently adhered to thestandard establishing as confidential employees onlythose who "assist and act in a confidential capacity topersons who formulate, determine, and effectuate man-agement policies in the field of labor relations." Klein-berg, Kaplan, Wolff, Cohen & Burrows, P.C., 253 NLRB450, 451 (1980); B.F. Goodrich Co., 115 NLRB 722, 724(1956). The record in this case does not establish thateither Hagen or Mayberry formulated, determined, andeffectuated management labor relations policies. Malik,therefore, is not a confidential employee notwithstandingthat she maintained personnel files containing what theRespondent deemed to be confidential material or han-dled insurance claims and paper work required by stateagencies and insurance carriers in regard to terminated1t In reaching this conclusion I have considered as essentially irrele-vant the testimony of Toni Malik concerning Stone and Fonteyn's state-ments. Neither Stone's query as to why she had questioned Fonteynabout the timecards nor Fonteyn's response of "Don't ask" when sheasked him why all the changes had been made, established discriminatoryintent. Moreover, it cannot be determined from the testimony whethershe had asked Fonteyn if the union activity was the reason or whether itwas Fonteyn who told her that it was. In any event, I would deem itimplausible that Fonteyn would have made such a remark.12 This testimony was credibly offered and is uncontradicted. I mustreject the Respondent's contention that it is not worthy of belief becauseof Malik's alleged bias and hostility or because of the somewhat leadingmanner in which part of her answer was elicited. Malik was not an en-tirely disinterested witness, but her limited interest, stemming from thereasons for her voluntary termination and litigation between her hus-band's company and the Respondent, is not sufficient to render Malik in-herently incredible.603 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees. See Greyhound Lines, 257 NLRB 477, 479(1981), and cases cited therein. See also Clinton CornProcessing Co., 253 NLRB 622 (1980). As Malik is an em-ployee entitled to the Act's protection, Stone's threat toher to take any action necessary to avoid unionizationclearly violates Section 8(a)(1). I so find.Malik prepared a handwritten list of the warehouseemployees, as directed. A few days later, Hagen gaveher a sheet of paper containing three names to be added,Gary and Steven Lowenthal, who were not currentlyemployed by the Respondent, and Joel Stone, who wasemployed elsewhere in the Company. He told her to seeArthur Stone for their social security numbers, addresses,and rates of pay. When she asked Stone for this informa-tion, he asked what date she had put on the payrollrecords. She said that she had inserted the prior day'sdate and Stone told her that he wanted the records andtheir paychecks backdated 6 weeks. Malik went back toHagen and refused to change the dates. He instructedher to white out the dates of hire on the forms and saidthat he would fill them in. When the forms were subse-quently returned to her, they bore at the top the date ofOctober 20, 1980. In the spaces provided for date of hire,the date had been whited out and September 8, 1980, hadbeen inserted with what appears to be a different pen,and in handwriting which differs from Malik's handwrit-ing on the remainder of the form. The forms, as so com-pleted, were sent to the bank and paychecks were pre-pared.13Beginning with the payroll period ending Octo-ber 18 and continuing until after the end of the year, thenames of these three individuals were listed in the Re-spondent's payroll register as being employed in thewarehouse. The designation "S," the salary rather thanan hourly wage, and the omission of any total of hoursworked, all in the manner that acknowledged supervisorswere listed, indicates that Joel Stone was considered tobe a supervisor.A list of 44 purported warehouse employees, includingJoel Stone and the two Lowenthals, was mailed to theBoard on October 21, 1980. On October 23, 1980, asecond letter was addressed to the Board requesting thata 45th name be added. That second letter contained noreference to striking the three extra names from the firstlist. However, according to Stone's testimony, he hadmet with company counsel on either October 18 or 20 todiscuss the list requested by the Board and discoveredthe three improperly added names. His counsel immedi-ately called the Board and directed that those names bestruck.14A request that these names be deleted was ulti-I' Stone admitted giving Malik these instructions but testified that hehad done so on October 10, immediately after Fonteyn had reported a"leak of information" about the shift change, as discussed infra. Stone'stestimony, however, does not square with the payroll records whichshow preparation of the employee forms on October 20. For that reason,and because I consider Stone's explanation of this entire incident implau-sible, as also discussed infra, I do not credit his testimony as to whenthese instructions were given to Malik.t4 The Respondent's attorney corroborated Stone's testimony aboutthis meeting. However, he did not state when it had been held. Inasmuchas the initial list of 44 names was not mailed until October 21, and theamendment, adding one name but making no reference to the three to bedeleted, was dated October 23, Stone could not have met with counseland requested the elimination of those names from the payroll list on Oc-tober 18 or 20.mately received by the Board and the names were delet-ed.Stone denied that he directed the inclusion of the threenames to the payroll list in order to "pad" the unit. Hisinstructions to Malik, he testified, were intended as a testto determine whether she was the source of leaks of in-formation from the office to warehouse. He had been im-pelled to conduct this test, he claimed, by informationfrom Fonteyn to the effect that when Fonteyn toldBeckjorden, Schmotter, and Schwerha of the change intheir shift assignment, they already knew of it. Fonteyn,who claimed to be "stunned" by this information, hadcalled Stone from his home to tell him (having forgottento do so while he was in the warehouse). According toFonteyn, only Stone, Malik, and he had known of theproposed change. The Respondent also claimed thatthere had been other incidents causing them to be suspi-cious of Malik as a source of "leaks." Thus, Stone andhis secretary described an incident occurring during thesummer of 1980 when, in a lunchroom conversation,Malik had mentioned that a fellow-employee, RogerCarp, did not have to punch the timeclock and couldtake longer lunchbreaks than the hourly rated employees.This allegedly upset Carp and he complained to Stone.Carp did not testify.The information concerning Stone's addition of threenames to the payroll rapidly reached the unit employeesand Malik did not deny that she was the source of theirknowledge. Stone learned of their acquisition of this in-formation almost immediately. However, he did not con-front Malik for almost 3 weeks. When he did, he onlyasked her who else she had told about what was goingon in payroll.The General Counsel contends that the Respondent'sefforts to falsify payroll records in order to expand thenumber of warehouse employees and to include in theunit persons who might be expected to hold antiunionsympathies violates Section 8(a)(1) of the Act. I agree.The Respondent's explanation is simply beyond beliefand its effort to subvert the Board's processes, eventhough corrected before any harm was done, cannot becondoned. Such an attempt to interfere with the employ-ees' organizational activities and the electoral processmust be restrained by an appropriate order. See for ex-ample St. Francis Hosptial, 249 NLRB 180 (1980); GarryMfg. Co., 242 NLRB 539 (1979); and Florida Power &Light Credit Union, 238 NLRB 937 (1978).Moreover, even if the Respondent's intention wereonly to plumb leaks of confidential information, I wouldbe required to find a violation herein. The Respondentdirected Malik to pad the payroll list. By the testimonyof both Fonteyn and Stone, it is clear that if their intentwas to find the source of leaks, they fully expected herto tell the unit employees. (Indeed, an employer shouldexpect that such patently illegal conduct would bebrought to the attention of the affected employees by aconscientious whistle-blower.) The employees were infact informed of the unit-padding attempt by Malik,acting, in essence, as a conduit of the information fromStone. There is clear interference with the free exerciseof statutory rights when an employer causes its employ-604 GOURMET FOODSees to learn that it is willing to engage in unlawful con-duct in order to defeat their efforts toward unionization.The Employer's intent is immaterial. See Florida SteelCorp., 224 NLRB 45 (1976), where the Board pointedout that the "test of interference, restraint, and coercionunder Section 8(aX1) of the Act does not turn on a re-spondent's motive ...."E. The Meetings of November 10 and 11, 1980On November 6, the Union filed a request to with-draw its petition. That request was approved on Novem-ber 10. Upon its withdrawal, Stone directed his ware-house superintendent Fonteyn to speak to the warehouseemployees. According to Stone, Fonteyn was directed togive a speech which would pull the Company together,to tell the employees that there would be no reprisals orretribution. Fonteyn, however, recalled that he was in-structed to tell the employees how he felt about theunion activity. An outline was prepared. Fonteyn testi-fied that he prepared that outline pursuant to Stone's di-rection to let the employees know his own, rather thanStone's, feelings about the union activity. His testimonyin this regard is contradicted by both Stone's testimonyand the wording of the purported outline, which soundsas if it were voicing the views of Stone and Fonteyn.Fonteyn conducted two meetings so as to encompassthe employees of all three shifts. In these meetings, hetestified, he used the outline as a guide; he denied vary-ing from it significantly. The outline states, inter alia, asfollows:I don't know who signed the cards; and who didn't;and I really don't want to know; I am not going toask you, but I want you to know that I don't thinkwe need a union here; and I am very much againsthaving one.We feel that whatever problems we might have, wecan handle them better on our own. We don't needan outside third party coming in here. As far aswhat a union could do, your wage rates are verycompetitive; your fringes are very good. We wouldlike to think that this is a pleasant place to workand that the work environment is good. So wedon't think there is really much a union could dofor you anyway. You have to remember, if a uniondoes come in here, it would only have the right tocollect dues, and bargain with me....Fonteyn testified:I started out with the meeting telling them that theunion had withdrawn, and I told them that I didn'tthink we needed a union shop here, and I told themthat if they wanted it run as a union shop I wouldrun it as a union shop, but I felt that they didn'tneed a union shop because I had given them 40hours before; as an union shop, if they were orderfillers they would strictly fill orders; and if theywere forklift operators, they would strictly be fork-lift operators; and as order fillers before we alwaysgave them 40 hours. If their work ran out for fillingorders, we found work for them to do and gavethem 40 hours; and with the union .... wewouldn't be able to do that because they would beconsidered strictly order fillers.The employees remember Fonteyn's statements similarly.Thus, virtually all of them recall Fonteyn indicating hisdispleasure at their having sought union representationand stating that if they wanted the warehouse run as aunion shop, that is they way it would be run. Third-shiftemployees Wangsness and O'Brien recalled Fonteyn stat-ing that with the warehouse run as an union shop, em-ployees would only do one job, order filling or forkliftdriving, for example, and when that work ran out theywould be sent home rather than being used to completeother work. Their testimony, mutually corroborative, isfurther corroborated by the testimony of Schumacher.'5I cannot find, as argued by the Respondent, that Fon-teyn's statements in these two meetings were merely acomparison of the relative advantages and disadvantagesof working in a union or nonunion shop. Fonteyn's state-ments, and whether as phrased in his own testimony, thatShcumacher, or as credibly described by employees, atthe very least implies that the warehouse would now berun as Fonteyn believed that unionized warehouses wererun. Such a change, Fonteyn threatened, would inure tothe employees' detriment in that they would no longerswitch from one job to another when their primaryduties were completed and would no longer be permittedto complete their 8-hour shifts when their assigned dutieswere concluded earlier. As such, he was clearly threat-ening them with retribution for their having engaged inthe union activity which had displeased him so much.Such threats violate Section 8(a)(l) of the Act and I sofind.'Shortly after these meetings with the entire warehousecrew, Fonteyn held a separate meeting with the employ-ees on the third shift, and the shift where the order fill-ing was primarily performed. In this meeting, pursuant toStone's instructions, Fonteyn announced that henceforththe order fillers would be required to fill a minimum of1200 cases per night, an increase from the earlier require-ment of 1100. Their incentive pay, 4 cents per case over1100 per shift would, however, remain the same.'7Fon-" As described by Schumacher, Fonteyn said:If you want to run it like a union shop, in a union shop, if youwere an order filler and there were not any orders to fill, that youwould be sent home and that had never been done in the past and he[Fonteyn] did not feel that we needed a union to start telling us howto run it now.ie Notwithstanding Fonteyn's threat, there is no evidence that, follow-ing the meeting of November 10, the employees were ever required toleave work before the completion of their 8-hour shift.I7 Stone testified that he directed this increase in the quota becauseproductivity in the warehouse under Still's supervision had dropped to anaverage of 1100 of 1150 cases per night notwithstanding that at least twoemployees, Gorr and Millerin, demonstrated an ability to average 1400 ormore cases per night. Fonteyn contradicted Stone's testimony as to bothwhere the new quota originated and why the quota was raised. Fonteynclaimed responsibility for raising the quota after discussing it with Stoneonly that day, and attributed the increase in the quota to the existence ofa large number of seasonable holiday orders containing multiple case re-quirements thus making it easier for employees to fill the new quota. Therecord reflects that the new quota was not lifted at the conclusion of theholiday season.605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDteyn also required the third-shift employees to sign aletter acknowledging the increase in their quota, andMark Wangsness repeatedly objected, Fonteyn statedthat the employees did not want to work for him if theydid not want to meet the new quota. If they did notwant to work for the Respondent, he said, the door wasopen. The employees were told that warning letterswould be issued to employees who failed to achieve thequota. The employees were also told that the orderfillers would be fined 50 cents for each mispicked case.The record establishes that the fining of order fillers formispicks is not a new regulation in the Respondent'swarehouse; for many years there had been a procedurewhereby order fillers would lose 50 cents of incentiveearnings for each mispick caught and the order checkerwould, in his place, receive that 50 cents. The fines-for-mispicks rule, however, had been enforced only sporadi-cally.One or two nights following this meeting, Wangsnessfailed to meet his 1200-case quota; his failure was orallybrought to his attention by supervision. About the sametime, Schmotter, who had received a written warning onOctober 7 for failure to fill the 1100 case quota then ap-plicable, received a written warning for his failure toachieve the new level of production. 18Mike Hansen wassubsequently warned, orally, for failing to achieve the1200 case minimum.The General Counsel contends and I agree that theRespondent increased the quota to 1200 cases per nightand reasserted its sometimes applied mispick-fine policyin retaliation for the employees having engaged in unionactivity. This conclusion flows from Stone's October 11,1980 statement encouraging warehouse supervision "toget tough" and eliminate laxity in the warehouse. It fur-ther flows from Fonteyn's threat, uttered only a day ortwo earlier, to run the warehouse like a union organizedwarehouse and from the Respondent's shifting justifica-tion for the new quota. In reaching this conclusion Ihave noted that the 1200-case quota had been proposedand discussed, but not imposed, earlier in the year, priorto the advent of overt union activity. Similarly, I find es-sentially irrelevant the fact that there had been a long-standing policy concerning fines for mispicks; the threatof fines is made no less threatening by reference back toan earlier and inconsistently enforced rule. Accordingly,I find that by increasing the daily quota for cases to bepicked, by threatening employees with discharge unlessthey agreed to the new quota, by issuing warnings toemployees for failing to meet the new quota, and bythreatening to impose and imposing fines for mispicks inretaliation for the employees having engaged in union ac-tivity, the Respondent has violated Section 8(a)(3) and(1) of the Act.'I1s While the Respondent's policy permitted discharge upon the receiptof a second written warning, Schmotter was not discharged at this time.s9 The General Counsel's complaint also alleges that the Respondentviolated Sec. 8(aXI) by Fonteyn's November 10 statements to the effectthat the employees would have no chance to be represented by theUnion even if its organizing efforts were renewed because the Respond-ent would inflate the unit by adding students, trainees, truckdrivers, andforemen. I find no evidence in the record to support this allegation. Ac-cordingly I shall recommend that it be dismissed. Additionally, the Gen-eral Counsel contended at the hearing that after the quota was raised toF. Loss of the Floating HolidaysIn May 1980, as previously noted, the Respondentcontinued its practice of negotiating working agreementswith its full-time warehouse employees. In a short seriesof meetings, the employees sought and the Respondentultimately agreed to a wage increase which maintained adifferential over the wages paid at a nearby unionizedwarehouse and two additional floating holidays.20Thepay raise went into effect immediately and the employeesbegan to take their floating holidays. Fonteyn authorizedLouis Berkovitz to take floating holidays in the pay peri-ods ending July 19, September 13, and October 11.21The wage increase and the two new floating holidayswere contained in the working agreement presented byStone on October 10, 1980. The employees did not signthat agreement.Eleven employees had taken one or both of the newfloating holidays by December 1980. However, whenthese employees22received their paychecks in the weekpreceding Christmas, they discovered that the pay theyhad received for those floating holidays, approximately$82 per day, had been deducted. Those who asked weretold by Fonteyn that the payments had been made inerror, that inasmuch as the employees had not signed theworking agreements they were not entitled to the float-ing holidays. It was Stone's testimony that the allegederror had been made by payroll clerk Toni Malik andhad been discovered "when Mark Wangsness resignedfrom the company and Toni Malik had left shortlybefore ... ." Malik had left the Respondent's payroll onNovember 4, 1980, and Wangsness' last day was Decem-ber 23 or 24, 1980.The General Counsel, pointing to the timing of thisdeduction from the employees' pay, the Respondent's ap-parent knowledge that the employees were taking thefloating holidays, the fact that the contemporaneouslyagreed to wage increase was never revoked, and what hedeems to be an inadequate explanation for the revocationof the floating holidays, asserts that the Respondent de-ducted the floating holiday pay from its employees'checks in retaliation for their union activity. The Re-spondent, noting that the employees had not signed the1200, the Respondent's foreman Schumacher instituted new procedures inthe warehouse and permitted an increase in the amount of overstock ma-terial stored in the aisles so as to purposely interfere with the employeesattaining the new minimum. The Respondent offered credible testimonyexplaining the new procedures (such as, preventing the crushing of moredelicate products by requiring that they be picked last) and the overstock(the elimination of the expense of leasing outside warehouse space andthe influx of imported product in large quantities at certain times of theyear). The General Counsel did not allege this conduct as specificallyviolative in its oft-amended complaints and did not reassert its argumentson brief In view of all the above and because I find it difficult to believethat the Respondent would be so willing to "cut off its nose to spite itsface" as to interfere with its own production, I shall henceforth disregardthese unpleaded contentions.10 The Respondent had previously granted one floating holiday.21 The Respondent, however, contends that Fonteyn did not keeptrack of the number of floating holidays taken by any single emplcyeeand thus argues that one should not conclude that he knowingly or inten-tionally authorized more than one floating holiday for this individual.22 Harold Beckjorden, Louis Berkovitz, Bill Bickel, Alan Gorr, MikeHansen, Richard Krenner, Jeff Kuehn, Tom O'Brien, Gene Pelshaw,Mike Pettis, and Mark Wangsness.606 GOURMET FOODSagreement which provided for the floating holidays, thatthe revocation affected those who had not signed author-ization cards as well as those who had23 and that therewas no mention by either Stone or Fonteyn of the unionactivity as the reason for the revocation, asserts that itsactions were nondiscriminatory and were not intended tointerfere with employees' union activities. While theissue is less than free from doubt, I find in agreementwith the General Counsel that retaliation was the moti-vation for the revocation of the floating holidays and thededuction of the moneys previously paid. In reachingthis conclusion, I have considered the factors referred toabove, particularly the continuation of the wage increase,in light of the Respondent's strong opposition to its em-ployees' union activities and the animus reflected in thethreats and other unlawful conduct engaged in bothbefore and after this particular act. The Respondent'smotivation and the extent of its animus, I believe, is re-flected in the timing of the payroll deductions to fall justbefore Christmas, a clear effectuation of the Respond-ent's intention to get tough with the warehouse employ-ees. Accordingly, I find that by deducting the previouslypaid floating holidays from their wages, the Respondenthas discriminated against its employees because of theirunion activities in violation of Section 8(aX3) and (1) ofthe Act.24G. Discrimination Against Richard KrennerRichard Krenner was hired by the Respondent as afull-time warehouse employee on the third shift follow-ing a request made to Stone by Sidney Applebaum, theemployer of Krenner's wife, Geraldine. Applebaum wasboth a friend and customer of Stone. When Applebaumasked whether Stone might have a warehouse positionfor Krenner, Stone said that Gourmet was "a non-unionshop and hoped to stay that way ...." But so stating,Stone testified, he intended that Applebaum would tellKrenner, through Krenner's wife, "that if he wanted towork in a union shop, that we were not at that time."Geraldine Krenner testified, without contradiction, thatin her conversations with Stone prior to the time that herhusband was hired by Gourmet, Stone told her thatRichard Krenner's employment would be conditioned onhis understanding that he was not to organize a union.She assured Stone that such a condition would presentno problem as Richard Krenner had been "unhappy withthe union he had been in in his former employ-ment.. ..,5a2' Of the 11 employees who suffered the deduction from their wages,2 were not card signers."4 It is irrelevant that two of those who suffered this discriminationmay not have been card signers. The discrimination was directed againstthe employee group as a whole.25 Stone denied that he had been concerned about the possibility thatKrenner might start a union at Gourmet at the time of his hire. He didnot, however, deny or contradict the testimony of Geraldine Krennerconcerning conversations between them. Given the nature of Geraldine'sassurances to Stone, Stone's testimony that he was not concerned aboutRichard Krenner starting a union at the time he was hired is not necessari-ly in conflict with Geraldine's. Her assurances may have relieved his con-cerns.As previously noted, it was Richard Krenner whobrought the existence of union talk among the warehouseemployees to Stone's attention in May 1980.In early October, before Mike Still was discharged,Fonteyn called on Krenner at his home to find outwhether Krenner might be interested in the foreman'sjob. Krenner was not and that matter was not furtherpursued. In the course of their conversation, accordingto Krenner, there was discussion about the union organi-zation and Fonteyn asked whether "there is anything wecan do to end this stuff." Krenner told him, "No, it'sgone too far. You know what it is like there. You knowour demands."26Several days after Stone's October 10 meeting withthe warehouse employees, Geraldine Krenner had an-other conversation with her employer, Applebaum. Ap-plebaum related Stone's request that he tell her that "ifRick continued with the Union, it was possible that hewould lose $1500 to $1600 in his profit sharing."27On November 10 Fonteyn gave Krenner a writtenwarning, which stated:Work Attitude. Your work attitude is so poor thatyou are upsetting your fellow employees constantly.You are forever complaining without suggesting im-provement, causing other employees to stop work-ing, or slow down to such an extent that they cannot do their job properly. This constant complain-ing and badgering of other employees who youwork with has been going on long enough so that itmust stop.The warning threatened suspension or discharge for anyfurther conduct contrary to the Respondent's "estab-lished rules and regulations, or .... detrimental to thebest interest of the company or its employees .. ."According to Stone, this warning was issued immedi-ately after Schumacher and Fonteyn had reported to himthat Krenner "was carrying on in the warehouse in amanner that he was yelling, shouting, interruptingpeople, causing them to be demoralized." Stone testifiedthat from the way these facts were presented to him, andfrom the nature of the conduct described, he believedthat Schumacher, who had only started working a week2" Stone acknowledged that Fonteyn had inquired into Krenner's pos-sible interest in a supervisory position; Fonteyn did not testify concerningthis meeting. Fonteyn did deny knowledge that any particular individualsupported the Union; he did not deny knowing that there was union re-lated discussion among the warehouse employees. His conversations witha group of employees at his own home earlier in the summer and hisstatement to Pettis on the way into Stone's office on October 9 establishthat he was aware, at least generally, of the union activity. The Respond-ent contends, on brief, that "it is unlikely that Respondent would haveconsidered Krenner for the foreman's job at this time if it were aware ofhis union activities." This interesting contention is an implicit admissionof hostile intent toward those who might engage in union activities. SeeSt. Anne's Hospital, 245 NLRB 1009 (1979); Little Lake Industries, 233NLRB 1049 (1977).s2 The Respondent objected to the receipt of this evidence as hearsaybut offered no testimony to contradict it. Stone's prior use of Applebaumas a conduit to Geraldine and thus to Richard Krenner, the absence ofany contradictory testimony, and the similarity of this testimony withthat offered concerning the October 10 meeting all tend to establish itsreliability and probative worth. See RJR Communications, 248 NLRB920 (1980).607 DECISIONS OF NATIONAL LABOR RELATIONS BOARDearlier, would leave if the situation were not corrected.Schumacher, he said, told him that he did not know howmuch longer he could take "this constant harassment."Schumacher testified that he had observed Krennermaking loud and obsene comments and accusations toother employees each time he would draw an order tobe filled, accusing other employees of speeding up orslowing down so as to get the better orders. Schumachertold Fonteyn that Krenner's behavior was disrupting thework; his testimony does not indicate that he personallydiscussed this alleged problem with Stone or that hethreatened or implied that he might leave if it were notcorrected. Fonteyn testified that he observed Krennerfor one evening after Schumacher had told him thatKrenner's "constantly bitching everytime he picked upan order ...was driving him crazy." Fonteyn acknowl-edged that other employees also complained about theorders they drew but, he said, they did not behave asbadly as did Krenner or direct their complaints to theirfellow employees in the same manner as did Krenner.Fonteyn made the decision to issue the warning. Exceptfor Fonteyn's telling Krenner that the orders were "notthat bad," neither Fonteyn nor Schumacher spoke toKrenner or attempted to determine what, if anything,was bothering him. Krenner had received no prior warn-ings, oral or written.Krenner did not deny engaging in the behavior de-scribed by Fonteyn and Schumacher. Thomas O'Brien,the only employee named by either Fonteyn or Schu-macher as being disturbed by Krenner's conduct, deniedthat this behavior had particularly bothered him. Em-ployees testified that all of the employees made similaraccusations, in similar vulgar terms, concerning theirfellow employees getting better orders. According toO'Brien, there were some employees who complainedless than Krenner but Krenner's complaints were at thelevel of the average employee working there. Alan Gorrsimilarly testified that he was unaffected by Krenner's at-titude, that the language Krenner used was used by ev-eryone in the warehouse, and that everyone complainedabout the orders.The General Counsel contends, and I agree, that thedisciplinary notice issued to Krenner on November 10was discriminatorily motivated. In reaching this conclu-sion, I find it unnecessary to determine whether the Re-spondent knew, to a certainty, that Krenner was engagedin union activities. The employees had, in fact, engagedin union activity which led to the filing of a petition, theRespondent knew that Krenner had previously been em-ployed in a union environment, Stone had expressed con-cern that he might attempt to unionize the Gourmet em-ployees, and Krenner had openly referred to the unionactivity in both May and during the summer. Thus, thereexisted ample grounds for any reasonably perceptive em-ployer to suspect Krenner's likely involvement in thecurrent union activity. That suspicion, if not actualknowledge, is reflected in Stone's message to Krenner,related through Applebaum and Geraldine Krenner.Such a suspicion is sufficient predicate on which to con-clude discriminatory motivation where, as here, theother elements are present. Those other elements includeunion animus demonstrated throughout this record andnot really concealed by the Respondent and timing. Thisdisciplinary warning followed development of the Re-spondent's "get tough" policy and occurred on the sameday that the Union's petition was withdrawn. Finally,while Krenner did not dispute the testimony concerninghis behavior in the warehouse, I must conclude that thatbehavior was only a pretext for giving him the warning.In reaching this conclusion, I note the following: (a) nei-ther Fonteyn nor Schumacher corroborated Stone's testi-mony concerning their having brought this conduct toStone's attention; (b) Stone's alleged concern that Schu-macher would quit is unsupported by Schumacher orFonteyn and appears to be an exaggeration; (c) neitherFonteyn nor Schumacher was sufficiently concernedwith Krenner's behavior to verbally admonish him aboutit or to try to determine whether he had some particularproblem causing the alleged outbursts; (d) the languageof the notice, including "forever complaining" "constant-ly," "constant complaining," and "going on longenough," appears to exaggerate the length of time theconduct had been going on; and (e) the conduct attrib-uted to Krenner was similar to conduct engaged in,without discipline, by other employees and did not, con-trary to Schumacher and Fonteyn's testimony, disturbKrenner's fellow employees. I note, too, that the broadlanguage of the warning, threatening Krenner with sus-pension or discharge for conduct "detrimental to the bestinterest of the company or its employees ..." could beconstrued by employees, particularly in light of the Re-spondent's announced policy of remaining nonunion, as awarning to refrain from any union activity.Accordingly, I find that the Respondent was discri-minatorily motivated when it issued this warning toRichard Krenner and that the Respondent has thus vio-lated Section 8(a)(3) and (1) of the Act.On Friday, December 19, Fonteyn and Schumacherconcluded that overtime would be needed on Saturdayto fill orders to be shipped prior to the Christmas holi-day. Schumacher asked all of the third-shift employees;only Milleren volunteered. When he was asked, Krennerrefused and explained why he was unavailable.28At the conclusion of his shift at 8 a.m. on December19, Krenner went home. About noon, he received a tele-phone call from Fonteyn, who asked whether he wasworking on Saturday morning. Krenner said that he hadalready explained to Schumacher that he could not comein. Fonteyn said that he was making the overtime man-datory; Krenner explained that he needed the time tomake arrangements for the baptism of his youngest childon the following day. According to Krenner's testimony,disputed by Fonteyn, Krenner also stated, in this firsttelephone conversation, that he would have to find ababysitter for his children. Fonteyn called back an houror so later and asked Krenner whether he had made thenecessary arrangements and would be coming in. Kren-ner told him that he had been unable to find a babysitterand did not think he would be able to come in. Fonteyninquired as to whether or not Krenner's wife was work-2' Schumacher did not specifically deny that Krenner had explainedwhy he could not work on that Saturday other than to say, "I asked eachone individually, and there was just a flat no." I credit Krenner.608 GOURMET FOODSing, Krenner said that she was, and Fonteyn told him tohave her take the day off. Krenner said that he wouldcontinue trying to find a babysitter and Fonteyn repliedthat he would call back later. Fonteyn then called a thirdtime and again asked whether Krenner had made ar-rangements for a babysitter. Krenner said that he hadnot. He was told to be at work at 8 a.m. and Fonteynhung up. In at least one of these conversations, whenKrenner asked what would happen to him if he failed tocome in, Fonteyn replied that he would be written upfor insubordination. Notwithstanding Krenner's persistentrefusal to agree to work on Saturday, Fonteyn put Kren-ner's name on a list of employees who would be workingthat morning. He left the list for Schumacher, who su-pervised the Saturday work. Krenner did not work onSaturday.Fonteyn had also asked the other third-shift orderfillers (except, apparently, Mark Wangsness) and severalof the day-shift employees to work overtime on Decem-ber 20, 1980. It was made mandatory, however, only forthe third-shift employees.29On Friday the employees were also told to report 2hours early on Sunday evening for overtime hours priorto the start of their regular shift. Krenner reported towork at 10 p.m. on Sunday and asked whether he stillhad his job. He was told that he did not and was handedhis termination papers.30The decision to dischargeKrenner was made by Fonteyn.Alan Gorr did not report to work on December 21until midnight. He received a written warning for tardi-ness. The record reveals that Gorr had received priorwritten warnings for failing to show up for work on July13, 1977, November 21, 1977, and December 28, 1978.While it might be argued that the Respondent's reli-ance on Krenner's failure to work mandatory overtimewas a pretext, I believe it more appropriate to treat thiscase as one involving dual motivation. In Wright Line,251 NLRB 1083, 1089 (1980), the Board stated, in regardto 8(a)(3) cases turning on employer motivation, that itwould first require the General Counsel to "make aprima facie showing sufficient to support the inferencethat protected conduct was a motivating factor in theemployer's decision." Upon the satisfaction of thisburden, "the burden will shift to the employer to demon-strate that the same action would have taken place evenin the absence of the protected conduct." Here, the Gen-eral Counsel's prima facie case has been established bythe evidence of the Respondent's union animus, its suspi-cion or knowledge of Krenner's union activity, and the"0 Alan Gorr, like Krenner, was threatened with a disciplinary writeupif he did not work. He complied. Schmotter agreed to work. Beckjordenwas excused upon his explanation that he wished to spend time with aterminally ill brother. Mike Pettis and Mike Hansen, both tinrst-shift em-ployees who were experienced order fillers, rejected Fonteyn's offer ofSaturday overtime and were neither threatened with discipline nor disci-plined for their refusal. At least one part-time employee, John Roesler,who was not an order filler, was requested to work and did work on thatday.30 As it had turned out, Krenner's Saturday morning babysitter predic-ament had been resolved by the expected arrival of Krenner's wife, fromwhom he was separated. Krenner's failure to report to work that morn-ing was the result of his oversleeping. However, at the point in time atwhich Krenner was discharged the Respondent did not know of thechange in Krenner's circumstances.earlier discriminatory warning given Krenner. The Re-spondent, however, has failed to establish that Krennerwould have been discharged even absent his union ac-tivities. Thus, while production on that Saturday was im-portant to the Respondent, it was not so important thatthe Respondent insisted on the attendance of experiencedorder fillers who were then employed on the first shift.It would seem, from the Respondent's failure to requirePettis or Hansen to work after Fonteyn knew that it waslikely that Krenner would not, that the Respondent wasmore interested in disciplining Krenner than in securinghis productive labors. That conclusion also stems fromthe Respondent's less onerous discipline of Gorr for fail-ing to comply with the Respondent's order to report towork 2 hours early on Sunday night and from its dis-charge of Krenner notwithstanding Fonteyn's statementto him to the effect that he would be written up for in-subordination if he did not comply. Finally, I note thatthe Respondent's discharge of Krenner on the first in-stance on which he failed to report to work as requiredis inconsistent with the Respondent's own rule providingfor two warnings, discussed infra, and its earlier disci-pline consisting of only written warnings, of Alan Gorrwho had on three occasions failed to show up for workon scheduled work days, including two such instanceswithin the same year. There is no logical distinction be-tween failing to show up for a regularly scheduled shiftassignment and failing to show up for a "mandatory"overtime shift assignment. In reaching my conclusion, Ihave rejected Fonteyn's contention that Krenner hadgiven him inconsistent and untrue reasons for not comingto work; Krenner's explanations concerning the planningfor the scheduled baptismal ceremony and his need tofind a babysitter are complementary, not contradictory.He told both Schumacher and Fonteyn of both rea-sons. a3Accordingly, I must conclude that the Respondent'sdischarge of Richard Krenner was motivated by hisunion activities, would not have taken place but forthose union activities, and was thus violative of Section8(a)(3) and (1) of the Act.H. The Strike and Related 8(a)(1) AllegationsThe Respondent's warehouse employees began discuss-ing the possibility of going out on strike even beforeKrenner was discharged. With his discharge those dis-cussions, held essentially spontaneously in small groups,became more serious. The employees discussed all of thethings that had been happening in the warehouse: Fon-teyn's statement of November 10, the increased quota,the mispick fines, the deductions from their pre-Christ-mas paychecks, and Krenner's discharge which, asSchmotter stated, was "the last straw." The employeesdiscussed their belief that all that had taken place ren-dered a free election impossible and decided to seek theUnion's recognition through their picketing activities.They went to the Union's office shortly after Krenner'ss1 It may also be questioned whether a parent's need to secure a baby-sitter so as not to leave a child unattended is not as reasonable an excuseas that given by Beckjorden, i.e., his desire to visit a terminally ill broth-er, which excuse was accepted by Fonteyn.609 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge and discussed the mechanics of striking withunion representatives.About December 29 the strike began. The Respond-ent's premises were picketed with signs indicating thatthe Union was on strike for recognition. The Union pro-vided the pickets with a letter to explain to those whomight be inconvenienced why they were picketing. Theletter stated, inter alia:Our employer left us no other course of action thanto go on strike, by his refusal to be fair in thismatter.Only after the discharge of some of our fellow em-ployees, an increase of our daily work requirementsto an unreasonable level, the arbitrary withholdingof monies from our paycheck right before Xmaswithout right and without any signed authorizationto do so; and other unfair labor practices which wehave filed with the National Labor Relations Board.Only after all of the above did we take the extremeaction that we have taken.On the day the strike began the Respondent deliveredletters to its employees, including those on strike, whichrelated that the Union had filed and withdrawn a repre-sentation petition. It assured them that they had a rightto come to work if they wanted to and would be wel-come to do so if they so chose. The letter went on tostate:You also know that if you decide not to come towork we have the right to hire a permanent re-placement for your position. Any employee whodoes not report for work on their assigned shift byWednesday, December 31, beginning with the 7:30a.m. shift will be replaced.The letter informed striking employees that Minnesotalaw precluded their receipt of unemployment compensa-tion benefits while on strike and reiterated both the avail-ability of jobs and the eventuality of replacement if theydid not return to work.The General Counsel contends that the strike was anunfair labor practice strike from its inception and thatthe Respondent's letter unlawfully threatened the unfairlabor practice strikers with loss of their jobs. The Re-spondent argues that, even assuming the Respondent hadengaged in unfair labor practices, the employees struckfor recognition and not as a protest against such unfairlabor practices. Board law is clear; a strike will bedeemed an unfair labor practice strike where it may rea-sonably be determined "from the record as a whole thatan employer's unlawful conduct played a part in the de-cision of employees to strike...." That there may havebeen additional motivations, such as a desire for unionrepresentation or an intention to protest additional con-duct not found to be violative, is irrelevant. Larand Lei-surelies, Inc., 213 NLRB 197 fn. 4 (1974); Climate ControlCorp., 251 NLRB 751 (1980); Colonial Haven NursingHome, 218 NLRB 1007 (1975). I would note that it isclear from the record herein that the employees sawunion recognition as the only means to remedy the unfairlabor practices and in view of those unfair labor prac-tices, they feared that further efforts toward recognitionthrough the election procedures would be futile. Accord-ingly, I find that the strike which commenced on De-cember 29 was caused and prolonged, at least in substan-tial part, by the Respondent's unfair labor practices.The employees engaged in an unfair labor practicestrike are entitled to be reinstated upon application not-withstanding that replacements may have been hired forthem. See for example Larand Leisurelies, supra. In lightof the special rights which unfair labor practice strikerspossess, the Respondent's statements in the December 29letter, threatening to permanently replace them if theydid not report back to work by a specific date, constitut-ed an unlawful threat of job loss in violation of Section8(a)(1) of the Act. I so find.Two or three days after the strike began, a group ofthe striking employees had a conversation with second-shift Foreman Kenneth Reno in a van parked at thepicket line. Reno, who came out to the van to answerthe employees' questions concerning their paychecks,told the employees that they could lose their jobs if theydid not come back to work. "Mr. Stone [he said] couldlock the place up anytime he wanted to and move toIowa."32 Reno's statements are clear threats in violationof Section 8(a)(l) of the Act and I so find.Shortly after the start of the strike, Ben Marz, the Re-spondent's industrial relations consultant, received in-structions from the Respondent's counsel to conduct pre-hiring screening interviews. Marz assigned an assistant,Greg Weiler, to this task. According to Marz, Weilerwas not given any specific instructions concerning theinterviews; Marz denied instructing Weiler to ask appli-cants about their attitudes toward unions.33An adver-tisement was placed in the newspaper and it appearsfrom the interview worksheets in evidence that approxi-mately 17 applicants were interviewed. Some of theinterviews were conducted on the premises of GourmetFoods; others were held at Marz' office. Each applicantwas asked how he felt about unions and whether hewould object to replacing "an activist." Their answers,in some cases reflecting strong antiunion feelings, wererecorded on the interviewer's worksheets and Weilermade some additional comments thereon concerning theextent of their union animosity. Four of the successfulapplicants testified; at least three had been hired by theinterviewer without further interview or interrogation bythe Respondent's supervision. The fourth did not recallwhether the supervisor asked him any additional ques-tions before he started to work. The interviewer's work-S2 Testimony of James Ricker as corroborated by John Roesler andAlan Gorr, Reno described the conversation without specifically denyingthe statements attributed to him. His general denial that he had "ever toldan employee that the plant was going to close" avoids the issue of wheth-er he said that Stone could close and move or that the employees wouldlose their jobs if they did not return to work. Accordingly, I accept thecredibly offered testimony of the employees as accurate. I also credit thetestimony of employees Jeff Kuehn and Allen Beach, both of whom testi-fied to similar threats being uttered by Reno in October, after they hadsigned union authorization cards.sS Marz' testimony that no specific instructions were given is inconsist-ent with his statement that Weiler was "probably" instructed not to askquestions about union attitudes Weiler did not testify.610 GOURMET FOODSsheets were on the Respondent's letterhead and becamepart of the Respondent's personnel files.The Respondent, citing Westward Ho Hotel, 251NLRB 1199 (1980), argues that "the unlawful interroga-tions can not be attributed to Respondent because Mr.Weiler was, at best, a special agent who had exceededthe bounds of his delegated authority." Westward Ho isdistinguishable from the instant situation. In that case,the alleged agent was a commercial employment agencyinterviewing at its premises without disclosing to the ap-plicants the identity of the employer or employers forwhose job openings they were being interviewed. In theinstant case, the applicants were interviewed pursuant toan adverstisement seeking employees for GourmetFoods, at least some of them were interviewed on theRespondent's premises and the interview worksheetswherein their answers were recorded bore the Respond-ent's name. In Westward Ho, the applicants were referredby the employment agency for selection or rejection bythe employer. Here, successful applicants proceededfrom Weiler's interview to the start of their employmentwithout further review. In Westward Ho, it was notedthat there was no continuity of employment between theRespondent and Prestige, the employment agency. In theinstant case, Marz regularly and continually providedconsulting services to the Respondent. In Westward Ho,the record contained no evidence that the employermaintained any records revealing the union membershipof its employees. In the instant case, the record of thejob applicants' union sympathies was entered on the Re-spondent's own forms and became part of the Respond-ent's files. And, while the administrative law judge andthe Board found that Prestige was a "special rather thana general agent" for Westward Ho, I note that Prestigederived its fees from those job applicants whom it suc-cessfully referred rather than from the employers towhom they were referred. It may be argued that Prestigewas the agent of the job applicants in that case, furtherdistinguishing Prestige from Marz. I therefore concludethat Ben Marz and his employee, Greg Weiler, wereagents of the Respondent for the purpose of interviewingjob applicants, or at least were held out by the Respond-ent as possessing apparent authority to act on its behalf,and find the Respondent responsible for the patently un-lawful interrogation conducted by Weiler. See Montgom-ery Ward & Co., 228 NLRB 750 (1977); Sterling FaucetCo., 203 NLRB 1031 (1973).On February 2, the Union, on behalf of the 17 listedemployees (including Krenner), unconditionally offeredto return to work. On February 4, the Respondent invit-ed the striking employees to return to work about Febru-ary 8.I. Reinstatement of the StrikersThe General Counsel contends that the Respondentfailed to properly reinstate striking employees Hansen,Pettis, Schoenecker, Kolberg, Ricker, and Gorr to theirformer positions, work assignments, or shifts, and hasthereby violated Section 8(a)(3) and (1) of the Act.Mike Pettis and Mike Hansen were both day-shift em-ployees prior to the strike. They were reinstated on Feb-ruary 8 to positions on the third shift. Working on thefirst shift as of that date were Dennis Paskett and AllenBeach, neither of whom had participated in the strike.Paskett, who had more overall company seniority thaneither Hansen or Pettis, had been employed by the Re-spondent as a truckdriver until mid-January. In this ca-pacity, he had been a member of Teamsters Local 792and was covered under the collective-bargaining agree-ment between that union and the Respondent. Paskettceased driving on the Respondent's behalf in mid-Janu-ary as a result of actions taken against him by the Localto which he belonged and certain other incidents, all ofwhich appeared to be related to his continued drivingduring the strike. As of January 15, Paskett began work-ing on the Respondent's first shift in the warehouse, es-sentially taking care of the shipping department but oc-casionally doing other warehouse work including orderfilling and the unloading of trucks. The Respondent con-tends that Paskett, having greater seniority than eitherPettis or Hansen, was entitled to the first-shift positionupon his request under the Respondent's practice ofcompanywide seniority as the basis for shift assign-ments. 3 4Allen Beach, who had less seniority than eitherHansen or Pettis, had been a second-shift employee priorto the strike. He possessed a class A (truck driving) li-cense and, in the period before the strike, had occasional-ly driven trucks for the Respondent, making special tripsduring his second-shift hours. During the strike, Beachcontinued to perform his regular job functions and drovethe Respondent's truck "occasionally, a couple of times."At the conclusion of the strike, Fonteyn assigned Beachto full-time driving duties and he worked in that capacityfor approximately 1 week. Then, when he complained tothe first-shift foreman that he expected driver's wages ifhe was going to drive, he was told that the truck wouldbe driven by an employee of the contract carrier. At thatpoint, about I week after the strike ended, he was as-signed to work in the warehouse on the first shift. In thenext 2 or 3 weeks, according to Beach's recollection, heonly drove on one occasion. In the beginning of March,the Respondent subcontracted its driving to Merchant'sCartage. At that point, Beach was notified that becauseof his seniority he was being transferred back to his pre-strike assignment on the second shift. Pettis was returnedto his first-shift assignment.3sThe Respondent defends its assignment of Paskett tothe first shift on the basis of Paskett's greater seniorityand its assignment of Beach on the basis of its need forhis ability to occasionally drive trucks during that shift.In the absence of any evidence establishing a senioritypolicy contrary to that claimed by the Respondent, Imust conclude that Paskett's assignment to the first shiftnondiscriminatorily reduced by one the number of jobopenings on the first shift. However, as of the end of theas The record does not contain any contradiction of the Respondent'sclaims regarding its seniority practices.a5 At least one other driver, Mike Anderson, also transferred back intothe warehouse at that time. It appears, although the record is not entirelyclear, that he was assigned to the first shift. His seniority status is notdisclosed. Another driver, Russell Erickson, similarly transferred into thewarehouse on the second shift in the beginning of March 1981.-611 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrike, Beach was not working in the warehouse; he wasa full-time truckdriver. He did not return to the ware-house until a week after the strike ended. Thus, the Re-spondent cannot be heard to argue that its need forBeach on the first shift because he was a licensed truck-driver made a position for one of the returning unfairlabor practice strikers unvailable. Indeed, even after thatweek, the Respondent is hard pressed to argue thatBeach's presence was needed on the first shift. In theperiod prior to the strike, Beach performed occasionaldriving duties and was able to do so while working onthe second shift. The Respondent did not explain why hecould not have continued to do so after the strike. More-over, I note that Beach was called on to drive on onlyone occasion after he returned to the warehouse follow-ing the strike; the Respondent's need for his driving skillswas, at best, minimal. Accordingly, I must conclude thatby failing to reinstate Mike Pettis (Pettis being moresenior than Hansen) to his former position on the firstshift, the Respondent has violated Section 8(a)(3) of theAct.36The General Counsel's complaint alleges that the Re-spondent refused to reinstate unfair labor practice strikerAlan Gorr of his former position of employment. It alsoalleges that at the conclusion of the strike the Respond-ent discontinued the prior practice of rotating the vari-ous warehouse jobs among the third-shift employees. Itappears that these allegations are interrelated. The evi-dence reflects that Gorr was reinstated to the third shiftat the conclusion of the strike. Prior to the strike, he hadbeen one of the best, if not the best, order filler. He wasalso an excellent truckloader. Pursuant to the job rota-tion system which the Respondent admits was in effectuntil the strike, Gorr and his fellow third-shift workersgenerally rotated among the various jobs on that shift.When the third-shift employees returned to work afterthe strike, Schumacher, pursuant to discussions withFonteyn, eliminated the rotation system and assigned theemployees to the jobs he felt they could do best. Gorrwas assigned to truckloading.Job rotation had long been a part of the Respondent'sthird-shift operation. It enabled all employees to earn ashare in the order filling incentive pay and it further en-abled them to achieve some variety in the tasks theywere required to perform. The value of the rotationsystem to the employees was recognized by the Re-spondent's president Stone when he negotiated the rota-tion system with the warehouse employees in 1976 andwhen he rejected a suggestion that the employees waivethe rotation system in regard to the order checker's jobfor Jack Rohde's benefit. Thus, job rotation was part andparcel of the third-shift warehouse operation; the return-68 The General Counsel's contention that the Respondent "require"non-striking truckdrivers Erickson, Anderson, and Paskett, "to work inwarehouse ...as part of its scheme to reward those who refused tohonor the strike and penalize those who did," must be rejected. Ericksonand Anderson were offered warehouse jobs on the Respondent's subcon-tracting of the driving work in the first week in March, a month after thestrike ended. Erickson was assigned to the second shift and there is nocontention that any striking second-shift employee had been deniedproper reinstatement. The record does not reveal Anderson's seniority orthe shift to which he was assigned when his truckdriving job was subcon-tracted.ing unfair labor practice strikers were entitled to rein-statement to their former positions and the failure to re-instate them to warehouse positions which included jobrotation was a breach of the Respondent's obligation to-wards them. Accordingly, I find that by eliminating thejob rotation system after the strike, the Respondent hasfailed to reinstate Alan Gorr and other third-shift em-ployees to their former positions, in violation of Section8(a)(3) of the Act.The complaint alleges that the Respondent failed to re-instate Wayne Kolberg, James Ricker, and SteveSchoenecker to their former positions at the conclusionof the strike; in a separate subparagraph it also allegesthat their hours of employment had been reduced upontheir return to work. The General Counsel's brief doesnot otherwise describe the manner in which he contendsthat the reinstatement of these three falls short of meet-ing the Respondent's legal obligations. I conclude thatthe two complaint references to these three employeesare merely redundant.The record reflects that Kolberg, Ricker, and Schoen-ecker were employed on the first shift. Although theywere considered to be part-time employees (and thus re-ceived a lower rate of pay and no fringe benefits), theyhad been working between 35 and 40 hours per weekprior to the strike. Upon their return to work at 8 a.m.on February 8, they were told that their hours werebeing reduced and that thereafter they would only workuntil 12:30 p.m. However, from the following day untilnotified of their layoff on March 12 (discussed infra)they generally worked from 8 a.m. until 2:30 p.m. Occa-sionally they worked less, occasionally they workedmore. For at least some period of time following the endof the strike, persons who had been hired during thestrike continued to work on a part-time basis on both thesecond and third shifts. However, it appears from therecord herein that the work they were doing, itemchecking, truckloading, truckdriving, and price codechecking, was not work which any of these three em-ployees had previously done for the Respondent or werecapable of doing on the first shift.The Respondent argues that even if these three em-ployees are deemed to be unfair labor practice strikers,the admitted reduction in their hours would not violatethe Act because the Respondent reduced the hours of allof its part-time employees to around 24 hours per weekso as to avoid having to consider them full time and paythem wages and benefits as full-time employees and be-cause a decline in inventory reduced the need for theirservices. As to the former, Stone testified that the Re-spondent had tried, unsuccessfully, to limit part-time em-ployees to 24 hours per week prior to the strike and hasattempted to do so since the end of the strike so as topreclude part-time employees from working so manyhours that the Respondent would be required to treatthem as full-timers for fringe benefits purposes, particu-larly the profit-sharing plan.It is unclear whether the Respondent is arguing thatthe ERISA (Employment Retirement Income SecurityProgram, 29 U.S.C. Sec. 1001 et seq.) regulations or onlythe Respondent's "policies" as described in conclusionary612 GOURMET FOODSterms by Stone would have required that the part-timersbe so treated. The Respondent does not argue in its briefthat there was any statutory mandate requiring the grant-ing of fringe benefits to "part-time" employees once theyaveraged more than a set number of hours per week.The Respondent's employee manual provides that part-time employees working a minimum of 1400 hours peryear are entitled to pro rata vacation benefits. The sameparagraph further provides that "only full-time employ-ees, those working a minimum of 2000 hours a year, areentitled to company paid hospitalization." The profit-sharing plan, according to the employee manual, includesall full-time employees and all part-time employees whowork a minimum of 1000 hours. Employees earn a sharein the amount contributed by the Respondent to theprofit-sharing fund in the proportion that that employee'ssalary bears to the overall payroll. The manual thus con-tradicts Stone's testimony to the effect that the Respond-ent would be obligated to make additional profit-sharingcontributions for part-time employees who averaged 35or more hours per week.As noted, the Respondent also contends that the re-duction of inventory reduced the need for the part-timeemployees' services. The record establishes that the Re-spondent had an inventory consisting of approximately670,000 cases of merchandise as of December 24, 1980,which inventory was reduced by slightly more than100,000 cases, between 15 and 20 percent, by February 6.This reduction in inventory would correspondinglyreduce the amount of work available for warehouse em-ployees.Ricker and Kolberg both testified that when they firstreturned to work after the strike there were still someemployees working who had been hired during thestrike. They were not sure how long these employeescontinued to work. The Respondent acknowledged thatsome strike replacements were retained following thestrike but denied that they were doing any work whichhad normally been performed by Ricker, Kolberg, orSchoenecker. Two were retained for about 2 weeks towork on the third shift doing item checking and truckloading, a third worked as a full-time truckdriver and afourth worked part time for several weeks checking theunit pricing codes. That work entailed opening eachcase, reading the UPC numbers off the product and re-cording them next to the Respondent's code number,reinserting the item back in the case and reshelving it.According to Fonteyn, there was a certain way thiswork had to be done and difficulties might be caused forthe keypunch employees if there was a change in themanner it was being done resulting from a change in theperson doing it.As unfair labor practice strikers who had made an un-conditional offer to return to work, Ricker, Kolberg, andSchoenecker were "entitled to immediate reinstatementto their former jobs or, if such jobs no longer existled],to substantially equivalent positions .... [T]he burdenis upon the employer to offer immediate and uncondi-tional reinstatement, even if striker replacement must beterminated to make room for the returning strikers."Atlas Metal Parts Co., 252 NLRB 205 (1980). The Re-spondent's reinstatement of these three employees fallsshort of meeting that burden. Each of these employeeswas working a 35-to-40-hour week prior to the strike;that was the job to which they were entitled to return.The Respondent's explanation, that it reduced the hoursof all of the part-time employees in order to avoidhaving to pay them fringe benefits as full-timers, is un-convincing. Even as part-time employees working only1000 hours per year, they were entitled to profit sharingand their participation in the profit-sharing plan wouldnot cost the Respondent anything additional as the Re-spondent's contribution to that plan was based on itsearnings, not on the number of employees participating.Similarly, these employees would not receive hospitaliza-tion benefits unless they were considered full time,reaching a minimum of 2000 hours per year. It is onlythe vacation benefits, which become applicable for em-ployees working over 1400 hours per year, that theseemployees might receive if they continue to work morethan 24 hours per week.The Respondent's evidence of diminution of inventoryin the warehouse might establish that there was a less-ened need for the services of these three employees onthe first shift since prior to the strike. However, if in facttheir former jobs no longer existed, the Respondent wasobligated to offer them substantially equivalent employ-ment, terminating if necessary any strike replacements.The Respondent, at least, was obligated to offer them thejobs of the two strike replacements who were workingon item checking and truck loading on the third shiftand, I believe, the job of the strike replacement who waschecking unit pricing codes on the first shift. Fonteyn'sdescription of that job fails to convince me that anotheremployee could not have been substituted for the onewho began that work. And, considering the recollectionsof these three employees concerning strike replacementswho were working with them on the first shift whenthey returned, I am not convinced that there were notother strike replacements who had been retained at leastfor some period of time.Accordingly, I find that the Respondent has failed toproperly reinstate unfair labor practice strikers Ricker,Kolberg, and Schoenecker and has thus violated Section8(aX3) of the Act.37J. The March 13 Layoffs and Reductwl., of HoursThe complaint alleges that about March 13 the Re-spondent laid off James Ricker and Wayne Kolberg andreduced the hours and rates of pay of Steve Schoen-ecker, Alan Raush, John Roesler, and Jasper Messina"notwithstanding that the employees ... were unfairlabor practice strikers ...and because said employeeshad engaged in activities for and on behalf of theUnion." The General Counsel's brief, which treats theseissues in essentially conclusionary terms, does not furtherexplain whether it is the government's contention thatthese actions constituted a failure to properly reinstatea3 The cases cited by the Respondent, Jack LaLanne ManagementCorp., 218 NLRB 900 (1975), and P.Q. Beef Processors, 231 NLRB 1076(1977), did not involve the reinstatement of unfair labor practice strikersand are inapposite.613 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese employees (who had returned to work more than amonth earlier) or were independently discriminatory.The record establishes that between March 10 and 13,part-time employees Raush, Kolberg, Ricker, andRoesler received letters from the Respondent stating thatthey were being laid off as of March 13 because of eco-nomic considerations. Each was offered a part-time posi-tion in the nonfood area (the sewing room) at $4 perhour, $1 or $2 per hour less than they had been making,beginning on March 16. They were also told that theywould be eligible to bid on Saturday maintenance shiftsat their original rate of pay. Kolberg rejected the offer ofthe lower paying job and was laid off. Thereafter, untilJuly 1, he worked only an occasional Saturday. On July1, the Respondent offered, and Kolberg accepted, a part-time job in the warehouse. Ricker initially accepted theRespondent's offer of the sewing room job and then,after a few days, took the layoff instead. Thereafter, heworked on a couple of Saturdays. The Respondent of-fered, and Ricker accepted, a part-time warehouse jobbeginning July 13. On his return, Fonteyn told Rickerthat as a part-timer he would be limited to 24 hours perweek. However, he worked as much as 42 hours perweek thereafter. The 24-hour limit was reasserted, he tes-tified, a week prior to his testimony herein. John Roeslerand Alfred Rausch accepted the offers of employment inthe sewing room. Rausch quit in June but returned inmid-July to his former job. On his return, Reno informedhim that he would be limited to 24 hours per week.Roesler worked in the sewing room until the beginningof the summer when he was similarly returned to his ear-lier warehouse position and original rate of pay. Forsome period of time he worked 40 hours per week; sub-sequently his hours, too, were reduced to 24 hours perweek. 38Part-time employees Steven Schoenecker and JasperMessina, it appears, were laid off on March 13. Messinawas the only one among these six part-time employeeswho had not participated in the strike.The Respondent contends, and I agree, that the layoffsand transfers to lower paying jobs were economicallyand not discriminatorily motivated. At the time thatthese actions were being taken, the Respondent had sub-contracted its driving work to an outside contractor.Two of the Respondent's full-time drivers, Anderson andErickson, assumed full-time positions in the warehouse(as they had done on one prior occasion, in preference toassuming union membership as truckdrivers), thus reduc-ing the need for part-time warehouse employees Re-spondent also adduced evidence indicating that it waslosing money during the period of time encompassed bya8 According to Rausch, Reno explained that the part-time employeeswere being limited to 24 hours per week because the Respondent wasrunning the warehouse as it would a unionized operation and said thatthe employees should consider themselves fortunate because in someunion shops there were no part-time employees at all. Reno testified thatRausch raised the question of whether the 24-hour limitation was beingimposed because of the union activity. He denied acknowledging thatsuch was the motivation and denied saying that the warehouse would berun as a union shop. Noting that Reno's testimony is consistent with theanswer attributed to him in response to a similar question by Roesler, andfurther noting that there had been no mention of the union activity for 3or 4 months prior to this alleged statement, I credit Reno.these personnel actions. That evidence, while not conclu-sive, provides some justification for the Respondent's ac-tions. Most significant, however, was the fact that the al-leged discriminatory motivation is essentially negated bythe fact that the Respondent offered these part-time em-ployees employment in the nonfoods or sewing roomsection of its warehouse, a section staffed to that time byemployees who did not participate in the strike. Accept-ance of those offers by the part-time employees who hadparticipated in the strike would have necessitated thelayoff of employees who did not participate.The General Counsel also contends that the Respond-ent's use of temporary employees from various laborservice agencies to unload railroad cars during theperiod following March 13 established that there waswork available for the laid-off part-time warehouseworkers. The Respondent credibly explained that suchtemporary employees had been used routinely since thebeginning of 1980 to unload incoming containers quicklyand on short notice so as to avoid demurrage. The Re-spondent did not increase its use of these temporary em-ployees to any noticeable extent from March 13 throughthe end of June.Accordingly, I find that the General Counsel hasfailed to sustain his burden of establishing that the layoffsor the reductions in hours and rates of pay of the sixnamed part-time employees were discriminatorily moti-vated. Accordingly, I shall recommend that these allega-tions be dismissed.K. Suspension and Discharge of SchmotterLloyd Schmotter began working for the Respondentas a third-shift order filler in July 1980. He signed aunion authorization card and participated in the strike.39His shift and job assignment were unchanged upon hispoststrike reinstatement.Orders are filled in the Respondent's warehouse byfollowing computer produced sheets bearing a sticker foreach case ordered and a final sticker which identifies thecustomer, the date the order was received, and the totalnumber of cases in the order. The order fillers placestickers on each case as it is pulled from stock and putthe final sticker on their sticker sheets, which are turnedin at the end of each shift.According to the Respondent, the order fillers' stickersheets are used to determine each employees' productionper shift. It is also used, they testified, as a means of finalcontrol to determine that an order has been pulled andshipped in the event that a truckdriver, in picking up anorder, inadvertently removes all copies of the invoiceand bill of lading. This, Stone testified, happens as manyas 15 to 25 times per month and can result in the Re-spondent having to reship an entire order, at its own ex-pense, in the event that a customer claims that no deliv-ery was made. According to Stone and Fonteyn, the Re-spondent can determine, by reference to the final sticker39 While Schmotter's support for the Union was clear, the record con-tains no warrant for the General Counsel's claims, on brief, that Schmot-ter "was an outspoken advocate of the Union ..a vocal union adher-ent."614 GOURMET FOODSand its computerized records, which shipper received anorder and recover the shipping documents in that way.Former employee Jack Rohde testified without contra-diction that a master file containing copies of all invoicesis retained in the office where it is not subject to inad-vertent removal by a truckdriver. From the file copy ofthe invoice, one could similarly determine which shipperhandled the freight and recover the shipping documents.That file copy, however, would not, of itself, necessarilyindicate that the goods had been pulled from stock.On February 27, Schmotter turned in a sticker sheetindicating that he had pulled somewhat in excess of 1200cases. All of the stickers but one were for orders re-ceived on and after February 23; one was for an 89 caseorder received on February 18. Schmotter did not denythat he had retained that sticker from an earlier time andhas used it on February 27; he did not deny that he en-gaged in the practice of "banking" stickers. He testifiedthat he saved stickers to be used by himself and others inthe event that they had difficulty in making the 1200case quota.On March 3, Fonteyn and Schumacher gave Schmot-ter a letter stating that he was being suspended for 2days for his failure to hand in stickers on the night thatan order was filled and for his "persistent failure to meetproduction standards." His suspension was timed to coin-cide with a 2-day leave of absence which he had previ-ously requested and been granted. The letter contained awarning that similar conduct in the future would resultin further discipline, possibly discharge.Schmotter recalled that in this meeting he accusedFonteyn and Schumacher of taking this disciplinaryaction because of his union activities and received no re-sponse. Both Fonteyn and Schumacher denied thatSchmotter made any such accusation.40While Schmotter denied having been told that thebanking of stickers was contrary to the Respondent'spolicy, and none of the employees recalled being in-structed not to bank their stickers, several employees didacknowledge an awareness that the banking of stickerswould be considered contrary to company policy andfrowned upon. Others testified that on Saturday orderfilling, they observed supervisors sometimes throwingaway completed stickers sheets or otherwise not enforc-ing the policy regarding retention of stickers. The recordreflects that as early as January 29, 1979, Mike Pettis hadreceived a written warning for failing to meet his quotaand for "taking and using someone else's incentive totalsticker for an order filled by another employee."About May 13, Schmotter was again called into theoffice. Schumacher showed Schmotter his sticker sheetfrom May 11; contained thereon were 16 stickers, eachone placed immediately below another. All of the stick-ers were for orders received on May 8 or 10 except thefifth sticker, which was for a 44-case order received onMay 7. According to the Respondent, all orders throughMay 7 had been picked and shipped prior to May 11 be-cause of the Respondent's inventory procedures; this par-40 Even assuming that Schmotter so accused them, I would not, underall the circumstances, find that their failure to deny the accusation estab-lishes, without more, that they were so motivated.ticular sticker represented an order which had beenpicked on the day shifty by Russell Erickson. Schmotterwas accused of using someone else's sticker and, not-withstanding his denials, was discharged.Schmotter marked his sticker sheets so as to indicatehis production prior to the lunch hour. The disputedorder was the fifth sticker, of nine, placed on the sheetprior to lunch. In all, the sticker sheet showed a total of1340 cases. There was no evidence to indicate that theorder fillers did not retain the sticker sheets in their ownpossession throughout the course of their shift; neitherwas there any evidence to demonstrate that, once stuckon the sheet, a sticker could be removed and anothersubstituted without damaging the underlying sheet ofpaper.Fonteyn testified, without contradiction, to the exist-ence of a policy whereby employees receiving a secondwritten warning within a year for any offense other thantardiness would be discharged. An exception, he testi-fied, was made for Schmotter when Schmotter receivedthe March 3 written warning because his Novemberwarning had followed the institution of the new and in-creased quota.41The General Counsel contends that Schmotter'sMarch 3 suspension and his May 13 discharge "were oc-casioned by his continuing outspokeness in his favor ofthe Union and his susceptibility to not making quota,which made him easier prey than the more experiencedemployees." The Respondent, on the other hand, arguesthat Schmotter was validly disciplined for breach of aknown company policy regarding the banking of stickersand was discharged for his second similar violationwithin a relatively short period of time. While theseissues are somewhat beclouded, I am inclined, under allthe circumstances herein, to agree with the Respondent.In reaching this conclusion, I have noted that the March3 warning was, in part, occasioned by Schmotter's failureto meet the unlawfully imposed 1200 case quota and tothat extent was invalid. However, it was also partly mo-tivated by Schmotter's admitted banking of stickers, anact generally known to be contrary to company policyand one which warranted disciplinary action. I note, too,that the Respondent did not discharge Schmotter on re-ceipt of what it deemed to be a second valid warning inMarch, and while it suspended him for 2 days, it tem-pered that penalty by allowing his 2-day suspension tocoincide with a 2-day leave of absence already sched-uled. In regard to the discharge, I find it difficult to be-lieve that Schmotter did not place the disputed stickerupon his sheet; the order and placement of those stickersmakes it highly unlikely that anyone else could havedone so. Therefore, while I have some question as tohow that sticker could have fallen into Schmotter's pos-session when it should have been turned in by Ericksonupon completion of his order filling duties prior to the" The Respondent's employee manual provides, under "Termination,"that an employee "will receive at least one notice in writing, advising ofthe specific complaint, before termination will be considered." The work-ing agreement proposed by Stone to the warehouse employees in Octo-ber 1980 provided for written warning notices and for dismissal upon "asecond violation within 90 days ...615 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinventory, I must conclude that Respondent had reasonto believe that Schmotter had engaged in a second, albeitslightly different, violation of its sticker practices.42Accordingly, I must conclude that the General Coun-sel has failed to sustain its burden of proving that the Re-spondent warned, suspended, and discharged LloydSchmotter in March and May 1981 because of his unionactivities. I shall recommend that these allegations be dis-missed.L. A Bargaining Order RemedyThe General Counsel argues that the Respondent's"pervasive and numerous unfair labor practices ...ren-dered slight the possibility of erasing [their] effect anddecreased the chances of a fair election." Therefore, theGeneral Counsel asserts, a bargaining order remedy iswarranted, citing NLRB v. Gissel Packing Co., 395 U.S.575, 614-615 (1969). In so arguing, the General Counseldoes not assert that the Respondent's conduct wouldbring it within what is generally known as the first cate-gory of Gissel, where a bargaining order remedy mightbe warranted on the basis of "outrageous" and "perva-sive" unfair labor practices "without need of inquiringinto majority status on the basis of cards or otherwise..." Rather, the General Counsel asserts that the Unionhas demonstrated its majority support in an appropriateunit. I turn to those questions.1. The appropriate unitThe General Counsel contends that "all full-time andregular part-time warehouse employees, excluding thesales trainees/cooler employees, sewing room employees,and drivers constitute an appropriate collective-bargain-ing unit." The Respondent, agreeing that a warehouseunit is appropriate, submitted a list of 44 alleged ware-house employees to the Board on October 21 for use inthe representation case. Subsequently, four names wereremoved.43One, Paul Cain, described as a warehouse-man, was added at the Respondent's request. From the41 names remaining on the employer's payroll list, theGeneral Counsel would exclude five sales trainees, ninesewing room employees, and two drivers. The GeneralCounsel would also exclude two individual as casuals.The unit as thus envisioned by the General Counselwould include on 23 employees, 24 if Rohde were in-cluded .44The sales trainee/cooler employees -Within the Re-spondent's warehouse is an 8000 or 9000 square footcooler where perishable food items are stocked. The Re-42 While the Respondent's explanation of why the stickers had to beproperly maintained and recorded raises some doubts in my mind in viewof the evidence of duplicate copies of the invoices, I cannot say, based onthis record, that its explanation is so unreasonable or patently false as todemonstrate pretextual motivation.o' Joel Stone, Gary Lowenthal, Steven Lowenthal, and Dan Honoroff.The inclusion of the first three-named employees on the list submitted onOctober 21 has previously been discussed. The fourth, Honoroff, was re-moved at the request of the Respondent's counsel. The payroll record es-tablishes that he worked 12 hours in the period ending October 4, 1980,had not worked prior to that date, and did not work thereafter.44 The General Counsel inadvertently failed to include Rohde as oneof the unit employees although he argued that Rohde's card should becounted for majority purposes.spondent staffed this area with full-time employees whocarried the title "sales trainees." They worked in thecooler and performed functions essentially equivalent tothose performed by the Respondent's other warehouseemployees. That is, they received, stocked, and removedmerchandise from stock for shipping. They were super-vised in these tasks by the warehouse foremen. Theysometimes worked in the warehouse, outside the cooler,when work in the cooler was slack, doing the same workas other warehouse employees. Order fillers went intothe coolers as part of their regular duties to pick upitems for virtually every order that was filled. Thecooler employees received, pursuant to their individualcontracts, discussed infra, the same fringe benefits includ-ing vacations and health insurance, as the Respondent'sother employees but their rate of pay was approximatelyhalf that paid to the other full-time warehouse employ-ees. They were hourly paid, and they punched the sametimeclock and used the same lunchroom facilities as theother warehouse employees.The sales trainee/cooler employees were hired whenthey responded to advertisements offering sales traineepositions. In the course of their interviews with the Re-spondent's sales manager they were told that they wouldhave to work for 3 to 6 months in the cooler to learn thebusiness, after which sales routes would be assigned tothem on the basis of seniority. They signed detailed con-tracts entitled "Employment Agreement Sales Trainee"which provided, inter alia, that they were being em-ployed "to work in various capacities which will servethe purpose of training you to be a salesperson with thecompany." In addition to working in the cooler, the salestrainees attended monthly sales meetings and weekly orbiweekly sales training meetings. Occasionally, depend-ing on how long they had been employed, these employ-ees would travel to the retail stores with a salespersonand/or would go to the stores to reset merchandise onthe shelves. They did no selling and were not exposed toother aspects of the Respondent's business. The Re-spondent gave them business cards identifying them asemployees of Gourmet; other employees in the ware-house received no such cards.Stone denied that the sales trainees' contract gavethem any rights to sales positions; such positions, he tes-tified, were posted and might be filled by anyone fromwithin or without the Company. Stone admitted that thesales trainee agreement was used as a inducement tosecure employees for low paying, generally undesirablework by holding out a little hope of careeer advance-ment. Two of the sales trainees testified. Both had termi-nated their employment as result of their dissatisfactionwith the job and with the probability that they wouldbecome salesmen. One, however, had been offered asales route but had turned it down because it would haverequired that he move.44. The Respondent's payroll record, J. Exh. 8, beginning with the pay-roll period ending October 18, 1980, listed the sales trainees among thewarehouse employees, department 600. They were not so listed prior tothat payroll period and it is not possible, from this exhibit, to determineunder what other department they may have been listed. J. Exh. 8 wasContinued616 GOURMET FOODSContrary to the contentions of the General Counsel, Iwould include the category of employees known as"sales trainees" or "cooler employees" within the ware-house unit. It is the present duties and interests of theemployees which are determinative of their unit place-ment, not whatever future assignments they may hope orexpect to receive. Heckett Engineering Co., 117 NLRB1395, 1398 (1957). Here, while these employees had somemodicum of connection to the sales department, theirbasic duties and functions were within the warehouse.They performed the same work, albeit generally withother lines of merchandise, as other warehouse employ-ees, and they worked under the same immediate supervi-sion as the other warehouse employees. They werehourly paid, though at a rate substantially below that ofthose employees whom all parties agree to be within thewarehouse unit but above those wages paid to thesewing room employees, discussed infra. They workedon a full-time basis and received the same fringe benefits,including vacations and health insurance, as Respond-ent's other full-time employees. The area in which theyworked was encompassed within the warehouse andother warehouse employees regularly entered that areain the normal course of their duties. Finally, I note thatthe prospect of promotion of these employees to salespositions was, at best, speculative. See Cumberland ShoeCorp., 144 NLRB 1268 (1963).Accordingly, I find that William Bickel, JeffreyBrower, Peter Johnson, and Dean Swanson, all of whomwere sales trainee/cooler employees as of October 14,1980, must be included within the warehouse unit.46The sewing room employees-Within the Respondent'swarehouse is another area, partially walled off, known asthe sewing room where non-food items, including sewingsupplies, are stocked. Working within this area, as part-time employees, are a number of students from a localcollege. The General Counsel would exclude the sewingroom employees from the warehouse unit, contendingthat they share no community of interest with the otherwarehouse employees and are casual, oncall employeeswith no reasonable expectation of continued employmentbeyond completion of their schooling.The record establishes that the sewing room employ-ees work under the same immediate supervision as theoffered as the computerized payroll record for the warehouse employeesand drivers; the Respondent did not represent it to be a complete payroll.The agreements executed by the sales trainee/cooler employees upontheir initial hiring were, as noted above, entitled "EmploymentAgreement/Sales Trainees." Sometime subsequent to December 29, 1980,each of these employees executed a new contract, dated and purportedlyeffective on December 29, 1980, wherein the caption was changed toread "Employment Agreement Cooler Employee" and the title of the po-sition was changed from "sales trainee" to "cooler employee." There wasalso a change in the method of compensation for these employees. Thenew agreements, notwithstanding their December 29 effective dates,were executed by the employees between late January and April 1981.The Respondent's counsel did not rely on either J. Exh. 8 or on thenewly entitled agreements in arguing for the inclusion of these employeesin the warehouse unit. I similarly find reliance on these exhibits unwar-ranted.46 The employment agreement and the payroll records establish thatPaul Cain was not hired until on or after October 20, 1980. He would,therefore, be excluded as he was not an employee on October 14, 1980,the date of the Union's demand for recognition. Motz Poultry Co., 244NLRB 573, 578 (1979).rest of the warehouse. Their pay, at $3.50 per hour(except for Sue Ann Maim, discussed infra, who receivedapproximately 50 cents per hour more), is approximatelyone-third of the rate paid the full-time warehouse em-ployees, is somewhat more than one-half the rate of theacknowledged regular part-time warehouse employees,and is $1.50 per hour less than that paid to the cooleremployees. In the sewing room they stock, mark, pullfrom stock, and pack merchandise for shipping. On occa-sion, when there is not sufficient work in the sewingroom, they work in other areas of the warehouse, re-packaging merchandise. Some of them also work occa-sionally in the Respondent's office, filing.The General Counsel pointed out that the sewingroom employees (and those working in the cooler) didnot participate in the contractual arrangements which theRespondent had with its full-time warehouse employees.I note, however, that those working agreements had notbeen extended to the part-time warehouse employeeswhom the General Counsel would include within theunit and therefore deem this factor to be immaterial.There are nine sewing room employees whom the Re-spondent would include within the unit. All are listed inthe Respondent's payroll records as being within depart-ment 600, the warehouse, from the commencement oftheir employment. The payroll records and the Respond-ent's compilation thereof establishes the following: SueAnn Maim has been working for the Respondent sinceOctober 1978. She worked throughout the year 1980 andaveraged nearly 30 hours per week. She was still em-ployed by the Respondent in September 1981. MelanyeStookesbury worked for the Respondent throughout1980, except during the summer months, and averagedfor the entire year 10 or more hours per week. FromSeptember through the end of October 1980 she aver-aged more than 18 hours per week and she still was em-ployed as of August 1981. Mary Booker began workingfor the Respondent in the pay period ending September29, 1980, and averaged 16 or more hours per weekthrough the end of the year. Debbie Hieronymous simi-larly began on September 20; she was still employed bythe Respondent in July 1981, and averaged 23 or morehours per week through the end of 1980. HerschelFoster began working for the Respondent in the payperiod ending October 18, 1980, worked 15 hours in thatpay period and averaged 5 or more hours per weekthrough the end of the year. He continued working forthe Respondent thereafter. Debbi Ross was also hired inthe payroll period ending October 18, 1980; she worked42 hours in that payroll period and averaged 22 hoursper week through the end of the year. Heather Schnei-der, Margayla Smith, and Janet Walker similarly com-menced their employment in the payroll period endingSeptember 20, 1980. Schneider averaged more than 10hours, while Walker and Smith averaged more than 20hours per week through the end of the year. Schneiderwas still employed by the Respondent in September1981.From the foregoing it is clear that while the sewingroom employees might not work the same hours everyweek, they work a substantial number of hours on a reg-617 DECISIONS OF NATIONAL LABOR RELATIONS BOARDular basis in virtually each and every payroll period, andaverage 5 or more hours per week. And, while some ofthem only work during the school year, others continueto work throughout the year and from one year throughthe next. This record does not support a conclusion thatthey were casual or oncall employees such as might war-rant their exclusion from the collective-bargaining unit.Even assuming that they were "oncall" employees, theBoard includes within collective-bargaining units anddeems eligible to vote those "oncall" employees whoaveraged 4 or more hours of work per week. See River-side Community Memorial Hospital, 250 NLRB 1355,1356 (1980), and cases cited therein. Neither may thesewing room employees be excluded on the basis thatthey were students or possibly scheduled their workaround their class schedules. The record establishes thatat least some of them continued to work for the Re-spondent when school was not in session, others workedfor the Respondent during succeeding school years, andno evidence was offered to establish that these employ-ees were told that they were only being hired for theschool year. See Leaders-Nameoki, Inc., 237 NLRB 1269(1978); Medline Industries, 233 NLRB 627, 655 (1977).Even if, as I have found, the sewing room employeesare included within the unit, the General Counsel wouldexclude Sue Ann Maim as their supervisor. Fonteyn tes-tified that he had hired Malm and considered her thelead person in the sewing room. He testified that heinterviewed and hired the sewing room employees anddenied that Maim had the authority to hire or fire em-ployees or to recommend or grant wage increases. Maimtestified that, as additional employees were needed,either Fonteyn would tell her or she would suggest tohim that more were needed. She would then bring infellow students or others. She claimed that she had ter-minated some employees, only notifying Fonteyn afterthe fact. To grant raises, she testified, she first had to goto Fonteyn. She did not identify anyone whom she haddischarged and the record establishes that all of thesewing room employees except for Malm received anidentical wage. I therefore find her rather general testi-mony insufficient to rebut Fonteyn's denials that she pos-sessed the authority to hire, fire, or recommend wage in-creases. 4 7Maim was hourly paid, punched the timeclock, did notattend supervisory meetings, and spent virtually all ofher time in production work. Accordingly, I find that asof October 14, 1980, Sue Ann Maim was no more than alead person, did not exercise or possess the indicia of su-pervisory status, and was, like the other sewing roomemployees, an employee within the warehouse unit.The truckdrivers-As of October 14, 1980, the Re-spondent employed four local truckdrivers. Two, Dennis47 1 also note that Maim's testimony concerning the number of hoursand lengths of time that her fellow students worked in the sewing roomis contradicted by the payroll records. Particularly, Maim testified thatBooker and Schneider only worked when she called them in and thatWalker had only worked a couple of days before she secured other em-ployment. The payroll records, as previously discussed, establish a pat-tern of regular and substantial employment by all three of these individ-uals; they further establish that Walker continued in the Respondent'semploy until the beginning of February 1981. Thus, the accuracy ofMaim's recollections is placed in question.Paskett and Herb Birdsall, were members of differentTeamsters locals, Local 792 and Local 120 respectively,and the Respondent had collective-bargaining agree-ments with each of these unions. The agreement withLocal 120, at least, provided for recognition of thatunion as the representative of the Respondent's drivers,driver-helpers, and helpers. It also contained a 30-dayunion-security clause.48Although they were covered byone or both of the drivers' collective-bargaining agree-ments, neither of the Respondent's two other local truck-drivers, Russell Erickson and Mike Anderson, weremembers of either of those local unions.The Respondent had received a letter from Local 120,dated October 23, 1980, demanding that all of the Re-spondent's drivers become members pursuant to thatcontract's union-security clause, except for the one em-ployee who was a member of Local 792. In November,the Respondent offered Erickson and Anderson the op-portunity to work in the warehouse, which they accept-ed, and their driving duties were contracted out. Howev-er, Anderson and Erickson returned to their drivingduties within about 2 weeks.The record establishes that Erickson and Anderson re-ceived the wages and other benefits as provided in theunion agreements except for the union pension plans.Their work essentially consisted of making deliveriesfrom the warehouse to grocery stores in the Twin Citiesarea. They picked up their trucks, already loaded, at thewarehouse and made their deliveries along a fixed route,unloading merchandise at each stop. Occasionally, if theycompleted their routes prior to their 3:30 p.m. quittingtime, they would complete their day by helping out inthe warehouse. According to Erickson, this was not acommon occurrence after August 1980.The General Counsel would exclude the drivers fromthe warehouse unit on the basis of their lack of a com-munity of interest with the warehouse employees andtheir representation by another labor organization. TheRespondent would include the two drivers who were notunion members, contending that no union had soughttheir inclusion within the unit as of October 14, 1980,and that they shared a community of interest with theother warehouse employees. The Respondent's conten-tions must be rejected. The Respondent recognized twolocal unions as the collective-bargaining representativesof its local drivers. Michael Anderson and Russell Erick-son were unquestionably within that separate unit andthe Union herein did not seek the inclusion of truckdriv-ers in the warehouse unit. Accordingly, as the truckdriv-ers were already represented by other collective-bargain-ing agents, were not sought for inclusion in the ware-house unit by the Union when it demanded recognitionand petitioned for representation, and as the evidence in-dicates that the drivers had little community of interestwith the warehouse workers, I must conclude that theyare properly excluded from the warehouse unit. See*8 That contract was executed by the St. Paul Employers Associationand the Union and was effective from September 1, 1979, until August31, 1982. The record does not contain any contract between or on behalfof the Respondent and Local 792.618 GOURMET FOODSNuturn Corp., 235 NLRB 1139 (1978); E.H. KoesterBakery Co., 136 NLRB 1006 (1962).Other alleged casual employees-The General Counselwould exclude John Mansun and Michael Sain, whosenames appear on the Respondent's October 21, 1980 listof warehouse employees, on the basis that Mansun was astudent who had essentially terminated his employmentprior to the critical date and Sain worked only sporadi-cally. The issue was not addressed at hearing and the Re-spondent asserts no positions specifically in regard tothese employees.The payroll record carries Mansun's name as a ware-house employee at $6 per hour, the rate paid other part-time warehouse employees, throughout 1980. However,his first hours worked and earnings came in the payrollperiod ending June 14, 1980. Between that period andthe payroll period ending September 6, he worked ineach payroll period, a total of approximately 433 hours.Mike Pettis recalled that Mansun returned to school atthe end of the summer. Mansun apparently workedslightly over 1 hour sometime during the October 18 payperiod and 6 more hours during the pay period whichended November 1, 1980, and that was his last employ-ment by the Respondent. It thus appears that Mansunwas a summer employee who worked, at most, sporadi-cally as an oncall employee thereafter, averaging lessthan 4 hours per pay period in the periods preceding andfollowing the Union's demand for recognition.In Shady Oaks, 229 NLRB 54, 55 (1977), the Boardstated the following:·..In determining whether students have the req-uisite community of interest with other unit employ-ees, the Board conducts an analysis along the samelines that it normally employs when determining"regular part-time" status. Under this analysis, theBoard takes into consideration such things as: (1)regularity and continuity of employment; (2) tenureof employment; (3) similarity of work duties; and(4) similarity of wages, benefits, and other workingconditions.Where students' employment is shown to be spo-radic, temporary, or seasonal in nature ...theBoard excludes them from the regular full-time unit.See also Crest Wine & Spirits, Ltd., 168 NLRB 754(1967). Applying these tests, it is clear that Mansun hadno community of interest with the full-time and regularpart-time warehouse employees. He was a summer em-ployee whose employment thereafter was both sporadicand minimal. I shall therefore exclude him from the unit.The payroll records show that Michael Sain beganworking for the Respondent in the payroll period endingSeptember 6, 1980. He is listed among the warehouseemployees at an hourly rate of $4.50. There is no expla-nation of what his duties were, when he worked, or whyhe was receiving a rate different from all other ware-house employees. He worked between 40 and 68 hoursin each pay period between September 6 and October 4,1980, 15 hours in the pay period of October 20, 1980,and only 6 and 4 hours respectively in the November 1and 15, 1980 pay periods. He did not work thereafter.While the General Counsel contends that Sain onlyworked on an erratic and casual basis during the criticalperiod, the payroll record would seem to establish thathe was a regular part-time employee at least through thepayroll period wherein the Union made its demand. Ican find no basis, upon the limited evidence in therecord, to exclude him from the collective-bargainingunit.Based on the foregoing, I conclude that the followingis an appropriate unit for the purposes of collective bar-gaining.All full-time and regular part-time warehouse em-ployees employed by Gourmet Foods, Inc., at itsSt. Paul, Minnesota facility, including sewing roomemployees and cooler employees, but excludingtruck drivers, office clerical employees, sales em-ployees, guards and supervisors as defined in theAct.As of October 14, 1980, there were 37 employees in thisunit.2. The Union's evidence of majority supportThe General Counsel submitted 17 signed authoriza-tion cards. The Respondent concedes the validity of 14and contests only 3, those signed by John Rohde, HaroldBeckjorden, and Duane Schwerha.The record establishes that Rohde sustained a work-re-lated injury in December 1979, after which a specialwarehouse job, order and item checking, was created forhim as part of a rehabilitation program managed (andpartly compensated) by the Respondent's workmen'scompensation insurance carrier. Rohde occupied that po-sition from April until July 3, 1980, when, pursuant tomedical documentation establishing that he was physical-ly unable to continue in the warehouse, he was given anoffice job. Rohde continued to work in the office untilNovember 10, 1980, when the job he had been perform-ing was abolished and he was terminated.49The Respondent would exclude Rohde from the unitand would discount his card on the basis that he was anoffice clerical employee possessing no community of in-terest with the warehouse employees. The issue is wheth-er he had a reasonable expectancy of returning to awarehouse job from his clerical position. See AmericanMotors Corp., 206 NLRB 287 (1973); Components, Inc.,197 NLRB 163 (1972). Based on this record, includingRohde's testimony to the effect that his own doctor hadcertified that he was "disabled and unable to do itemchecking because of the stooping required," and the ab-sence of any evidence that his disability was a temporarycondition, I must conclude that there is insufficient evi-dence to establish that John Rodhe had a reasonable ex-pectancy that he would ever return as an employee to49 It appears that Rohde was taken off compensation sometime inAugust There continues to be litigation concerning his compensationclaims. There is, however, no support in this record for the GeneralCounsel's contention in brief that Rohde's "termination and his right toreturn to a form of warehouse work is still being contested throughworkmen's compensation proceedings."619 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent's warehouse. Accordingly, he was not aunit employee and his authorization card may not becounted in determination of the Union's majority status.The General Counsel introduced an authorization cardsigned by Harold Beckjorden. His card is dated October9, 1980, but, unlike the other cards introduced into evi-dence, is not stamped as received by the Board on Octo-ber 15, 1980. Moreover, his signature was written in adifferent pen from the remainder of the card. Beckjordentestified that he went to the union hall on October 10with the other employees intending to join the Union,sign an authorization card, and secure job protection. Hefilled out the body of the card, including that portionshowing his name, but apparently forgot to sign it. Hesigned it sometime later in the week. Union businessagent Darby Peterson testified that Beckjorden's cardwas misfiled and for that reason had not been submittedalong with the other 16 filed as the showing of interestin support for the October 15 representation petition.The Respondent's contention that Beckjorden's cardshould not be counted because there was no evidence es-tablishing that it was signed prior to the date on whichrecognition was demanded is rejected. The evidence re-veals that Beckjorden went to the Union's office on Oc-tober 10 with his fellow employees and filled out hiscard, including his name, with the intention of authoriz-ing the Union to be his representative.50I deem it to beirrelevant that Beckjorden placed his name on the cardwith printed rather cursive lettering or that he placed hisname in the descriptive portion of the card and not onthe signature line. His intent was clear and his card isvalid. Skyline Transport, 228 NLRB 352, 356 fn. II(1977).The General Counsel introduced an authorization cardpurportedly signed by Duane Schwerha. Schwerha didnot testify5but other employees testified that he had ac-companied them to the union hall on October 10 whenthe cards were signed. His card bears the date of Octo-ber 10. No employees testified to seeing Schwerha signhis card and none authenticated his signature. No em-ployee signed any other employees' card. Peterson testi-fied that he distributed the cards at the meeting and col-lected the signed cards at its conclusion. These facts aresufficient to establish the validity of Schwerha's card. Itwas convincingly established that Schwerha was at themeeting where the cards were signed; a card was turnedin bearing his name and signature and there was no evi-dence that anyone else signed that card for him. TheBoard accepts as authentic authorization cards which arereturned by the signatory to the solicitor without requir-ing evidence that the solicitor witnessed the actual act ofsigning. Stride Rite Corp., 228 NLRB 224, 234-235(1977), and cases cited therein.Accordingly, I conclude that the Union possessedvalid authorization cards from 16 employees in the ware-house unit as of the time it presented its demand for rec-ognition.50 Several employees recorded the date as October 9 rather than Octo-ber 10, a simple mistake.51' His absence was unexplained.As I have found that there were 37 employees in theappropriate collective-bargaining unit, the Union wasnot, at any relevant time, a majority representative andthe General Counsel's request for a bargaining orderremedy must fall. No resolution is thus required of themerits of the General Counsel's argument that the Re-spondent's misconduct rendered slight the possibility oferasing the effect of its unfair labor practices and de-creased the opportunities for a free and fair election."FURTHER CONCLUSIONS OF LAW1. By interrogating prospective employees as to theirunion sympathies and activities, by falsifying payrollrecords so as to prevent its employees from voting for acollective-bargaining representative, by threatening totake any measures necessary to prevent its employeesfrom becoming represented by a union, by threateningemployees with loss of profit sharing, stricter work con-ditions, higher quotas, fines for misperformance of theirduties and with shorter working hours, by threatening todischarge employees who did not agree to abide by orfailed to comply with increased production quotas, bythreatening employees with plant closure and by threat-ening unfair labor practice strikers with replacement ifthey failed to return to work, the Respondent has en-gaged in unfair labor practices within the meaning ofSection 8(a)(l) of the Act.2. The strike which commenced about December 29,1980, was caused or prolonged by the Respondent'sunfair labor practices.3. By increasing production quotas and instituting andimposing monetary fines for misperformance of jobduties, by issuing written warnings for failure to meet theunlawfully increased production quotas, by issuing writ-ten warnings to and discharging Richard Krenner, bydiscontinuing its sick pay/floating holiday benefit previ-ously instituted and deducting previously paid benefitsfrom its employees' paychecks, by discontinuing the jobrotation system previously followed on the third shiftand by failing to reinstate unfair labor practice strikers totheir former positions of employment, Respondent hasdiscriminated against employees on the basis of theirunion activities and has thus violated Section 8(a)(3) and(1) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. The following is a unit appropriate for the purposesof collective bargaining within the meaning of Section9(b) of the Act:All full-time and regular part-time warehouse em-ployees employed by Gourmet Foods, Inc., at itsSt. Paul, Minnesota facility, including sewing roomemployees and cooler employees, but excludingtruck drivers, office clerical employees, sales em-ployees, guards and supervisors as defined in theAct.52 Having rejected the General Counsel's request for a bargainingorder remedy, it follows that the complaint allegation asserting that theRespondent violated Sec. 8(a)(5) of the Act by unilaterally changing at-tendance policies about May 29, 1981, must similarly be dismissed.620 GOURMET FOODS6. The Respondent did not engage in any unfair laborpractices not specifically found herein.THE REMEDYIt having been found that the Respondent has engagedin unfair labor practices in violation of Section 8(a)(1)and (3) of the Act, my recommended order will requirethat it cease and desist therefrom and take certain affirm-ative action necessary to effectuate the policies of theAct. Having found that the Respondent discriminatorilyincreased production quotas, issued written warnings,and discontinued previously granted benefits and jobpractices, I shall recommend that the Respondent be re-quired to reestablish the status quo ante in all these re-gards. Having found that the Respondent discriminatori-ly discharged Richard Krenner, imposed fines, preventedemployees from earning incentive by eliminating the jobrotation system and deducted previously granted payfrom employees' wages, the Respondent shall be requiredto offer Richard Krenner immediate and full reinstate-ment to his former or a substantially equivalent positionwithout prejudice to his seniority or other rights andprivileges and shall make him and all of the other em-ployees whole for any loss of pay or other earnings thatthey may have suffered as a result of the discriminationagainst them. Any backpay found to be due shall becomputed in accordance with the formula set forth in F.W. Woolworth Co., 90 NLRB 289 (1950); and FloridaSteel Corp., 231 NLRB 651 (1977).53The Respondent's unfair labor practices were wide-spread, touched all of the employees, and spanned virtu-ally the entire period from the commencement of theunion activity until after the conclusion of the unfairlabor practice strike. They demonstrate a general disre-gard for the employees' fundamental statutory rights andtherefore warrant the imposition of a broad injunctiveorder precluding the Respondent, its officers, agents, suc-cessors, and assigns from engaging in unfair labor prac-tices "in any other manner." See Mid-Continent Refriger-ated Service Co., 228 NLRB 917 (1977); Federal Alarm,230 NLRB 518 (1977).On the foregoing findings of fact and conclusions oflaw and on the entire record, I issue the following rec-ommended54ORDERThe Respondent, Gourmet Foods, Inc., St. Paul, Min-nesota, its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Threatening to take any measures necessary to pre-vent its employees from becoming represented by aunion.(b) Falsifying payroll records so as to prevent employ-ees from voting for a collective-bargaining representa-tive.ss See generally Isis Plumbing Co.. 138 NLRB 716 (1962)s4 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions. and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(c) Threatening employees with loss of their profitsharing, stricter working conditions, higher productionquotas, the imposition of fines for misperformance of jobduties and with shorter working hours, threatening todischarge employees who do not agree to comply withincreased production quotas, threatening employees withplant closure, all in order to discourage employees fromengaging in union activities, and threatening unfair laborpractice strikers with replacement if they fail to return towork.(d) Interrogating prospective employees as to theirunion sympathies and activities.(e) Discriminatorily increasing production quotas, insti-tuting and imposing monetary fines for misperformanceof job duties, issuing written warnings for failure to meetunlawfully increased production quotas or because em-ployees had engaged in union activities, discontinuing es-tablished job practices and benefits and deducting previ-ously paid earnings from employees' wages, discrimina-torily discharging employees and failing to properly rein-state unfair labor practice strikers to their former posi-tions.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a) Offer Richard Krenner immediate and full rein-statement to his former job or, if that is not possible, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered byreason of the discrimination against him, in the mannerset forth in the section of this Decision entitled "TheRemedy."(b) Make employees whole for any loss of earningsthey may have suffered as a result of the elimination ofthe floating holiday benefits, the imposition of fines formispicks, and the loss of incentive earnings resultingfrom the elimination of job rotation on the third shift, inthe manner set forth in the section of this Decision enti-tled "The Remedy."(c) Make unfair labor practice strikers Wayne Kolberg,James Ricker, and Steven Schoencker whole for any lossof earnings they may have suffered as a result of the Re-spondent's failure to reinstate them at the conclusion ofthe strike to their former positions, in the manner setforth in the section of this Decision entitled "TheRemedy."(d) Reestablish the job rotation system, the 1100 casequota for order fillers on the third shift, and the twofloating holidays previously granted warehouse employ-ees, and revoke and cease enforcing the policy of finingemployees for mispicks.(e) Revoke and remove the warning given to LloydSchmotter and Richard Krenner about November 10 or12, 1980, from their personnel files.621 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f) Post at its place of business in St. Paul, Minnesota,copies of the attached notice marked "Appendix."55Copies of the notice, on forms provided by the RegionalDirector for Region 18, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includings6 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(g) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to determine the amount of backpay due underthe terms of this Order.(h) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.622